TABLE OF CONTENTS

Exhibit 10.2

OFFICE LEASE AGREEMENT

BY AND BETWEEN

WELLS REIT – BRIDGEWATER NJ, LLC, as the Landlord

AND

DENDREON CORPORATION, as the Tenant

Bridgewater Crossing

200 Crossing Boulevard

Bridgewater, New Jersey



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

ARTICLE II PREMISES

     8   

ARTICLE III TERM

     8   

ARTICLE IV BASE RENT

     9   

ARTICLE V INCREASES IN OPERATING CHARGES AND REAL ESTATE TAXES

     10   

ARTICLE VI USE OF PREMISES

     11   

ARTICLE VII ASSIGNMENT AND SUBLETTING

     12   

ARTICLE VIII MAINTENANCE AND REPAIRS

     14   

ARTICLE IX ALTERATIONS

     15   

ARTICLE X SIGNS

     16   

ARTICLE XI SECURITY DEPOSIT

     16   

ARTICLE XII INSPECTION

     17   

ARTICLE XIII INSURANCE

     17   

ARTICLE XIV SERVICES AND UTILITIES

     19   

ARTICLE XV LIABILITY OF LANDLORD

     20   

ARTICLE XVI RULES

     21   

ARTICLE XVII DAMAGE OR DESTRUCTION

     21   

ARTICLE XVIII CONDEMNATION

     22   

ARTICLE XIX DEFAULT

     23   

ARTICLE XX BANKRUPTCY

     25   

ARTICLE XXI SUBORDINATION

     25   

ARTICLE XXII HOLDING OVER

     25   

ARTICLE XXIII COVENANTS OF LANDLORD

     26   

ARTICLE XXIV PARKING

     26   

ARTICLE XXV GENERAL PROVISIONS

     27   

ARTICLE XXVI OPTION TO RENEW

     30   

ARTICLE XXVII RIGHT OF FIRST OFFER

     31   

EXHIBIT “A” — Metes and Bounds Description of Land

EXHIBIT “B” — Plan Showing Premises

EXHIBIT “C” — Work Agreement

EXHIBIT “D” — Rules and Regulations

EXHIBIT “E” — Certificate Affirming the Lease Commencement Date

EXHIBIT “F” — Exercise Facility Consent and Waiver of Liability

EXHIBIT “G” — Form of SNDA

EXHIBIT “H” — Form of Letter of Credit

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (hereinafter referred to as this “Lease”) is dated
as of the 29 day of June, 2012, by and between WELLS REIT – BRIDGEWATER NJ, LLC,
a Delaware limited liability company (hereinafter referred to as the
“Landlord”), and DENDREON CORPORATION, a Delaware corporation, on behalf of
itself and its Affiliates (hereinafter referred to as the “Tenant”).

ARTICLE I

DEFINITIONS

1.1 Access Card Allotment: three and one-half (3.5) access cards per 1,000
square feet of rentable area in the Premises.

1.2 Adjacent Land: the site upon which the Other Building is constructed, which
is known as lot 4.02 in block 552, on the Tax Map of the Township of
Bridgewater.

1.3 ADA: the Americans with Disabilities Act and the regulations promulgated
thereunder, as the same may be amended from time to time.

1.4 Affiliate of Tenant: (i) a corporation or other business entity (each
hereinafter referred to as a “successor corporation”) into or with which Tenant
shall be merged or consolidated, or to which substantially all of the assets of
Tenant may be transferred or sold, provided that such successor corporation
shall have a net worth and liquidity factor at least equal to the net worth and
liquidity factor of Tenant as of the date hereof or otherwise reasonably
acceptable to Landlord, and provided that the successor corporation shall assume
in writing all of the obligations and liabilities of Tenant under this Lease and
the proposed use of the Premises is in compliance with Article VI hereof; or
(ii) a corporation or other business entity (each hereinafter referred to as a
“related corporation”) which shall control, be controlled by or be under common
control with Tenant, shall have a net worth and liquidity factor at least equal
to the net worth and liquidity factor of Tenant as of the date hereof or
otherwise reasonably acceptable to Landlord taking into account the fact that
the original Tenant under this Lease is not being released, and provided that
such related corporation shall assume in writing all of the obligations and
liabilities of Tenant under this Lease (without relieving Tenant therefrom) and
the proposed use of the Premises is in compliance with Article VI. For purposes
of clause (ii) above, “control” shall be deemed to be ownership of more than
fifty percent (50%) of the stock or other voting interest of the controlled
corporation or other business entity.

1.5 Agents: any agent, employee, subtenant, assignee, contractor, client, family
member, licensee, customer, invitee or guest of a party.

1.6 Alterations: any structural or other alterations, decorations, additions,
installations, demolitions, improvements or other changes.

1.7 Approved Tenant Space Plan: a space plan, approved by both Landlord and
Tenant, drawn to scale which shall include all partition types and locations;
all doors and hardware requirements; all light fixtures and exit lights; all
finish materials including glass, wall and floor finishes; all special ceiling
conditions; all cabinetry and millwork with elevations and details; all
modifications to existing base building HVAC equipment, all electrical
receptacles; all data and voice locations; all floor load requirements which
exceed eighty (80) pounds per square foot live load and twenty (20) pounds per
square foot dead load; and the seating capacity of all conference rooms and
furniture workstation areas; and all other information Landlord reasonably
requires to approve said Space Plan. All of Tenant’s plans shall be prepared by
a licensed architect approved by Landlord and in a form sufficient to secure
approvals of applicable governmental authorities.

1.8 Bankruptcy Code: Title 11 of the United States Code, as amended.

 

-1-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.9 Base Rent: the annual amount payable as set forth in the following table
(net of electric):

 

Months

  

Base Rent Per

RSF*

 

Monthly

Installment**

 

Annual

Installment*

1-3

   N/A***   N/A***   N/A***

4-12

   $28.75   $95,682.40   $1,148,188.75

13-24

   $29.25   $97,346.44   $1,168,157.25

25-36

   $29.75   $99,010.48   $1,188,125.75

37-48

   $30.25   $100,674.52   $1,208,094.25

49-60

   $30.75   $102,338.56   $1,228,062.75

61-72

   $31.25   $104,002.60   $1,248,031.25

73-84

   $31.75   $105,666.65   $1,267,999.75

85-96

   $32.25   $107,330.69   $1,287,968.25

97-108

   $32.75   $108,994.73   $1,307,936.75

109-120

   $33.25   $110,658.77   $1,327,905.25

121-123

   $33.75   $112,322.81   $1,347,873.75

 

* Based on twelve (12) full calendar months.

** Reflects actual Monthly Installments of Base Rent to be paid by the Tenant

*** Reflects abatement of Base Rent for this period, provided Tenant is not in
default under the Lease.

1.10 Broker(s): CBRE Real Estate Services, Inc. (hereinafter referred to as
“Landlord’s Broker”); and Jones Lang LaSalle Brokerage, Inc. (hereinafter
referred to as “Tenant’s Broker”).

1.11 Building: an eight (8) story building deemed to contain two hundred
ninety-seven thousand three hundred seventy-nine (297,379+) square feet of total
rentable area (hereinafter referred to as the “Total Area”), located at 200
Crossing Boulevard, Bridgewater, New Jersey and known as Bridgewater Crossing.

1.12 Building’s Complex Percentage: the quotient (converted to a percentage) of
the total rentable square footage of the Building divided by the total rentable
square footage of the Building and all other office buildings located on the
Land and the Adjacent Land from time to time.

1.13 Building Directory Share: one (1) listing; provided that Tenant may have
one (1) additional listing for a permitted subtenant or assignee.

1.14 Building Hours: 8:00 a.m. to 6:00 p.m. Monday through Friday (excluding
Holidays) and 9:00 a.m. to 1:00 p.m. on Saturday (excluding Holidays).

1.15 Building Structure and Systems: the exterior and common area walls, main
lobby in the Building, slab floors, exterior windows, load bearing elements,
foundations, roof and common areas that form a part of the Building, and the
building standard mechanical, electrical, HVAC and plumbing systems, pipes and
conduits that are provided by Landlord in the operation of the Building.

1.16 Cabling: telephone, computer and other communications and data systems and
cabling.

1.17 Case: a formal proceeding in which Tenant is the subject debtor under the
Bankruptcy Code.

1.18 Complex Charges: subject to the exclusions set forth in the definition of
Operating Charges, Complex Charges means all (a) expenses, charges and fees
incurred by or on behalf of Landlord in connection with the management,
operation, ownership, maintenance and repair of the exterior common areas and
exterior common facilities on the Land and Adjacent Land, including, snow and
ice removal, costs associated with maintaining landscaping and the cost of
electricity for common external lighting, (b) janitorial and HVAC costs for the
Fitness Facility and Conference Rooms, (c) repair and maintenance costs for the
fitness equipment located in the Fitness Facility, but not any costs for the
replacement of such equipment, (d) electric costs for the lights and outlets in
the Fitness Facility and Conference Rooms, (e) operating costs for the
Cafeteria, if any, after deducting all revenues generated from the operation of
the Cafeteria; (f) payments required in connection with a reciprocal easement or
similar agreement to which the Landlord is bound for the maintenance of any
external common areas or external common facilities (such as access drives,
utility lines and drainage facilities) to the extent such payments are assessed
collectively against the Land and the Adjacent Land, and (g) in the event
Landlord retains a third party property manager, the fair market rental value of
a management office maintained by Landlord at the Property. For the avoidance of
doubt, other than the expenses and charges for the Fitness Facility and the
management office set forth in clauses (b) through (e) and clause (g), no other
expenses, charges and fees associated with the Other Building shall be included
in Complex Charges. Complex Charges shall not include any expenses, charges and
fees associated with the parking garage located on the Adjacent Land.

1.19 Common Areas: those common and public areas and facilities of the Building
and improvements to the Land which are from time to time provided by Landlord
for the use or benefit of tenants in the Building or for use or benefit by the
public in general, including (a) access corridors, elevator foyers and core
bathrooms, to the extent the same are not located on floors of the Building
fully leased to a single tenant, and (b) Building-wide mailrooms, fire rooms,
vending areas, health and fitness facilities, janitorial areas and other similar
facilities of the Building, and (c) any and all non-exclusive grounds, parks,
landscaped areas, plazas, outside sitting areas, sidewalks, tunnels, pedestrian
ways, sky bridges, loading docks, and (d) generally all other common and public
improvements on the Land.

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.20 Construction Drawings: the architectural, mechanical and engineering
working drawings that define the total scope of work to be performed by Landlord
or Tenant, as applicable, in sufficient detail to secure required permits from
the local jurisdiction and that include, without limitation: key plan; all
legends and schedules; construction plan; reflected ceiling plan; telephone and
electrical outlet location plan; finish plan; and all architectural details,
elevations and specifications necessary to construct the Premises.

1.21 Cosmetic Changes: those minor, non-structural Alterations of a decorative
nature consistent with a first-class office building for which a building permit
is not required and which cost (including installation) is in the aggregate less
than Twenty Five Thousand Dollars ($25,000.00) per project or series of related
projects (as reasonably determined by Landlord), such as painting, carpeting and
hanging pictures.

1.22 Costs: any actual costs, damages, claims, liabilities, expenses (including
reasonable attorneys’ fees), losses, penalties and court costs.

1.23 Default Rate: the rate per annum which is five hundred basis points
(5.00%) higher than the Prime Rate.

1.24 Environmental Default: any of the following when caused by Tenant or any
Agent of Tenant: a violation of an Environmental Law; a release, spill or
discharge of a Hazardous Material on or from the Premises, the Land or the
Building; an environmental condition requiring responsive action; or an
emergency environmental condition.

1.25 Environmental Law: any present and future Law and any amendments (whether
common law, statute, rule, order, regulation or otherwise), permits and other
requirements or guidelines of governmental authorities applicable to the
Building or the Land and relating to the environment and environmental
conditions or to any Hazardous Material (including CERCLA, 42 U.S.C. § 9601 et
seq., the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq., the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Clean Air
Act, 42 U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C.
§ 2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the
Emergency Planning and Community Right-To-Know Act, 42 U.S.C. § 1101 et seq.,
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and any
so-called “Super Fund” or “Super Lien” law, any Law requiring the filing of
reports and notices relating to hazardous substances, environmental laws
administered by the Environmental Protection Agency, and any similar state and
local Laws, all amendments thereto and all regulations, orders, decisions, and
decrees now or hereafter promulgated thereunder concerning the environment,
industrial hygiene or public health or safety).

1.26 ERISA: the Employee Retirement Income Security Act of 1974, as amended.

1.27 Event of Bankruptcy: the occurrence, with respect to the Tenant, of any of
the following: (a) the Tenant shall have applied for or consented to the
appointment of a custodian or receiver; (b) the Tenant shall have liquidated of
all or a substantial part of its assets; (c) a custodian shall have been
appointed with or without consent of the Tenant; (d) the Tenant shall generally
not be paying its debts as they become due; (e) the Tenant shall have made a
general assignment for the benefit of its creditors; (f) the Tenant shall have
filed a voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with its creditors, or shall have taken
advantage of any insolvency law, or shall have filed an answer admitting the
material allegations of a petition in bankruptcy, reorganization or insolvency
proceeding; (g) a petition in bankruptcy shall have been filed against the
Tenant and shall not have been dismissed for a period of one hundred twenty
(120) consecutive days, or an Order for Relief shall have been entered against
the Tenant under the Bankruptcy Code; or (h) an order, judgment or decree shall
have been entered without the application, approval or consent of the Tenant by
any court of competent jurisdiction appointing a receiver, trustee, custodian or
liquidator of the Tenant of a substantial part of its assets and such order,
judgment or decree shall have continued unstayed and in effect for any period of
one hundred twenty (120) consecutive days.

1.28 Event of Default: any of the following: (a) Tenant’s failure to make when
due any payment of the Base Rent, additional rent or other sum, which failure
shall continue for a period of five (5) business days after Landlord sends
Tenant written notice thereof; (b) Tenant’s failure to perform or observe any
covenant or condition of this Lease not otherwise specifically described in
Section 19.1 hereof, which failure shall continue for a period of twenty
(20) days after Landlord sends Tenant written notice thereof (or such shorter
period as is appropriate if such failure is capable of being cured sooner);
provided, however, that if such cure cannot reasonably be effected within such
twenty (20) day period and

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Tenant begins such cure promptly within such twenty (20) day period and is
pursuing such cure in good faith and with diligence and continuity during such
twenty (20) day period, then, except in the event of an emergency, Tenant shall
have such additional time (not to exceed ninety (90) days in total) as is
reasonably necessary to effect such cure; (c) Tenant’s failure to take occupancy
of the Premises; (d) an Event of Bankruptcy; (e) Tenant’s dissolution or
liquidation; (f) any Environmental Default; or (g) any sublease, assignment or
mortgage not permitted by Article VII hereof; or (h) Tenant’s failure to pay any
sum or perform or observe any covenant or condition of this Lease when required
under this Lease (without regard to any grace period otherwise allowed) more
than twice during any consecutive twelve (12) month period during the Lease
Term. Any notice delivered hereunder may operate as a notice to quit; provided
same meets statutory requirements, if any.

1.29 Expiration Date: 11:59 p.m. (local time at the Building) on the last day of
the one hundred twenty-third (123rd) full month following the Lease Commencement
Date.

1.30 Final Construction Drawings: the Construction Drawings as approved (or
deemed approved in accordance with the terms, conditions, and provisions of
Exhibit “C” attached hereto and made a part hereof) by Tenant and Landlord.

1.31 Fitness Facility: an un-staffed fitness facility within the Other Building.

1.32 Hazardous Materials: (a) asbestos and any asbestos containing material and
any substance that is then defined or listed in, or otherwise classified
pursuant to, any Environmental Law or any other applicable Law as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “infectious waste,” “toxic
substance,” “toxic pollutant” or any other formulation intended to define, list,
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity, or
Toxicity Characteristic Leaching Procedure (TCLP) toxicity, (b) any petroleum
and drilling fluids, produced waters, and other wastes associated with the
exploration, development or production of crude oil, natural gas, or geothermal
resources, (c) toxic mold, mildew or any substance that reasonably can be
expected to give rise to toxic mold or mildew, or (d) any petroleum product,
polychlorinated biphenyls, urea formaldehyde, radon gas, radiologically-enhanced
materials (including any source, special nuclear, or by-product material as
defined by the Atomic Energy Act of 1954), medical waste, chlorofluorocarbon,
lead or lead-based product, and any other substance whose presence could be
detrimental to the Building or the Land or hazardous to health or the
environment.

1.33 Holidays: New Year’s Day, Martin Luther King Jr., Day, President’s Day,
Memorial Day, Independence Day, Labor Day, Columbus Day, Veteran’s Day,
Thanksgiving Day and Christmas Day and any additional holidays commonly
recognized by the U.S. Federal Government.

1.34 Improvements Allowance: A sum equal to $1,597,480.00.

1.35 including: including, but not limited to; including, without limitation;
and words of similar import.

1.36 Insolvency Laws: the insolvency Laws of any state.

1.37 IRC: Internal Revenue Code of 1986, as amended.

1.38 Land: the real property commonly known as 200 Crossing Boulevard in the
Township of Bridgewater, County of Somerset, and State of New Jersey, and
designated as Lot 4.01 in Block 552 on the Official Tax Map of the Township of
Bridgewater, County of Somerset, and State of New Jersey, all as more
particularly described on Exhibit “A” attached hereto and made a part hereof.

1.39 Landlord Insured Parties: Landlord’s advisors, the managing agent of the
Building and the holder of any Mortgage, in each case of whom Landlord shall
have given notice to Tenant, and any other party that Landlord may reasonably
designate in writing from time to time.

1.40 Landlord Notice Address: c/o Piedmont Office Realty Trust, Inc., 11695
Johns Creek Parkway, Suite 350, Johns Creek, GA 30097 Attention: Asset Manager –
East Region.

1.41 Landlord Payment Address: WELLS REIT – BRIDGEWATER NJ, LLC, 2129 Collection
Center Drive, Chicago, IL 60693. At Landlord’s option upon at least thirty
(30) days written notice to Tenant, Tenant shall make all payments by means of
electronic transfer of funds.

1.42 Landlord’s Representatives: Landlord’s affiliates, shareholders, partners,
directors, officers, employees, agents and representatives.

1.43 Landlord’s Work: As defined in Exhibit “C” attached hereto and made a part
hereof.

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.44 Laws: all present and future laws, ordinances (including zoning ordinances
and land use requirements), regulations, orders and recommendations (including
those made by any public or private agency having authority over insurance
rates).

1.45 Lease Commencement Date: 12:01 a.m. (local time at the Building) on the
12:01 a.m. (local time at the Building) on the earlier of: (a) the date on which
the work and materials to be provided by Landlord pursuant to Exhibit “C” are
substantially complete as determined pursuant to Exhibit “C”, a final,
unconditional, and irrevocable certificate of occupancy is issued permitting
Tenant to operate its business in the Premises in accordance with the terms,
conditions, and provisions of this Lease (provided that such certificate of
occupancy shall not be a condition if any act or omission of Tenant has caused
the Town of Bridgewater to withhold its issuance), and the Landlord has
delivered to the Tenant a Subordination, Non-Disturbance, and Attornment
Agreement in accordance with the terms, conditions, and provisions of Article
XXI hereof; or (b) the date on which Tenant commences business operations in the
Premises. Notwithstanding the foregoing, Tenant shall not have any right to
commence use of the Premises unless same are vacant and delivered to Tenant by
Landlord. The anticipated Lease Commencement Date is January 16, 2013.

1.46 Lease Term: One hundred twenty-three (123) months, subject to the terms,
conditions, and provisions of Section 3.1 hereof.

1.47 Lease Year: a period of twelve (12) consecutive months commencing on the
Lease Commencement Date, and each successive twelve (12) month period
thereafter; provided, however, that if the Lease Commencement Date is not the
first day of a month, then the second Lease Year shall commence on the first day
of the month in which the first anniversary of the Lease Commencement Date
occurs.

1.48 Mortgages: all mortgages, deeds of trust, ground leases or other security
instruments which may now or hereafter encumber any portion of the Building or
the Land.

1.49 Move-In Period: the period commencing on the twentieth (20th) day prior to
the projected Lease Commencement Date (as reasonably determined by Landlord) and
continuing through the day before the Lease Commencement Date, and also
including, but with respect to Tenant’s installation of fixtures, furniture
systems, information technology systems, and Cabling only, those additional
periods prior to the Lease Commencement Date, if any, of a duration and at a
time as Landlord shall reasonably determine to be appropriate, for Tenant to
install fixtures, furniture systems, information technology systems, and Cabling
into the Premises considering the timing and schedule of all construction
activities with respect thereto; provided that no access whatsoever shall be
permitted unless Tenant shall deliver to Landlord written evidence specifying
that Tenant is then carrying all insurance required by this Lease to be carried
by Tenant and its contractors.

1.50 Operating Charges: means the Building’s Complex Percentage of Complex
Charges and all expenses, charges and fees incurred by or on behalf of Landlord
in connection with the management, operation, ownership, maintenance, servicing,
insuring and repair, including the following: (1) electricity, gas, water, HVAC
(including chilled condenser water), sewer and other utility and service costs,
charges and fees (including any tap fees and connection and switching fees) of
every type and nature; (2) premiums, deductibles (to the extent reasonable and
customary) and other charges for insurance; (3) management fees of not more than
three percent (3%) of the adjusted gross revenues of the Building plus amounts
that would have been received had there been no rental abatements or other
concessions) and personnel costs of the Building (including all fringe benefits,
workers’ compensation insurance premiums and payroll taxes); (4) costs of
service, equipment rental, access control, landscaping and maintenance
contracts; (5) maintenance, repair and replacement expenses and supplies;
(6) depreciation/amortization for capital expenditures made by Landlord to
reduce operating expenses or to comply with Laws imposed after the date hereof,
which shall be charged in annual installments equal to the greater of the
savings realized or amortized based upon the useful life of the items for which
such costs are incurred, each calendar year such costs are charged to Operating
Charges, together with interest, each calendar year such costs are charged to
Operating Charges, on the unamortized balance at an interest rate of one percent
(1%) in excess of the Prime Rate in effect on January 1 of each calendar year;
(7) charges for janitorial and cleaning services and supplies; (8) any business,
professional or occupational license tax payable by Landlord with respect to the
Building and any association fees; (9) reasonable reserves for replacements,
repairs and contingencies; (10) sales, use and personal property taxes payable
in connection with tangible personal property and services purchased for and
used in connection with the Building; (11) reasonable third party accounting and
audit fees relating to the determination of Operating Charges (and tenants’
proportionate shares thereof) and the preparation of statements required by
tenant leases; (12) expenses incurred in connection with concierge services
provided to the Building (if any); (13) the fair market rental value of any
management office (of reasonable and customary size) and fitness facilities in
the Building; (14) special assessments, fees, penalties and other charges and
costs for transit, transit encouragement traffic reduction programs, or any

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

similar purpose; (15) all costs of operating, maintaining, repairing and
replacing equipment in any portion of any fitness facility, (to the extent not
offset by separate membership or usage fees imposed by Landlord) roof deck,
function room or other amenity of the Building; (16) payments required in
connection with a reciprocal easement or similar agreement to which the Landlord
is bound; and (17) any other expense incurred by Landlord in arm’s-length
transactions in connection with maintaining, repairing or operating the
Building. Notwithstanding any provision contained in this Lease to the contrary,
Operating Charges (including Complex Charges) shall not include: (i) Real Estate
Taxes; (ii) principal or interest payments on any Mortgage; (iii) the costs of
special services and utilities separately charged to particular tenants of the
Building; (iv) ground lease payments; (v) advertising and promotional expenses
directly relating to leasing; (vi) costs for which Landlord is reimbursed by
insurance proceeds or from tenants of the Building (other than such tenants’
regular contributions to Operating Charges); (vii) costs directly and solely
related to the maintenance and operation of the entity that constitutes the
Landlord, such as accounting fees incurred solely for the purpose of reporting
Landlord’s financial condition; (viii) costs of repairs, replacements or other
work occasioned by fire, windstorm or other casualty, or the exercise by
governmental authorities of the right of eminent domain (except a commercially
reasonable deductible); (ix) leasing commissions, attorney’s fees, costs,
disbursements and other expenses incurred by Landlord or its agents in
connection with negotiations for leases with tenants, other occupants or
prospective tenants or other occupants of the Building, and similar costs
incurred in connection with disputes with and/or enforcement of any leases with
tenants, other occupants, or prospective tenants or other occupants of the
Building; (x) tenant allowances, tenant concessions, and other costs and
expenses (including permit, license and inspection fees) incurred in connection
with completing, fixturing, furnishing, renovating or otherwise improving,
decorating or redecorating leased premises for tenants or other occupants, or
vacant, leasable space in the Building, including space planning/interior
architecture fees and/or engineering for same; (xi) costs or expenses (including
fines, penalties and legal fees) incurred due to the violation (as compared to
compliance costs) by Landlord, its agents, any tenant (other than Tenant) or
other occupant of the Building of any terms and conditions of this Lease or of
the leases of other tenants in the Building, and/or of any valid applicable Laws
that would not have been incurred but for such violation by Landlord, its agent,
tenant, or other occupant, it being intended that each party shall be
responsible for the costs resulting from its violation of such leases and Law;
(provided that reasonable attorney’s fees to enforce rules and regulations for
the Building shall be included in Operating Charges); (xii) penalties for any
late payment by Landlord, including taxes and equipment leases;
(xiii) compensation paid to clerks, attendants or other persons in commercial
concessions (such as a snack bar, restaurant or newsstand, but not including
Building amenities such as a fitness center or the parking facilities);
(xiv) Landlord’s contributions to charitable organizations; (xv) costs of
correcting defects, including any allowances for same, in the original
construction of the Building; (xvi) costs in connection with services (including
electricity), items or other benefits of a material type which are not available
to Tenant without specific charge therefor, but which are provided to another
tenant or occupant of the Building, whether or not such other tenant or occupant
is specifically charged therefor by Landlord; (xvii) costs or expenses for
sculpture, paintings or other works of art, including costs incurred with
respect to the purchase, ownership, leasing, showing, promotion, securing,
repair and/or maintenance of same, other than normal building decorations
customary in buildings comparable to the Building; (xviii) costs arising from
the presence of Hazardous Materials in, about or below the Land or the Building
(including any Hazardous Materials brought to, deposited on or disposed of at
the Building by Landlord or Landlord’s Agents, but excluding those Hazardous
Materials utilized in connection with the operation, maintenance and repair of
the Building in the ordinary course and those brought, deposited or disposed of
by Tenant or Tenant’s Agents with respect to its use or occupancy of space in
the Building); (xix) any charge for depreciation of the Building or equipment;
(xx) any charge for Landlord’s net income tax, excess profit taxes, franchise
taxes or similar taxes on Landlord’s business; (xxi) personal or limited
liability company taxes; (xxii) costs incurred by Landlord in connection with
the refinancing of any mortgage encumbering the Project; (xxiii) costs incurred
by Landlord for which Landlord subsequently receives reimbursement by a third
party; (xxiv) material changes or additions to the Building or Common Areas
which by generally accepted accounting principles should be capitalized;
(xxv) insurance premiums to the extent any lessee (other than Tenant) whose
special or unusual use causes Landlord’s existing insurance premiums to increase
or requires Landlord to purchase additional insurance; (xxvi) any compensation
representing an amount paid to an Affiliate of Landlord which is materially in
excess of market rates for such services; (xxvii) payments for rented items, the
cost of which would constitute a capital expenditure if the equipment were
purchased; (xxviii) costs of overtime or other costs incurred by Landlord to
cure its default under the Lease or incurred by reason of the gross negligence
or misconduct of Landlord or a lessee or their respective agents, invitees,
employees or contractors, including costs associated with death or injury to
persons, damage to or loss of property, or use of deficient building materials;
(xxix) any costs associated with a change of ownership, including financing or
refinancing the transfer of an interest in the Building or in Landlord, or
related costs; (xxx) costs for which Landlord has been compensated by a
management fee; (xxxi) costs associated with storage space if such space is
utilized exclusively by other lessees; (xxxii) costs associated with repairs,
restoration or other work occasioned by Force Majeure; (xxxiii) interest or
penalties as a result of a late payment by Landlord of any Operating Charges;
(xxxiv) utility costs for which any lessee directly contracts with a third
party,

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xxxv) costs for uniforms, supplies, tools and equipment; (xxxvi) costs of
inspecting machinery and equipment; and (xxxvii) maintenance, replacement and
insurance costs for any Building Structure and Systems that do not service the
Premises. Any charge, fee or expense included in Complex Charges shall not be
included in another category of Operating Charges, it being agreed that Landlord
shall not double-bill Tenant for any Complex Charges.

1.51 Operating Charges Base Amount: the Operating Charges incurred during the
Operating Charges Base Year.

1.52 Operating Charges Base Year: the first (1st) Lease Year.

1.53 Other Building. The Building is operated as part of a complex with a second
building located on the Adjacent Land which is commonly known as 400 Bridgewater
Crossing.

1.54 Parking Facility: the parking facility at the Building.

1.55 Permit Allotment: One hundred thirty-six (136) monthly parking permits
(based on three and four-tenths (3.4) permits for each one thousand
(1,000) square feet of rentable area in the Premises).

1.56 Premises: deemed to contain thirty-nine thousand nine hundred thirty-seven
(39,937) square feet of rentable area, comprised of the entire third (3rd) floor
of the Building, all as more particularly designated on Exhibit “B” attached
hereto and made a part hereof.

1.57 Prime Rate: the prime rate published in the Money Rates section of the Wall
Street Journal.

1.58 Proposed Sublease Commencement Date: the anticipated commencement date of
the proposed assignment, subletting or other transaction.

1.59 Proposed Sublet Space: the area proposed to be assigned, sublet or
otherwise encumbered.

1.60 Real Estate Taxes: (1) all real estate taxes, vault and/or public space
rentals, business district or arena taxes, special user fees, rates and
assessments (including general and special assessments, if any), ordinary and
extraordinary, foreseen and unforeseen, which are imposed upon Landlord or
assessed against the Building or the Land, or Landlord’s personal property used
in connection therewith; (2) any other present or future taxes or charges that
are imposed upon Landlord or assessed against the Building which are in the
nature of or in substitution for real estate taxes, including any tax levied on
or measured by the gross rents payable by tenants of the Building, any public
safety fee or similar charge, any transit, sales, rental, use, receipts or
occupancy tax or fee, and any assessment imposed in connection with business
improvement or similar districts; and (3) reasonable expenses (including
reasonable attorneys’ and consultants’ fees and court costs) incurred in
reviewing, protesting or seeking a reduction or abatement of, or defending or
otherwise participating in any challenge to, real estate taxes, whether or not
such protest or reduction is ultimately successful (provided, however, that such
review, protest, or reduction attempt is undertaken in good faith by Landlord
with the reasonable expectation to reduce Real Estate Taxes for the Building).
Real Estate Taxes shall not include any inheritance, estate, gift, franchise,
corporation, net income or net profits tax assessed against Landlord from the
operation of the Building, or any interest charges or penalties incurred as a
result of Landlord’s failure to timely pay Real Estate Taxes (provided that if
the taxing authority permits a taxpayer to elect to pay in installments, then,
for purposes of determining the amount of Real Estate Taxes, if Landlord so
elects to pay in installments, all interest charges shall be deemed Real Estate
Taxes).

1.61 Real Estate Taxes Base Amount: the Real Estate Taxes incurred during the
Real Estate Taxes Base Year.

1.62 Real Estate Taxes Base Year: the first (1st) Lease Year.

1.63 Reconciliation Statement: a reasonably detailed written statement showing
(1) Tenant’s Proportionate Share of the amount by which Operating Charges or
Real Estate Taxes, as applicable, incurred during the preceding calendar year
exceeded, respectively, the Operating Charges Base Amount or the Real Estate
Taxes Base Amount and (2) the aggregate amount of Tenant’s estimated payments
made on account of Operating Charges and Real Estate Taxes during such year.

1.64 Rent Commencement Date: The date which is ninety (90) days following the
Lease Commencement Date, anticipated to be March 16, 2013.

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.65 Security Deposit: The letter of credit referenced in Section 11.1 in the
initial amount of One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00), which may be reduced in accordance with Exhibit “H” attached
hereto and made a part hereof.

1.66 Structural and System Alterations: any Alteration that will or may
necessitate any changes, replacements or additions to the load-bearing or
exterior walls, non-drop ceilings, partitions (load-bearing or non-demising),
columns or floor, or to the fire protection, water, sewer, electrical,
mechanical, plumbing, HVAC or other base building systems, of the Premises or
the Building.

1.67 Tenant Items: all non-Building standard supplemental heating, ventilation
and air conditioning equipment and systems serving exclusively the Premises and
any special tenant areas, facilities and finishes, any special fire protection
equipment, any telecommunications, security, data, computer and similar
equipment, cabling and wiring, kitchen/galley equipment and fixtures, all other
furniture, furnishings, equipment and systems of Tenant and all Alterations.

1.68 Tenant Notice Address: At all times prior to the Lease Commencement Date:
Dendreon Corporation, 1301 2nd Avenue, Seattle, Washington, 98101, Attention:
Legal Department, with a copy to Reed Smith LLP, Princeton Forrestal Village,
136 Main Street, Suite 250, Princeton, New Jersey 08540, Attention: Nicholas J.
Valvanis, Esq.; and at all times following the Lease Commencement Date: Dendreon
Corporation, 200 Crossing Boulevard, Bridgewater, New Jersey 08807, Attn: Legal
Department, with a copy to Reed Smith LLP, Princeton Forrestal Village, 136 Main
Street, Suite 250, Princeton, New Jersey 08540, Attention: Nicholas J. Valvanis,
Esq.

1.69 Tenant’s Proportionate Share: A percentage calculated to be equal to the
rentable area of the Premises divided by the Total Area of the Building. The
Landlord and the Tenant agree that the Tenant’s Proportionate Share is
calculated on the date hereof to be 13.43%.

1.70 Tenant’s Sublease Request Notice: a notice to Landlord containing: the
identity of a proposed assignee, subtenant or other party and its business; the
terms of the proposed assignment, subletting or other transaction (including a
copy of the proposed document for same); the Proposed Sublease Commencement
Date; the Proposed Sublet Space; financial statements for the prior two
(2) years certified by an authorized officer of Tenant or a certified public
accounting firm, or other evidence of financial responsibility of such proposed
assignee, subtenant to other party; and a certification executed by Tenant and
such party stating whether or not any premium or other consideration is being
paid for the assignment, sublease or other transaction.

1.71 Trustee: a trustee-in-bankruptcy of Tenant under a Case.

ARTICLE II

PREMISES

2.1 Tenant leases the Premises from Landlord for the term and upon the
conditions and covenants set forth in this Lease. Except as may otherwise be
expressly provided in this Lease and as may be expressly permitted by the
Landlord in writing from time to time, the lease of the Premises does not
include the right to use the roof, mechanical rooms, electrical closets,
janitorial closets, telephone rooms, parking areas or non-common or non-public
areas of any portion of the Building, whether or not any such areas are located
within the Premises. However, Tenant shall have the non-exclusive right to use:
(1) the plenums, risers, electrical closets, telephone rooms, ducts or pipes on
or serving the floor on which the Premises are located (other than those
installed for another tenant’s exclusive use and provided Tenant shall have such
utilization in no greater proportion than the ratio by which the square feet of
rentable area in the Premises compares to the square feet of rentable area in
the Building) in accordance with plans and specifications to be approved by
Landlord in its reasonable discretion; (2) the Parking Facility in accordance
with Article XXIV hereof; and (3) any mechanical rooms, electrical closets and
telephone rooms located within the Premises, for the purpose for which they were
intended, but only with Landlord’s prior consent (except to the extent that such
rooms and closets contain no system, wiring or other item related to either the
Building Structure and Systems or to a structure or system of any tenant or
occupant other than Tenant, in which case no such prior consent of Landlord
shall be required for use by Tenant’s on-site, properly licensed and trained
technicians) and strictly in accordance with Landlord’s rules, regulations and
requirements in connection therewith.

ARTICLE III

TERM

3.1 (a) All of the provisions of this Lease shall be in full force and effect
from and after the date first above written. The Lease Term shall commence on
the Lease Commencement Date and expire at 11:59 P.M. on the Lease Expiration
Date. If the Lease Commencement Date is not the first day of a month, then the
Lease Term shall be the period set forth in Section 1.47 plus the partial month
in which the Lease Commencement Date occurs. The Lease Term shall also include
any properly exercised renewal or extension of the term of this Lease.

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Provided no Event of Default by Tenant has occurred under this Lease, Tenant
shall have the right to install in the Premises, during the Move-In Period only,
Tenant’s Cabling and other furniture, furnishings, inventory, equipment, or
trade fixtures, subject to all applicable terms and conditions of this Lease.
The Landlord will promptly inform Tenant of Landlord’s good faith determination
of the projected Lease Commencement Date for the purposes of determining the
commencement of the Move-In Period. Neither Tenant nor any Agent of Tenant shall
enter the Premises during those times that Landlord determines such entry will
unreasonably interfere with activities of Landlord or Landlord’s Agents, and, in
such event, Landlord shall notify Tenant of specific times during which Tenant
may make such entry. Any and all activity by Tenant or any Agent of Tenant prior
to the Lease Commencement Date shall be coordinated with Landlord and its
general contractor to ensure that such activity does not interfere with any
other work. If Landlord determines that any such interference is occurring, then
Landlord shall have the right to require the removal of the offending party from
the Premises (with Tenant having no right to assert that the Lease Commencement
Date or Tenant’s other obligations are affected thereby). During the Move-In
Period, neither Tenant nor any of its Agents shall unreasonably delay or
otherwise inhibit work being performed by Landlord or Landlord’s Agents.
Notwithstanding anything in this Lease to the contrary: (a) Landlord shall have
no responsibility with respect to any items placed in the Premises by Tenant or
any Agent prior to the Lease Commencement Date; and (b) all of the provisions of
this Lease (including all insurance, indemnity and utility provisions (except,
with respect to utility consumption during the Move-In Period, Tenant shall only
be responsible for excess utilities or utilities used outside of Building
Hours)) shall apply during the Move-In Period, except that during such period
(i) Tenant shall not be obligated to pay Base Rent or Tenant’s Proportionate
Share of Operating Charges and Real Estate Taxes and (ii) Landlord shall not be
obligated to provide any utility, service or other item in excess of those
customarily provided to or for the benefit of a premises in order for Landlord
to perform its building standard initial improvement work thereto.

3.2 Promptly after the Lease Commencement Date is ascertained, Landlord and
Tenant shall execute the certificate attached to this Lease as Exhibit “E”.
Failure to execute said certificate shall not affect the commencement or
expiration of the Lease Term.

3.3 (a) It is presently anticipated that the Premises will be delivered to
Tenant on or about the Anticipated Delivery Date; provided, however, that if
Landlord does not deliver possession of the Premises by such date, Landlord
shall not have any liability whatsoever, and this Lease shall not be rendered
void or voidable, as a result thereof.

(b) If the Lease Commencement Date does not occur on or before the April 16,
2013, then, provided no Event of Default has occurred, Landlord shall grant to
Tenant, as its sole and exclusive remedy, a rent abatement equal to one hundred
percent (100%) of the per diem Base Rent payable during the first Lease Year for
each day during the period commencing on April 16th and continuing through the
day before the Lease Commencement Date. Notwithstanding any of the foregoing to
the contrary, Tenant shall not be entitled to such a rent abatement with respect
to any delays in the Lease Commencement Date that are caused by any of the
factors or causes described in Section 25.20 hereof or any delay caused by
Tenant or any Agent of Tenant (including those specified in Paragraph 6(b) of
Exhibit “C”).

3.4 If the Lease Commencement Date does not occur on or before July 16, 2013,
then, provided that no Event of Default exists under this Lease and except as
otherwise provided below, Tenant shall have the right, as its sole and exclusive
remedy (subject to Section 3.3(b) above), to terminate this Lease by delivering
written notice of the exercise of such right to Landlord. Such right of
termination may be exercised by Tenant only during the period commencing on
July 16, 2013 and continuing through the tenth (10th) business day thereafter,
and if such right is not exercised by Tenant by said tenth (10th) business day,
such right shall thereafter lapse and be of no further force or effect. If this
Lease is terminated pursuant to this subsection, then neither party shall have
any further obligations or liability hereunder to the other party; provided,
however, that Landlord shall promptly return the letter of credit and refund any
advance rent previously deposited by Tenant with Landlord in accordance with the
provisions of this Lease. Notwithstanding the foregoing to the contrary, the
Outside Delivery Date shall be extended on a day-for-day basis for each day the
Lease Commencement Date is delayed as a result of any of the factors or causes
described in Section 25.20 hereof or any delay caused by Tenant or any Agent of
Tenant (including those specified in Paragraph 6(b) of Exhibit “C”).

ARTICLE IV

BASE RENT

4.1 From and after the Rent Commencement Date, Tenant shall pay the Base Rent in
equal monthly installments in advance on the first day of each month during a
Lease Year.

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.2 Concurrently with Tenant’s execution of this Lease, Tenant shall pay an
amount equal to one (1) monthly installment of the Base Rent payable during the
first Lease Year, which amount shall be credited toward the monthly installment
of Base Rent payable for the first (1st) full calendar month of the Lease Term
following the Rent Commencement Date. If the Rent Commencement Date is not the
first day of a month, then the Base Rent from the Rent Commencement Date until
the first day of the following month shall be prorated on a per diem basis at
the rate of one-thirtieth (1/30th) of the monthly installment of the Base Rent
payable during the first Lease Year, and Tenant shall pay such prorated
installment of the Base Rent on the Rent Commencement Date.

4.3 All sums payable by Tenant under this Lease shall be paid to Landlord in
legal tender of the United States, without setoff, deduction or demand, except
as otherwise provided herein, at the Landlord Payment Address, or to such other
party or such other address as Landlord may designate in writing. Landlord’s
acceptance of rent after it shall have become due and payable shall not excuse a
delay upon any subsequent occasion or constitute a waiver of any of Landlord’s
rights hereunder. If any sum payable by Tenant under this Lease is paid by check
which is returned due to insufficient funds, stop payment order, or otherwise,
then: (a) such event shall be treated as a failure to pay such sum when due; and
(b) in addition to all other rights and remedies of Landlord hereunder, Landlord
shall be entitled (i) to impose a returned check charge of Fifty Dollars
($50.00) to cover Landlord’s administrative expenses and overhead for
processing, and (ii) to require that all future payments be remitted by wire
transfer, money order, or cashier’s or certified check.

4.4 Landlord and Tenant agree that no portion of the Base Rent or other payment
for the use or occupancy of the Premises is or shall be based in whole or in
part on the net income or profits derived by the Tenant, any permitted assignee
or sublessee of Tenant or any other person or entity from the Building or the
Premises.

ARTICLE V

OPERATING CHARGES AND REAL ESTATE TAXES

5.1 (a) From and after the first (1st) anniversary of the Lease Commencement
Date, Tenant shall pay as additional rent Tenant’s Proportionate Share of the
amount by which Operating Charges for each calendar year falling entirely or
partly within the Lease Term exceed the Operating Charges Base Amount.

(b) Notwithstanding any other provision herein to the contrary, if less than
ninety-five percent (95%) of the Building is occupied during the Operating
Charges Base Year or any Lease Year after the Operating Charges Base Year, then
Operating Charges shall be computed for both the Operating Charges Base Year and
any such Lease Year as though the Building had been ninety-five (95%) occupied
during the Operating Charges Base Year and any such Lease Year; including, if
any tenant is separately paying for (or does not require) electricity,
janitorial or other utilities or services furnished to its premises, then
Landlord shall include such amounts in its calculation of Operating Charges for
such Lease Year and/or the Operating Charges Base Year, as applicable.

(c) Tenant shall make estimated monthly payments to Landlord on account of the
amount by which Operating Charges that are expected to be incurred during each
calendar year (or portion thereof) would exceed the Operating Charges Base
Amount. On or prior to March 31st of each calendar year after the Lease
Commencement Date, or as soon thereafter as is practicable, but in no event
later than May 31st, Landlord shall submit a reasonably detailed written
statement setting forth Landlord’s reasonable estimate of such excess and
Tenant’s Proportionate Share thereof. Tenant shall pay to Landlord on the first
day of each month following receipt of such statement, until Tenant’s receipt of
the succeeding annual statement, an amount equal to one-twelfth (1/12) of each
such share (estimated on an annual basis without proration pursuant to
Section 5.3). On or prior to March 31st of each calendar year after the Lease
Commencement Date, or as soon thereafter as is practicable, but in no event
later than May 31st, Landlord shall submit a Reconciliation Statement for
Operating Charges. If such Reconciliation Statement indicates that the aggregate
amount of such estimated payments exceeds Tenant’s actual liability, then
Landlord shall credit the net overpayment toward Tenant’s next installment(s) of
rent due under this Lease, or, if the Lease Term has expired or will expire
before such credit can be fully applied, or if Tenant is not otherwise liable to
Landlord for further payment, Landlord shall reimburse Tenant for the amount of
such overpayment within thirty (30) days. If such statement indicates that
Tenant’s actual liability exceeds the aggregate amount of such estimated
payments, then Tenant shall pay the amount of such excess as additional rent.

5.2 (a) From and after the first (1st) anniversary of the Lease Commencement
Date, Tenant shall pay as additional rent Tenant’s Proportionate Share of the
amount by which Real Estate Taxes exceed the Real Estate Taxes Base Amount.
Tenant shall not initiate or participate in any contest of Real Estate Taxes
with the governmental entity assessing such tax without Landlord’s prior written
consent. The Landlord hereby represents and warrants that, as of the date of
this Lease, the Land and the Building are separately and independently assessed
for Real Estate Tax purposes.

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Tenant shall make estimated monthly payments to Landlord on account of the
amount by which Real Estate Taxes that are expected to be incurred during each
calendar year would exceed the Real Estate Taxes Base Amount. On or prior to
March 31st of each calendar year after the Lease Commencement Date, or as soon
thereafter as is practicable, but in no event later than May 31st, Landlord
shall submit a reasonably detailed written statement setting forth Landlord’s
reasonable estimate of such amount and Tenant’s Proportionate Share thereof.
Tenant shall pay to Landlord on the first day of each month following receipt of
such statement, until Tenant’s receipt of the succeeding annual statement, an
amount equal to one-twelfth (1/12) of such share (estimated on an annual basis
without proration pursuant to Section 5.3). On or prior to March 31st of each
calendar year after the Lease Commencement Date, or as soon thereafter as is
practicable, but in no event later than May 31st, Landlord shall submit a
Reconciliation Statement for Real Estate Taxes showing (1) Tenant’s
Proportionate Share of the amount by which Real Estate Taxes incurred during the
preceding calendar year exceeded the Real Estate Taxes Base Amount, and (2) the
aggregate amount of Tenant’s estimated payments made during such year. If such
Reconciliation Statement indicates that the aggregate amount of such estimated
payments exceeds Tenant’s actual liability, then Landlord shall credit the net
overpayment toward Tenant’s next installment(s) of rent due under this Lease,
or, if the Lease Term hereof has expired or will expire before such credit can
be fully applied, of if Tenant is not otherwise liable for further payment,
Landlord shall reimburse Tenant for the amount of such overpayment within thirty
(30) days. If such statement indicates that Tenant’s actual liability exceeds
the aggregate amount of such estimated payments, then Tenant shall pay the
amount of such excess as additional rent.

5.3 If the Lease Term commences or expires on a day other than the first day or
the last day of a calendar year, respectively, then Tenant’s liabilities
pursuant to this Article V for such calendar year shall be apportioned by
multiplying the respective amount of Tenant’s Proportionate Share thereof for
the full calendar year by a fraction, the numerator of which is the number of
days during such calendar year falling within the Lease Term, and the
denominator of which is three hundred sixty-five (365).

5.4 For the protection of Tenant, Landlord shall maintain books of account which
shall be open to Tenant and its representatives at all reasonable times so that
Tenant can determine that such Operating Charges and Real Estate Taxes have, in
fact, been paid or incurred. Tenant’s representatives shall mean only
(a) Tenant’s employees or (b) a Certified Public Accounting firm, and neither
Tenant’s employees nor any Certified Public Accounting firm shall be permitted
to (1) perform such inspection and/or audit on a contingency basis, or
(2) perform such an inspection and/or audit for any other tenant in the
Building. At Landlord’s request, Tenant shall execute a confidentiality
agreement reasonably acceptable to Landlord prior to any examination of
Landlord’s books and records. In the event Tenant disputes any one or more of
said charges, Tenant shall attempt to resolve such dispute with Landlord,
provided that if such dispute shall not be satisfactorily settled between
Landlord and Tenant, the dispute shall be referred by either party to an
independent Certified Public Accountant to be mutually agreed upon, and if such
an accountant cannot be agreed upon, The American Arbitration Association may be
asked by either party to select an arbitrator, whose decision on the dispute
will be final and binding upon both parties, who shall jointly share any cost of
such arbitration. Pending resolution of said dispute the Tenant shall pay to
Landlord the sum so billed by Landlord subject to its ultimate resolution as
aforesaid. The cost of any such review of Landlord’s books of account shall be
borne solely by the Tenant; provided however, if it is determined that the
Landlord has overstated such Operating Charges and/or Real Estate Taxes by more
than five percent (5%), the Landlord shall pay the reasonable out-of-pocket cost
of such audit or review within thirty (30) days of Tenant’s request, which costs
shall not exceed $2,000.00.

5.5 Once Landlord shall have finally determined said Operating Charges and Real
Estate Taxes at the expiration of a Lease Year, then as to the item so
established, Tenant shall only be entitled to dispute said charge as finally
established for a period of six (6) months after such charge is finally
established, and Lessee specifically waives any right to dispute any such charge
at the expiration of said six (6) month period.

ARTICLE VI

USE OF PREMISES

6.1 Tenant shall use and occupy the Premises solely for any lawful general
(non-medical and non-governmental) office purposes compatible with first class
office buildings in the Building’s submarket, and for no other use or purpose.
Tenant shall not use or occupy the Premises for any unlawful purpose, or in any
manner that will violate the certificate of occupancy for the Premises or the
Building, or that will constitute waste, nuisance or unreasonable annoyance to
Landlord or any other tenant or user of the Building, or in any manner that will
increase the number of parking spaces required for the Building or its full
occupancy as required by law. Landlord shall comply with all Laws to the extent
the same apply directly to the Building Structure and Systems and Common Areas
as a whole. Tenant shall

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

comply with all Laws concerning the use, occupancy and condition of the Premises
and all machinery, equipment, furnishings, fixtures and improvements therein,
all in a timely manner at Tenant’s sole expense. If any Law requires an
occupancy or use permit or license for the Premises or the operation of the
business conducted therein, then Tenant shall obtain and keep current such
permit or license at Tenant’s expense and shall promptly deliver a copy thereof
to Landlord. The Landlord hereby agrees to cooperate with the Tenant, at
Tenant’s expense, to obtain any such occupancy or use permits or licenses for
the Premises necessary for the lawful operation of the Tenant’s business. Use of
the Premises is subject to all covenants, conditions and restrictions of record.
Tenant shall not use any space in the Building or the Land for the sale of goods
to the public at large or for the sale at auction of goods or property of any
kind. Tenant shall not conduct any operations, sales, promotions, advertising or
special events outside the Premises, in the Building or on the Land.

6.2 Tenant shall pay before delinquency any business, rent or other taxes or
fees that are now or hereafter levied, assessed or imposed upon Tenant’s use or
occupancy of the Premises, the conduct of Tenant’s business at the Premises, or
Tenant’s equipment, fixtures, furnishings, inventory or personal property unless
the Tenant is contesting the amount of such taxes or fees in accordance with
applicable Laws. If any such tax or fee is enacted or altered so that such tax
or fee is levied against Landlord or so that Landlord is responsible for
collection or payment thereof, then Tenant shall pay as additional rent the
amount of such tax or fee.

6.3 To the best of Landlord’s knowledge, as of the date of this Lease, the
Premises do not contain any Hazardous Materials in violation of Environmental
Laws. Tenant shall not allow, cause or permit any Hazardous Materials to be
generated, used, treated, released, stored or disposed of in or about the
Building or the Land, provided that Tenant may use and store normal and
reasonable quantities of standard cleaning and office materials in the Premises
as may be reasonably necessary for Tenant to conduct normal general office use
operations in the Premises so long as such materials are properly, safely and
lawfully stored and used by Tenant in compliance with all Laws. At the
expiration or earlier termination of this Lease, with respect to conditions
existing on account of Tenant’s use or occupancy of the Premises or any action
or inaction of Tenant or any Agent of Tenant (it being understood that the term
“inaction” as used in this Section shall not impose upon Tenant any obligation
to remove Hazardous Materials existing in the Premises as of or after the Lease
Commencement Date which were introduced into the Premises by anyone other than
Tenant or any Agent of Tenant, unless such condition is knowingly aggravated as
a result of Tenant’s use or occupancy of the Premises), Tenant shall surrender
the Premises to Landlord free of Hazardous Materials used by Tenant during its
occupancy of the Premises and in compliance with all Environmental Laws. For
purposes of clarity, Landlord is and shall remain solely responsible for the
removal of any existing or non-Tenant introduced Hazardous Materials. Tenant
shall: (i) give Landlord immediate verbal and follow-up written notice of any
actual or threatened Environmental Default with respect to conditions existing
on account of Tenant’s use or occupancy of the Premises or any action or
inaction of Tenant or any Agent of Tenant, which Environmental Default Tenant
shall cure in accordance with all Environmental Laws and upon written notice to
the Landlord; and (ii) promptly deliver to Landlord copies of any notices or
other items received from or submitted to any governmental or quasi-governmental
agency, or any claim instituted or threatened by any third party, concerning the
Premises, the occupancy or use thereof, or the existence or potential existence
of Hazardous Materials therein. Upon any Environmental Default, in addition to
all other rights available to Landlord under this Lease, at law or in equity,
Landlord shall have the right but not the obligation to immediately enter the
Premises, to supervise and approve any actions taken by Tenant to address the
Environmental Default, and, if Tenant fails to immediately address same in
accordance with this Lease, to perform, with respect to conditions existing on
account of Tenant’s use or occupancy of the Premises or any action or inaction
of Tenant or any Agent of Tenant, at Tenant’s sole cost and expense, any lawful
action necessary to address same.

ARTICLE VII

ASSIGNMENT AND SUBLETTING

7.1 Tenant shall not assign, transfer or otherwise encumber (collectively,
“assign”) this Lease or all or any of Tenant’s rights hereunder or interest
herein, or sublet or permit anyone to use or occupy (collectively, “sublet”) the
Premises or any part thereof, without obtaining the prior written consent of
Landlord, which consent may be withheld or granted in Landlord’s reasonable
discretion (subject to the remainder of this Article VII). Notwithstanding any
of the foregoing to the contrary, provided no Event of Default exists under this
Lease, and subject to Landlord’s rights and Tenant’s obligations pursuant to the
terms, conditions and provisions of Sections 7.3, 7.4 and 7.5 below, Landlord
shall not unreasonably withhold, condition or delay its consent to any proposed
subletting of the entire or any portion of the Premises or assignment of the
Lease in its entirety; provided, however, that Landlord shall respond to
Tenant’s request (by approving or disapproving same) within twenty (20) days
after receiving Tenant’s Sublease Request Notice. If Landlord denies consent to
the proposed sublet or assignment, Landlord’s notice shall specify the reasons
for Landlord’s disapproval. If Landlord fails to respond within such twenty
(20) day period, Tenant may deliver a written notice to Landlord, demanding that
Landlord either

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

deny or grant consent to its request. If Landlord fails to respond within ten
(10) business days after receipt of such written notice, Landlord shall be
deemed to have approved the sublet or assignment, as the case may be. For
purposes of the immediately preceding sentence, it shall be reasonable for
Landlord to withhold its consent if, for example: (i) the proposed subtenant or
assignee is engaged in a business, or the Premises will be used in a manner,
that is inconsistent with the first-class image of the Building; or
(ii) Landlord is not reasonably satisfied with the financial condition of the
proposed subtenant or assignee; or (iii) the proposed use of the Premises is not
in compliance with the terms, conditions and provisions of Article VI hereof, or
is not compatible with the other uses within, and the terms of other leases with
respect to, the Building; or (iv) such proposed sublease or assignment would
cause the aggregate number of rentable square feet sublet or assigned under such
sublease and all other subleases with respect to the Premises to exceed fifty
percent (50%) of the total number of rentable square feet in the Premises as of
the Lease Commencement Date; or (v) the initial Tenant does not remain fully
liable as a primary obligor for the payment of all rent and other charges
payable by Tenant under this Lease and for the performance of all other
obligations of Tenant under this Lease; or (vi) the proposed subtenant or
assignee is a governmental or quasi-governmental agency; or (vii) the holders of
Mortgages encumbering the Building shall fail to consent (Landlord hereby
agreeing to use commercially reasonable efforts to obtain such consent if
Landlord approves such transaction); or (viii) the proposed subtenant or
assignee is either (A) an existing tenant of the Building (or any parent,
subsidiary or affiliate thereof) if Landlord has adequate space available in the
Building for a comparable term, or (B) for a period of forty-five (45) days
following the submission of a written proposal for the lease of space (and
thereafter if a mutual agreement such as a letter of intent is executed within
such period), any other person or entity with which Landlord is in the process
of negotiating for the rental of space in the Building that is still available
as of the date of Tenant’s Sublease Request Notice. No assignment or right of
occupancy hereunder may be effectuated by operation of law or otherwise without
the prior written consent of Landlord. Any attempted assignment, transfer or
other encumbrance of this Lease or all or any of Tenant’s rights hereunder or
interest herein, and any sublet or permission to use or occupy the Premises or
any part thereof not in accordance with this Article VII, shall be void and of
no force or effect. Any assignment or subletting, Landlord’s consent thereto,
the listing or posting of any name other than Tenant’s, or Landlord’s collection
or acceptance of rent from any assignee or subtenant shall not be construed
either as waiving or releasing Tenant from any of its liabilities or obligations
under this Lease as a principal and not as a guarantor or surety, or as
relieving Tenant or any assignee or subtenant from the obligation of obtaining
Landlord’s prior written consent to any subsequent assignment or subletting. As
security for this Lease, Tenant hereby assigns to Landlord the rent due from any
assignee or subtenant of Tenant. During any period that there exists an uncured
Event of Default under this Lease, Tenant hereby authorizes each such assignee
or subtenant to pay said rent directly to Landlord upon receipt of notice from
Landlord specifying same. Landlord’s collection of such rent shall not be
construed as an acceptance of such assignee or subtenant as a tenant. Tenant
shall not mortgage, pledge, hypothecate or encumber (hereinafter, collectively
“mortgage”) this Lease without Landlord’s prior written consent, which consent
may be granted or withheld in Landlord’s sole and absolute discretion. Tenant
shall pay to Landlord an administrative fee equal to seven hundred fifty dollars
($750.00) plus all other actual, reasonable, out-of-pocket costs and reasonable
third party expenses (including reasonable attorneys’ fees and accounting costs)
incurred by Landlord in connection with Tenant’s request for Landlord to give
its consent to any assignment, subletting, or mortgage with respect to an
assignee, subtenant or mortgagee that is not an Affiliate of the Tenant, and
Landlord’s receipt of such sum shall be a condition to Landlord providing such
consent. Any sublease, assignment or mortgage shall, at Landlord’s option, be
effected on forms reasonably acceptable to the Landlord. Tenant shall deliver to
Landlord a fully-executed copy of each agreement evidencing a sublease,
assignment or mortgage, and Landlord’s consent thereto, within ten (10) days
after execution thereof.

7.2 Notwithstanding anything contained in this Article VII to the contrary,
provided no Event of Default exists hereunder, Tenant may, upon not less than
ten (10) days’ prior written notice to Landlord (which notice shall contain a
written certificate from Tenant stating the legal and beneficial relationship of
Tenant and the proposed assignee, transferee or subtenant) but without
Landlord’s prior written consent and without being subject to Landlord’s rights
and Tenant’s obligations set forth in Section 7.4 and Section 7.5 below, assign
or transfer its entire interest in this Lease or sublease the entire or any
portion of the Premises to an Affiliate of Tenant. In the event of any such
assignment or subletting, Tenant shall remain fully liable as a primary obligor
for the payment of all rent and other charges required hereunder and for the
performance of all obligations to be performed by Tenant hereunder.

7.3 If at any time during the Lease Term Tenant desires to assign, sublet or
mortgage all or part of this Lease or the Premises, then in connection with
Tenant’s request to Landlord for Landlord’s consent where required, Tenant shall
give to Landlord a Tenant’s Sublease Request Notice.

7.4 In the event of an assignment wherein the assignee posts a substitute letter
of credit in the amount of the Security Deposit, Landlord agrees to thereafter
promptly return Tenant’s letter of credit to Tenant.

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.5 If any sublease or assignment (whether by operation of law or otherwise,
including an assignment pursuant to the Bankruptcy Code or any Insolvency Law)
provides that the subtenant or assignee thereunder is to pay any amount in
excess of the sum of (a) the rent and other charges due under this Lease plus
(b) the reasonable out-of-pocket expenses (excluding, however, any costs
attributable to vacancy periods or “downtime”) reasonably incurred by Tenant in
connection with the procurement of such sublease, assignment or other transfer
(which expenses shall be amortized on a straight-line basis over the initial
sublease term for the purposes hereof), then, whether such net excess be in the
form of an increased monthly or annual rental, or any form of payment having the
effect of a “disguised” rental payment (and if the subleased or assigned space
does not constitute the entire Premises, the existence of such excess shall be
determined on a pro-rata basis), Tenant shall pay to Landlord, along with Base
Rent, fifty percent (50%) of any such net excess or other premium, which amount
shall be calculated and paid by Tenant to Landlord on a monthly basis as
additional rent. Notwithstanding the foregoing, Landlord is not intending to
receive any amounts considered to be payment for the sale, transfer of lease of
Tenant Items or based on the net income or profits of Tenant or any subtenant.
Acceptance by Landlord of any payments due under this Section shall not be
deemed to constitute approval by Landlord of any sublease or assignment, nor
shall such acceptance waive any rights of Landlord hereunder. Landlord shall
have the right to inspect and audit Tenant’s books and records relating to any
sublease or assignment.

7.6 All restrictions and obligations imposed pursuant to this Lease on Tenant
shall be deemed to extend to any subtenant, assignee, licensee, concessionaire
or other occupant or transferee, and Tenant shall cause such person to comply
with such restrictions and obligations. Any assignee shall be deemed to have
assumed obligations as if such assignee had originally executed this Lease and
at Landlord’s request shall execute promptly a document confirming such
assumption. Each sublease is subject to the condition that if the Lease Term is
terminated or Landlord succeeds to Tenant’s interest in the Premises by
voluntary surrender or otherwise, at Landlord’s option the subtenant shall be
bound to Landlord for the balance of the term of such sublease and shall attorn
to and recognize Landlord as its landlord under the then executory terms of such
sublease.

7.7 Notwithstanding anything to the contrary herein, in the event that Tenant
proposes to assign the Lease to an entity with (a) a tangible net worth
valuation by a third party of $500 million, (b) a market capitalization of $500
million, and (c) such entity posts a letter of credit in the amount of Tenant’s
letter of credit, Tenant shall be released from future liability accruing under
the Lease.

ARTICLE VIII

MAINTENANCE AND REPAIRS

8.1 Tenant, at Tenant’s sole cost and expense, shall promptly make all
non-structural repairs and replacements, and perform all non-structural
maintenance, in and to the Premises to keep the Premises in good operating
condition and repair, in a clean, safe and tenantable condition, and otherwise
in accordance with all Laws and the requirements of this Lease. Tenant shall
likewise maintain all trade fixtures, furnishings and equipment located in, or
exclusively serving, the Premises and make all required repairs and replacements
thereto. Tenant shall also maintain, repair and replace, at Tenant’s sole cost
and expense, the Tenant Items and shall keep in force customary maintenance and
service contracts therefor. Tenant shall give Landlord prompt written notice of
any defects or damage to the structure of, or equipment or fixtures in, the
Building or any part thereof, or any mold or moisture condition, of which Tenant
has actual knowledge. Tenant shall suffer no waste or injury to any part of the
Premises, and shall, at the expiration or earlier termination of the Lease Term,
surrender the Premises in broom clean condition, subject to ordinary wear and
tear and as otherwise provided in Article XIII or Article XVII hereof. Except as
otherwise provided in Article XVII hereof, all injury, breakage and damage to
the Premises and to any other part of the Building or the Land caused by any act
or omission of Tenant or any Agent of Tenant, (i) shall be, with respect to
repairs to Building Structure and Systems, the Building, or the Land, repaired
by Landlord at the Tenant’s cost and expense with respect to any repairs to
Building Structure and Systems and (ii) shall be, with respect to non-structural
repairs to the Premises and/or Tenant Items, repaired by the Tenant at Tenant’s
expense, except that if either an emergency condition exists or the Lease Term
has expired or Tenant fails to commence and diligently prosecute to completion
repair of any such injury, breakage or damage within a reasonable period (not to
exceed ten (10) days) following Tenant’s receipt of notice from Landlord, then
Landlord shall have the right at Landlord’s option to make any such repair and
to charge Tenant for all costs and expenses incurred in connection therewith.
Notwithstanding any term, condition or provisions of this Section 8.1 to the
contrary, Landlord shall provide and install replacement tubes for Building
standard fluorescent light fixtures. All other bulbs and tubes for the Premises
shall be provided and installed at Tenant’s expense; provided that if Tenant
elects to supply the bulbs or tubes to Landlord, then Landlord shall provide the
labor involved for such replacement at no cost to Tenant.

8.2 Except as otherwise provided in this Lease and subject to normal wear and
tear, Landlord shall keep the Building Structure and Systems, clean and in good
operating condition and, promptly after becoming aware of any item needing
repair or replacement, will make such repair or replacement. Notwithstanding any
of the foregoing to the contrary, maintenance and repair of all Tenant Items
shall be the sole responsibility of Tenant and shall be deemed not to be a part
of the Building Structure and Systems.

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IX

ALTERATIONS

9.1 The initial improvement of the Premises under this Lease shall be
accomplished by Landlord or its designated contractor(s) in accordance with
Exhibit “C”. Landlord is under no obligation to make any Alterations in or to
the Premises or the Building except as may be otherwise expressly provided in
this Lease.

9.2 Tenant shall not make or permit anyone to make any Alterations in or to the
Premises or the Building without the prior written consent of Landlord, which
consent may be withheld or granted in Landlord’s sole and absolute discretion
with respect to Structural and System Alterations and any Alterations which are
visible from the exterior of the Premises, and which consent shall not be
unreasonably withheld, conditioned or delayed with respect to all other
Alterations. Notwithstanding the foregoing, Tenant shall have the right to make
Cosmetic Changes within the Premises without requiring the consent of Landlord.
All Alterations made by Tenant shall be made: (a) in a good, workmanlike,
first-class and prompt manner; (b) using new or comparable materials only;
(c) by a contractor reasonably approved in writing by Landlord; (d) on days and
at times reasonably approved in writing by Landlord; (e) under the supervision
of an architect reasonably approved in writing by Landlord; (f) in accordance
with plans and specifications reasonably acceptable to Landlord, approved in
writing at Landlord’s standard charge; (g) in accordance with all Laws;
(h) after having obtained any required consent of the holder of any Mortgage of
whom Tenant has notice; (i) after obtaining public liability and worker’s
compensation insurance policies reasonably approved in writing by Landlord (all
contractors and subcontractors shall be required to procure and maintain
insurance against such risks, in such amounts, and with such companies as
Landlord may reasonably require. Certificates of such insurance must be received
by Landlord before any work is commenced. All contracts between Tenant and a
contractor must explicitly require the contractor to (1) name Landlord and
Landlord’s agents as additional insureds and (2) indemnify and hold harmless
Landlord and Landlord’s agents); (j) with the obligation for Tenant to deliver
to Landlord written, unconditional, full or partial (as applicable) waivers of
mechanics’ and materialmen’s liens against the Premises and the Building for all
work, labor and services to be performed and materials to be furnished within
ten (10) business days after the applicable portion of the Alterations are
completed; and (k) upon request, after Tenant has delivered to Landlord
documentation reasonably satisfactory to Landlord evidencing Tenant’s financial
ability to complete the Alteration in accordance with the provisions of this
Lease (including, a payment or performance bond). If any lien (or a petition to
establish such lien) is filed in connection with any Alteration made by or on
behalf of Tenant, such lien (or petition) shall be discharged by Tenant within
ten (10) days thereafter, at Tenant’s sole cost and expense, by the payment
thereof or by the filing of a reasonably acceptable bond. If Landlord gives its
consent to the making of any Alteration, such consent shall not be deemed to be
an agreement or consent by Landlord to subject its interest in the Premises or
the Building to any liens which may be filed in connection therewith. Tenant
acknowledges that any Alterations are accomplished for Tenant’s account,
Landlord having no obligation or responsibility in respect thereof. Landlord’s
approval of any plans and drawings (and changes thereto) regarding any
Alterations or any contractor or subcontractor performing such Alterations shall
not constitute Landlord’s representation that such approved plans, drawings,
changes or Alterations comply with all Laws. Any deficiency in design or
construction, although same had prior approval of Landlord, shall be solely the
responsibility of Tenant. All Alterations involving structural, electrical,
mechanical or plumbing work, the heating, ventilation and air conditioning
system of the Premises or the Building, fire and life safety system, the roof of
the Building, or any areas outside of the Premises shall, at Landlord’s
election, be performed by Landlord’s designated contractor or subcontractor at
Tenant’s expense (provided the cost therefor is competitive). In connection with
any Alteration, Landlord shall be paid a construction supervision fee in an
amount equal to two and one-half percent (2.5%) of the total cost of such
Alteration. Promptly after the completion of an Alteration, Tenant at its
expense shall deliver to Landlord three (3) sets of accurate as-built (or
record) drawings and CAD drawings showing such Alteration in place.

9.3 If any Alterations that require Landlord’s consent are made without the
prior written consent of Landlord, then Landlord shall have the right, at
Tenant’s expense, to so remove and correct such Alterations and restore the
Premises and the Building. All Alterations to the Premises or the Building made
by either party shall immediately become the property of Landlord and shall
remain upon and be surrendered with the Premises as a part thereof at the
expiration or earlier termination of the Lease Term; provided, however, that
(a) if Tenant is not in default under this Lease, then Tenant shall have the
right to remove, prior to the expiration or earlier termination of the Lease
Term, all movable furniture, furnishings and equipment installed in the Premises
solely at the expense of Tenant, and (b) Tenant shall remove at its expense all
Alterations and other items in the Premises or the Building which Landlord
designates in writing for removal. Landlord shall make such designation promptly
after receipt of a

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

written request by Tenant given with Tenant’s request for Landlord’s approval of
any Alterations to be made from time to time during the Lease Term.
Notwithstanding the foregoing, Tenant shall not be required to remove:
(x) Alterations consisting of standard buildout items that are typically
installed by similar tenants in multi-tenanted, multi-story, first class office
buildings (such as partitions, but not interior staircases, for example), unless
so indicated by Landlord at the time required above; and (y) any Alteration made
by Tenant in initially finishing and completing the Premises in accordance with
Exhibit “C”, except any Structural and System Alterations or as otherwise
indicated on any of Tenant’s plans. Movable furniture, furnishings and trade
fixtures shall be deemed to exclude without limitation any item the removal of
which might cause damage to the Premises or the Building or which would normally
be removed from the Premises with the assistance of any tool or machinery other
than a dolly. If such removal causes damage or injury to the Premises or the
Building, then Landlord shall have the right, at Tenant’s expense, to repair all
damage and injury to the Premises or the Building caused by such removal as
aforesaid. If such furniture, furnishings and equipment are not removed by
Tenant prior to the expiration or earlier termination of the Lease Term, the
same shall at Landlord’s option be deemed abandoned or become the property of
Landlord to be surrendered with the Premises as a part thereof; provided,
however, that Landlord shall have the right at Tenant’s expense to remove from
the Premises any or all such items or to require Tenant to do the same, except
as otherwise provided in this Section. If Tenant fails to return the Premises to
Landlord as required by this Section, then Tenant shall pay to Landlord, all
costs (including a construction management fee) incurred by Landlord in
effectuating such return.

ARTICLE X

SIGNS

10.1 Landlord will list, at Landlord’s expense, the name of Tenant (and any
permitted subtenants and assignees) and its employees in the Building directory
in a number of listings up to the Building Directory Share and will provide
Building standard signage on one suite entry door. Tenant shall not place,
inscribe, paint, affix or otherwise display any sign, advertisement, picture,
lettering or notice of any kind on any part of the exterior or interior of the
Building (including windows and doors), or on any part of the interior of the
Premises which can be seen from outside the Premises, without the prior written
approval of Landlord, which may be granted or withheld in Landlord’s sole and
absolute discretion. If any such item that has not been approved by Landlord is
so displayed, then Landlord shall have the right to remove such item at Tenant’s
expense. Landlord reserves the right to install and display signs,
advertisements and notices on any part of the exterior or interior of the
Building; provided, however that Landlord shall only affix, install, or display
signs on the interior of the Premises which pertain to the management or
operation of the Building, and any such interior or exterior signs shall not
obstruct the windows in the Premises.

10.2 Notwithstanding the foregoing, Tenant shall have the right to install its
Proportionate Share of signage on the shared project monument to be installed at
the Building. Tenant shall obtain Landlord’s written approval of the size,
design, and specifications for such sign, and shall obtain any necessary permits
for said sign. Tenant shall install its approved sign at a time mutually agreed
upon by Landlord and Tenant, it being understood and agreed that Landlord shall
have the right to supervise such installation. Throughout the Lease Term, Tenant
shall maintain said sign in good condition and repair. Upon the expiration or
termination of the Term of this Lease, Tenant, at its sole cost and expense,
shall remove such sign and repair any damage to the monument resulting
therefrom. Landlord shall cooperate with Tenant, at Tenant’s cost, to obtain any
necessary permits and approvals with respect to the Tenant’s sign on the shared
project monument.

ARTICLE XI

SECURITY DEPOSIT

11.1 Upon its execution of this Lease, Tenant shall deliver to Landlord an
irrevocable unconditional standby letter of credit in lieu of a cash security
deposit. Such letter of credit shall be in form attached hereto as Exhibit “H”.
Tenant shall cooperate with Landlord to effect any modifications, transfers or
replacements of the letter of credit requested by Landlord in order to assure
that Landlord is at all times fully secured by a valid letter of credit that may
be drawn upon by Landlord, its successors and assigns. Notwithstanding anything
in this Lease to the contrary, any cure or grace period provided in connection
with an Event of Default shall not apply to any deficiency in, or lapse of, the
Letter of Credit, and, specifically, if the letter or credit is not timely
renewed, then an immediate Event of Default shall occur and Landlord shall have
the right to immediately draw upon the letter of credit without notice to Tenant
and apply the proceeds to the security deposit. Each Letter of Credit shall be
issued by a commercial bank that has a credit rating with respect to
certificates of deposit, short term deposits or commercial paper of at least A-2
(or equivalent) by Moody’s Investor Service, Inc., or at least P-2 (or
equivalent) by Standard & Poor’s Corporation, and shall be otherwise acceptable
to Landlord in its sole and absolute discretion. If the issuer’s credit rating
is reduced below A-2 (or equivalent) by Moody’s Investors Service, Inc. or below
P-2 (or equivalent) by Standard & Poor’s Corporation, or if the financial

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

condition of such issuer changes in any other materially adverse way, then
Landlord shall have the right to require that Tenant obtain from a different
issuer a substitute letter of credit that complies in all respects with the
requirements of this Section, and Tenant’s failure to obtain such substitute
letter of credit within ten (10) days following Landlord’s written demand
therefor (with no other notice or cure or grace period being applicable thereto,
notwithstanding anything in this Lease to the contrary) shall entitle Landlord
to immediately draw upon the then existing Letter of Credit in whole or in part,
without notice to Tenant. In the event the issuer of any letter of credit held
by Landlord is insolvent or is placed into receivership or conservatorship by
the Federal Deposit Insurance Corporation, or any successor or similar entity,
or if a trustee, receiver or liquidator is appointed for the issuer, then,
effective as of the date of such occurrence, said Letter of Credit shall be
deemed to not meet the requirements of this Section, and, within ten (10) days
thereof, Tenant shall replace such Letter of Credit with other collateral
acceptable to Landlord in its sole and absolute discretion (and Tenant’s failure
to do so shall, notwithstanding anything in this Lease to the contrary,
constitute an Event of Default for which there shall be no notice or grace or
cure periods being applicable thereto other than the aforesaid ten (10) day
period). Any failure or refusal of the issuer to honor the letter of credit
shall be at Tenant’s sole risk and shall not relieve Tenant of its obligations
hereunder with respect to the security deposit.

11.2 Within approximately thirty (30) days after the later of the expiration or
earlier termination of the Lease Term or Tenant’s vacating the Premises,
Landlord shall return such letter of credit to Tenant, less such portion thereof
as Landlord shall have appropriated to satisfy an Event of Default (or such
other event which, with the giving of notice or the passage of time or both,
would constitute an Event of Default; provided that Landlord has delivered
Tenant written notice thereof within the foregoing 30-day period) under this
Lease.

ARTICLE XII

INSPECTION

12.1 Tenant shall permit Landlord, its agents and representatives, and the
holder of any Mortgage, to enter the Premises at any time and from time to time,
without charge therefor and without diminution of the rent payable by Tenant, in
order to examine, inspect or protect the Premises and the Building, to make such
alterations and/or repairs as in the sole but reasonable judgment of Landlord
may be deemed necessary or desirable, or to exhibit the same to brokers,
prospective tenants (during the last twelve (12) months of the Lease Term),
lenders, purchasers and others. Except in the event of an emergency, Landlord
shall provide the Tenant with 24 hours advance notice of any such entry (which
may be verbal) and shall permit Tenant to have a representative present at such
time; and shall minimize disruption to Tenant’s normal business operations in
the Premises in connection with any such entry.

ARTICLE XIII

INSURANCE

13.1 Tenant shall not conduct or permit to be conducted any activity, or place
or permit to be placed any equipment or other item in or about the Premises or
the Building, which will in any way increase the rate of property insurance or
other insurance on the Building. If any increase in the rate of property or
other insurance is due to any activity, equipment or other item of Tenant, then
(whether or not Landlord has consented to such activity, equipment or other
item) Tenant shall pay as additional rent due hereunder the amount of such
increase. The statement of any applicable insurance company or insurance rating
organization (or other organization exercising similar functions in connection
with the prevention of fire or the correction of hazardous conditions) that an
increase is due to any such activity, equipment or other item shall be
conclusive evidence thereof.

13.2 (a) Throughout the Lease Term, Tenant shall obtain and maintain the
following insurance coverages written with companies with an A.M. Best A-VI or
better rating:

(i) Commercial General Liability (“CGL”) insurance (written on an occurrence
basis) with limits not less than One Million Dollars ($1,000,000.00) combined
single limit per occurrence, Two Million Dollar ($2,000,000.00) annual general
aggregate (on a per location basis), Two Million Dollars ($2,000,000.00)
products/completed operations aggregate, One Million Dollars ($1,000,000.00)
personal and advertising injury liability, Fifty Thousand Dollars ($50,000.00)
fire damage legal liability, and Five Thousand Dollars ($5,000.00) medical
payments. CGL insurance shall be written on ISO occurrence form CG 00 01 96 (or
a substitute form providing equivalent or broader coverage) and shall cover
liability arising from Premises, operations, independent contractors,
products-completed operations, personal injury, advertising injury and liability
assumed under an insured contract.

(ii) Workers Compensation insurance as required by the applicable state law, and
Employers Liability insurance with limits not less than One Million Dollars
($1,000,000.00) for each accident, One Million Dollars ($1,000,000.00)
disease-policy limit, and One Million Dollars ($1,000,000.00) disease-each
employee.

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) Commercial Auto Liability insurance (if applicable) covering automobiles
owned, hired or used by Tenant in carrying on its business with limits not less
than One Million Dollars ($1,000,000.00) combined single limit for each
accident.

(iv) Umbrella/Excess Insurance coverage on a follow form basis in excess of the
CGL, Employers Liability and Commercial Auto Policy with limits not less than
Five Million Dollars ($5,000,000.00) per occurrence and Five Million Dollars
($5,000,000.00) annual aggregate.

(v) All Risk Property Insurance covering Tenant’s property, improvements and
equipment located at the Building. If Tenant is responsible for any machinery,
Tenant shall maintain boiler and machinery insurance.

(vi) Business Interruption and Extra Expenses insurance in amounts typically
carried by prudent tenants engaged in similar operations, but in no event in an
amount less than the then-current Annual Installment as shown in Section 1.10
hereof. Such insurance shall reimburse Tenant for direct and indirect loss of
earnings and extra expense attributable to all perils insured against.

(vii) Builder’s Risk (or Building Constructions) insurance during the course of
construction of any Alteration, including during the performance of Tenant’s
Work and until completion thereof. Such insurance shall be on a form covering
Landlord, Landlord’s architects, Landlord’s contractor or subcontractors, Tenant
and Tenant’s contractors, as their interest may appear, against loss or damage
by fire, vandalism, and malicious mischief and other such risks as are
customarily covered by the so-called “broad form extended coverage endorsement”
upon all Alterations or Tenant’s Work in place and all materials stored at the
Premises, and all materials, equipment, supplies and temporary structures of all
kinds incident to Alterations or Tenant’s Work and builder’s machinery, tools
and equipment, all while forming a part of, or on the Premises, or when adjacent
thereto, while on drives, sidewalks, streets or alleys, all on a completed value
basis for the full insurable value at all times. Said Builder’s Risk Insurance
shall contain an express waiver of any right of subrogation by the insurer
against Landlord, its agents, employees and contractors.

(viii) Notwithstanding any term, condition, or provision of this Article XIII to
the contrary, Tenant may satisfy any insurance requirement hereunder by
providing one or more “blanket” insurance policies, subject to the Landlord’s
approval in each instance as to limits, coverages, forms, deductibles, inception
and expiration dates, and cancellation provisions.

(b) Landlord and the Landlord Insured Parties shall be endorsed on each policy
as additional insureds as it pertains to the CGL, Umbrella, and Auto policy, and
coverage shall be primary and noncontributory. Landlord shall be a loss payee on
the Property policy in respect of Tenant’s improvements. All insurance shall
(1) contain an endorsement that such policy shall remain in full force and
effect notwithstanding that the insured may have waived its right of action
against any party prior to the occurrence of a loss (Tenant hereby waiving its
right of action and recovery against and releasing Landlord and Landlord’s
Representatives from any and all liabilities, claims and losses for which they
may otherwise be liable to the extent Tenant is covered by insurance carried or
required to be carried under this Lease); and (2) provide that the insurer
thereunder waives all right of recovery by way of subrogation against Landlord
and Landlord’s Representatives in connection with any loss or damage covered by
such policy. Tenant hereby agrees that it will not cancel, fail to renew, reduce
the amount of insurance, or change the amount or type of insurance coverage
without having first provided thirty (30) days’ prior written notice to the
Landlord of any such proposed action. Tenant shall be responsible for any
deductible or self-insured retention contained within its insurance programs.
Tenant shall deliver an Acord 25 certificate with respect to all liability and
personal property insurance and an Acord 28 certificate with respect to all
commercial property insurance and receipts evidencing payment therefor (and,
upon request, copies of all required insurance policies, including endorsements
and declarations) to Landlord on or before the Lease Commencement Date and at
least annually thereafter.

13.3 Landlord agrees to carry and maintain all-risk property insurance (with
replacement cost coverage) covering the Building and Landlord’s property therein
in an amount required by its insurance company to avoid the application of any
coinsurance provision. Landlord hereby waives its right of recovery against
Tenant and releases Tenant from any and all liabilities, claims and losses for
which Tenant may otherwise be liable to the extent Landlord receives proceeds
from its property insurance therefor. Landlord shall secure a waiver of
subrogation endorsement from its insurance carrier. Landlord also agrees to
carry and maintain commercial general liability insurance in limits it
reasonably deems appropriate (but in no event less than the limits required by
Tenant pursuant to Section 13.2 hereof). Landlord may elect to carry such other
additional insurance or higher limits as it reasonably deems appropriate. Tenant
acknowledges that Landlord shall not carry insurance on, and shall not be
responsible for damage to, Tenant’s personal property or any Alterations
(including Tenant’s Work), and that Landlord shall not carry insurance against,
or be responsible for any loss suffered by Tenant due to, interruption of
Tenant’s business.

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XIV

SERVICES AND UTILITIES

14.1 From and after the Lease Commencement Date, Landlord will provide to the
Premises: air-conditioning and heating during the seasons they are required in
Landlord’s reasonable judgment; janitorial service after 5:30 p.m. on Monday
through Friday (or, at Landlord’s option, Sunday through Thursday) only
(excluding Holidays); electric power from the utility provider sufficient for
customary lighting purposes and normal office use; standard hot and cold water
in Building standard bathrooms and chilled water in Building standard drinking
fountains; elevator service (with at least one (1) elevator in operation at all
times, except in the event of an emergency); landscaping and snow removal during
the seasons they are required; and exterior window-cleaning service. If Tenant
requires air-conditioning or heat beyond the Building Hours, then Landlord will
furnish the same provided Tenant gives Landlord advance notice of such
requirement (by 2:00 p.m. of the same day for extra service needed Monday
through Friday, and by 2:00 p.m. on Friday for extra service needed on Saturday
or Sunday). Tenant shall pay for such extra service in accordance with
Landlord’s then-current schedule (including an activation or administrative fee)
(currently $85.00 per hour); provided however, if such extra service is required
by multiple tenants in the Building, Tenant shall be responsible only for its
allocable portion of the costs of such extra service and any such activation or
administrative fee. To the extent Tenant provides or contracts for any services
relating to any Building Structure or System or any service or utility being
provided by Landlord to the Premises directly from the supplier (which Tenant
shall not be permitted to do without Landlord’s prior written consent, which
consent shall not be unreasonably withheld conditioned or delayed), Tenant shall
enter into and maintain a service contract therefor with a contractor licensed
to do business in the jurisdiction in which the Building is located and
otherwise approved by Landlord. Tenant shall have access to the Building
twenty-four (24) hours per day each day of the year (except in the event of an
emergency). Landlord shall provide a card key (or similar type of) access system
to provide access to the Building and the Parking Facility at times other than
Building Hours. A reasonable number of access cards or other means of access
(not to exceed the Access Card Allotment shall be provided to Tenant at no cost
to Tenant (except that Landlord may charge Tenant for replacement cards). Such
access cards shall be issued by Landlord to the specific individuals that are
designated by Tenant. Upon obtaining Landlord’s prior written consent, Tenant
shall be permitted to install its own security system in the Premises; provided,
that Tenant shall be solely responsible for maintaining such system and removing
the system upon the expiration or earlier termination of the Lease. Tenant shall
not permit anyone, except for Tenant’s employees, permitted subtenants and
assigns and authorized guests, to enter the Building at times other than the
Building Hours. All persons entering or exiting the Building at times other than
the normal hours of operation of the Building shall, at Landlord’s discretion,
be required to sign in and out.

14.2 Electrical service to the Premises is separately submetered. Tenant will be
responsible for reimbursing Landlord for the actual costs for all such
electrical service, as additional rent.

14.3 Tenant shall reimburse Landlord for the cost of any excess water, sewer and
chiller usage in the Premises. Excess usage shall mean the excess of the
estimated usage in the Premises (per square foot of rentable area) during any
three (3) month billing period over the average usage (per square foot of
rentable area) during the same period for the entire Building, as reasonably
calculated by Landlord in good faith, based upon checkmeter readings.

14.4 Subject to Tenant’s obligations specified in this Lease, Landlord shall
provide the following amenities to Tenant and its employees at no additional
cost to Tenant or its employees (other than recovery of Operating Charges as set
forth herein):

Fitness Facility: the non-exclusive right to use the Fitness Facility during the
Fitness Facility’s hours of operation. Use of the Fitness Facility will be
limited to tenants (including any permitted assignees and subtenants) of the
Building and their employees on a non-exclusive basis. Tenant and its employees
shall use the Fitness Facility at its own risk and will provide any
certifications of waiver of liability as Landlord may request from time to time.
Without limiting the generality of the foregoing, each user of the Fitness
Facility shall be required to execute and deliver a waiver of liability in the
form attached hereto as Exhibit “F” (or in another similar form provided by and
acceptable to Landlord). Notwithstanding anything in this Lease to the contrary,
Landlord shall have the right at any time, in its sole and absolute discretion
to cease the operation of all or any portion of the Fitness Facility and
thereafter use the space and equipment for any purpose that Landlord determines
and to staff the Fitness Facility (or not) and contract or terminate any party
hired in connection therewith. To the extent the Fitness Facility is operated by
a third party, Landlord shall use commercially reasonable efforts to replace the
operator should operations cease. Notwithstanding anything set forth herein to
the contrary, in the event Landlord establishes a managed fitness center
concept, Landlord may charge customary rates for the use of the Fitness
Facility.

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Conference Room: subject to availability on a first-come first serve basis, the
non-exclusive right to use, at the standard rate charged by Landlord, the
meeting/conference room on the first floor (hereinafter referred to as the
“Conference Room”) of the Adjacent Building.

Helipad: the non-exclusive right to use the helicopter pad on the roof of the
Building (hereinafter referred to as the “Helipad”), so long as Landlord makes
the Helipad available for use by tenants, and subject to all applicable Laws
(including, without limitation, the requirements of the Federal Aviation
Administration) and the Building Rules and Regulations.

Use of the amenities referenced in this Section 14.4 shall, in addition to the
foregoing provisions, be in accordance with all applicable provisions of this
Lease (including the insurance and indemnity provisions) and subject to such
reasonable rules and regulations as Landlord may promulgate with respect thereto
from time to time and notify Tenant thereof. Landlord shall have the right at
any time, in its reasonable discretion, to: (1) discontinue any of the foregoing
amenities; (2) limit or modify the hours of operation of any of the foregoing
amenities; (3) modify the size, type, capacity or configuration of the foregoing
amenities; (4) relocate any of the foregoing amenities; or (5) perform any other
reasonable act with respect to the foregoing amenities. In the event that
Landlord makes any modification with respect to the foregoing amenities pursuant
to the immediately preceding sentence, then costs of such modification shall be
included within Operating Charges if and to the extent permitted by Article V
hereof.

14.5 Landlord shall not have any liability to Tenant, and Tenant shall not be
entitled to terminate this Lease or receive a rent abatement, in the event of
Landlord’s failure or inability to furnish any of the utilities or services
required to be furnished by Landlord hereunder; provided, however, that (a) if
Landlord is not proceeding diligently and in good faith to correct such failure
or inability, and if all or substantially all of the Premises is rendered
unusable by Tenant for a continuous period of seven (7) consecutive business
days after Tenant gives Landlord written notice thereof, and if Tenant does not
in fact use the Premises during such period, then, so long as no Event of
Default exists under this Lease, Tenant shall be entitled, as its sole and
exclusive remedy, to an abatement of the Base Rent payable hereunder for the
period beginning on the day after such seven (7) business day period ends and
continuing until the earlier of the date Tenant resumes use or occupancy of the
Premises or the date use of the Premises is restored to Tenant; and (b) Landlord
shall use reasonable efforts to restore such failure or inability so long as
such failure or inability is within Landlord’s reasonable control to correct.

ARTICLE XV

LIABILITY OF LANDLORD

15.1 Except to the extent caused by the gross negligence or willful misconduct
of Landlord or Landlord’s Representatives or a breach of Landlord’s obligations
under this Lease, neither Landlord, nor its agents or Landlord’s Representatives
shall be liable to Tenant or any other person or entity for any damage, injury,
loss or claim based on or arising out of any cause whatsoever (except as
otherwise provided in this Section 15.1), including the following: repair to any
portion of the Premises, the Building or the Land; interruption in the use of
the Premises, the Building or the Land or any equipment therein and thereon; any
accident or damage resulting from any use or operation (by Landlord, Tenant or
any other person or entity) of elevators or heating, cooling, electrical, sewage
or plumbing equipment or apparatus; termination of this Lease by reason of
damage to the Premises, the Building or the Land; any fire, robbery, theft,
vandalism, mysterious disappearance or any other casualty; actions of any other
tenant of the Building or of any other person or entity; failure or inability to
furnish any service specified in this Lease; and leakage in any part of the
Premises or the Building from water, rain, ice or snow that may leak into, or
flow from, any part of the Premises or the Building, or from drains, pipes or
plumbing fixtures in the Premises or the Building. If any condition exists which
may be the basis of a claim of constructive eviction, then Tenant shall give
Landlord written notice thereof and a reasonable opportunity to correct such
condition, and in the interim Tenant shall not claim that it has been
constructively evicted or is entitled to a rent abatement. Any property placed
by Tenant or any Agent in or about the Premises or the Building shall be at the
sole risk of Tenant, and Landlord shall not in any manner be held responsible
therefor. Any person receiving an article delivered for Tenant shall be acting
as Tenant’s agent for such purpose and not as Landlord’s agent. Neither Landlord
nor Tenant shall under any circumstances be liable for any exemplary, punitive,
consequential or indirect damages (or for any interruption of or loss to
business) in connection with or relating to this Lease, except for Tenant’s
liability under Article XXII hereof (Holdover).

15.2 (a) Except to the extent caused by the gross negligence or willful
misconduct of Landlord and/or Landlord’s Representatives, Tenant shall reimburse
Landlord (as additional rent) for, and shall indemnify, defend upon request, and
hold Landlord and/or Landlord’s Representatives harmless from and against all
reasonable Costs suffered by or claimed against them, directly or indirectly,
based on or arising out of, in whole or in part, (i) Tenant’s use and occupancy
of the Premises or the business conducted therein, (ii) any negligent or willful
act or omission of Tenant or any of Tenant’s Agents, (iii) any breach of
Tenant’s obligations under this Lease, including failure to comply with Laws or

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

surrender the Premises upon the expiration or earlier termination of the Lease
Term, or (iv) any entry by Tenant or any Agent upon the Land prior to the Lease
Commencement Date; provided, however, that Tenant and Tenant’s Agents shall not
under any circumstances be obligated to indemnify, defend or hold Landlord
harmless for any exemplary, punitive, consequential, or indirect damages in
connection with or relating to this Lease. It is hereby acknowledged and agreed
by the Landlord and Tenant that the foregoing sentence shall not be construed to
limit Tenant’s potential liability to Landlord for consequential damages, as
provided in Article XXII hereof (Holdover).

(b) Except to the extent caused by the gross negligence or willful misconduct of
Tenant or an Agent of Tenant, Landlord shall reimburse Tenant and shall
indemnify, defend upon request, and hold Tenant harmless from and against all
Costs suffered or claimed against Tenant as a result of Landlord’s use or
control of the Common Areas of the Building and the Building Structure and
Systems.

15.3 No landlord hereunder shall be liable for any obligation or liability based
on or arising out of any event or condition occurring during the period that
such landlord was not the owner of the Building or a landlord’s interest
therein, except to the extent any such event or condition continues after such
landlord becomes the owner of the Building. Within five (5) days after request,
Tenant shall attorn to any transferee landlord and execute, acknowledge and
deliver any document submitted to Tenant confirming such attornment provided
such transferee assumes the obligations of Landlord hereunder which accrue from
and after the date of the transfer.

15.4 Except as expressly provided in this Lease, Tenant shall not have the right
to set off or deduct any amount allegedly owed to Tenant pursuant to any claim
against Landlord from any rent or other sum payable to Landlord. Tenant’s sole
remedy for recovering upon such claim shall be to institute an independent
action against Landlord, which action shall not be consolidated with any summary
proceeding action of Landlord to dispossess Tenant; provided, however, that the
foregoing shall not prohibit Tenant from asserting a compulsory counterclaim in
any proceeding instituted by Landlord against the Tenant that will be deemed
forever waived under applicable Law if not then asserted by Tenant.

15.5 If Tenant or any Agent is awarded a money judgment against Landlord, then
recourse for satisfaction of such judgment shall be limited to execution against
Landlord’s estate and interest in the Building and the Land which shall be
deemed to include proceeds actually received by Landlord from any sale of the
Building and the Land (net of all expenses of sale), insurance or condemnation
proceeds (subject to the rights of any Mortgagees), and rental income from the
Building and the Land (net of all expenses) to the extent all of the foregoing
are held in an account for Landlord and have not been applied or distributed by
Landlord in the ordinary course of business (i.e., not as a fraud against
creditors). No other asset of Landlord, and no asset of any of Landlord’s
Representatives (or any past, present or future board member, partner, director,
member, officer, trustee, employee, agent, representative or advisor of any of
them (each, an “officer”)) or any other person or entity, shall be available to
satisfy or be subject to any such judgment. No such Landlord’s Representative,
officer or other person or entity shall be held to have personal liability for
satisfaction of any claim or judgment whatsoever under this Lease.

ARTICLE XVI

RULES

16.1 Tenant and Agents shall at all times abide by and observe the rules
specified in Exhibit “D” attached hereto and made a part hereof. Tenant and
Agents shall also abide by and observe any other rule that Landlord may
reasonably promulgate from time to time for the operation and maintenance of the
Building, provided that written notice thereof is given and such rule is not
inconsistent with the provisions of this Lease. All rules shall be binding upon
Tenant and enforceable by Landlord as if they were contained herein. Nothing
contained in this Lease shall be construed as imposing upon Landlord any duty or
obligation to enforce such rules, or the terms, conditions or covenants
contained in any other lease, as against any other tenant, and Landlord shall
not be liable to Tenant for the violation of such rules by any other tenant or
its employees, agents, assignees, subtenants, invitees or licensees. Landlord
shall use reasonable efforts not to enforce any rule or regulation in a manner
which unreasonably discriminates among similarly situated tenants.

ARTICLE XVII

DAMAGE OR DESTRUCTION

17.1 If the Premises or the Building are totally or partially damaged or
destroyed thereby rendering the Premises totally or partially inaccessible or
unusable, then Landlord shall diligently repair and restore the Premises and the
Building to substantially the same condition they were in prior to such damage
or destruction. In the event that, in Landlord’s reasonable judgment, such
repair and restoration cannot be completed within one hundred eighty (180) days
after the occurrence of such damage or destruction (taking into account the time
needed for effecting a satisfactory settlement with any insurance

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

company involved, removal of debris, preparation of plans and issuance of all
required governmental permits), Landlord shall either (a) terminate this Lease
by giving written notice of termination within forty-five (45) days after the
occurrence of such damage or destruction or (b) deliver written notice to the
Tenant of the Landlord’s determination that the repair or restoration cannot be
completed within 180 days following the occurrence of such damage or
destruction. In the event that the Landlord should deliver the notice to the
Tenant referenced in subsection (b) above, Tenant shall have a period of fifteen
(15) days from its receipt of such notice to elect to terminate this Lease by
giving written notice of such election to the Landlord; provided however, that
Tenant shall not be permitted to exercise its termination right if the damage or
destruction was caused by the gross negligence or willful misconduct of the
Tenant or any of the Tenant’s Agents. If this Lease is terminated pursuant to
the terms, conditions and provisions of this Section 17.1, then Base Rent and
Tenant’s Proportionate Share of Operating Charges and Real Estate Taxes shall be
apportioned (based on the portion of the Premises which is usable or used after
such damage or destruction) and paid to the earlier of the date of termination
or the date Tenant completely vacates and abandons the Premises on account of
such damage and Landlord shall be entitled to any insurance proceeds received by
Tenant that are attributable to Tenant’s Work and other improvements insured or
required to be insured by Tenant that would remain in the Premises at the end of
the Lease Term. If this Lease is not terminated as a result of such damage or
destruction, then until such repair and restoration of the Premises are
substantially complete, Tenant shall be required to pay rent only for the
portion of the Premises that is usable while such repair and restoration are
being made; provided, however, that (x) if such damage or destruction was caused
by the gross negligence or willful misconduct of Tenant or any of Tenant’s
Agent, then Tenant shall not be entitled to any such rent reduction and (y) if
Tenant fails to immediately pay over to Landlord insurance proceeds to which the
Landlord is entitled in accordance with the terms, conditions, and provisions of
this Lease when received from Tenant’s insurance carrier, any such rent
abatement shall end on the date when Landlord would have been able to
substantially complete repair and restoration of the Premises had Tenant timely
paid Landlord such insurance proceeds. After receipt of all insurance proceeds,
Landlord shall proceed with and bear the expenses of such repair and restoration
of the Premises and the Building; provided, however, that (i) if such damage or
destruction was caused by the gross negligence or willful misconduct of Tenant
or any of Tenant’s Agents, then Tenant shall pay Landlord’s deductible and the
amount by which such expenses exceed the insurance proceeds, if any, actually
received by Landlord on account of such damage or destruction (or, if Landlord
fails to maintain the insurance required by Section 13.3, that Landlord would
have received to the extent Landlord maintained such insurance required by
Section 13.3), (ii) Tenant shall pay the amount by which the cost of restoring
any item which Landlord is required to restore and Tenant is required to insure
exceeds the insurance proceeds received with respect thereto, and (iii) Landlord
shall not be required to repair or restore any tenant improvements installed in
the Premises, any Alterations or any other contents of the Premises (including
Tenant’s trade fixtures, decorations, furnishings, equipment or personal
property). Notwithstanding the terms, conditions or provisions of this Lease to
the contrary, Landlord shall have the right to terminate this Lease if
(1) insurance proceeds plus deductibles are insufficient to pay the full cost of
such repair and restoration (so long as Landlord maintains the insurance
required by Section 13.3), (2) the holder of any Mortgage fails or refuses to
make such insurance proceeds available for such repair and restoration,
(3) zoning or other applicable Laws or regulations do not permit such repair and
restoration, or (4) the damage to the Building exceeds thirty-five percent
(35%) of the replacement value of the Building.

17.2 In the event that this Lease shall be terminated in accordance with the
terms, conditions, and provisions of Section 17.1 above, this Lease shall be of
no further force and effect.

ARTICLE XVIII

CONDEMNATION

18.1 In the event that all of the Building and the Land and/or the Premises
shall be taken or condemned by any governmental or quasi-governmental authority
for any public or quasi-public use or purpose or sold under threat of such a
taking or condemnation (hereinafter referred to as a “total condemnation “),
this Lease shall terminate on the day immediately prior to the date that title
thereto vests in the condemning authority, Tenant shall be fully released from
all of its obligations under this Lease, Base Rent and Tenant’s Proportionate
Share of Operating Charges and Real Estate Taxes shall be apportioned and paid
to the day immediately prior to the date that title thereto vests in the
condemning authority, and the Landlord shall promptly return the letter of
credit to the Tenant and/or execute such documentation as is necessary to
terminate the letter of credit.

18.2 In the event that a portion of the Building, the Land, and/or the Premises
shall be taken or condemned by any governmental or quasi-governmental authority
for any public or quasi-public use or purpose or sold under threat of such a
taking or condemnation (hereinafter referred to as a “partial condemnation”)
such that more than twenty percent (20%) of the Premises is taken, access to the
Premises is taken, or the taking has the effect of rendering the Premises
substantially unsuitable for the Tenant’s permitted use under this Lease, the
Tenant shall have the option to terminate this Lease by delivering written
notice to the Landlord. In the event that the Tenant should elect to terminate
this Lease,

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

this Lease shall terminate on the day immediately prior to the date that title
thereto vests in the condemning authority, Tenant shall be fully released from
all of its obligations under this Lease, Base Rent and Tenant’s Proportionate
Share of Operating Charges and Real Estate Taxes shall be apportioned and paid
to the day immediately prior to the date that title thereto vests in the
condemning authority, and the Landlord shall promptly return the letter of
credit to the Tenant and/or execute such documentation as is necessary to
terminate the letter of credit.

18.3 If less than twenty percent (20%) of the Premises or occupancy thereof is
condemned, then this Lease shall continue in full force and effect as to the
part of the Premises not so condemned, except that as of the date title vests in
such authority Tenant shall not be required to pay Base Rent or Tenant’s
Proportionate Share of Operating Charges and Real Estate Taxes with respect to
the part of the Premises so condemned.

18.4 Landlord shall notify Tenant of any condemnation contemplated by this
Section promptly after Landlord receives notice thereof. Notwithstanding
anything herein to the contrary, if twenty-five percent (25%) or more of the
Land or the Building is condemned, then whether or not any portion of the
Premises is condemned, Landlord shall have the right to terminate this Lease as
of the date title vests in such authority.

18.5 In case of any condemnation, Landlord shall be entitled to receive all
awards, damages and other compensation paid on account of (a) the value of the
Building and (b) the value of Tenant’s estate under this Lease; and Tenant
hereby assigns to Landlord any and all right, title and interest of Tenant now
or hereafter arising in or to any award, damages or other compensation or any
part thereof, and Tenant shall not be entitled to receive any part of such
award, damages or other compensation. However, Tenant may make an independent
claim in such proceedings for its personalty, trade fixtures, moving expenses,
good-will, advertising, printing, phone lines, and damages for interruption of
business; provided, however, that any such claim shall in no way affect any
portion of any award which Landlord or the holder of any mortgage to which this
Lease shall be subordinate shall be entitled to receive.

ARTICLE XIX

DEFAULT

19.1 If there shall be an Event of Default (even if prior to the Lease
Commencement Date), then the provisions of Section 19.2 shall apply.

19.2 Landlord shall have the right, at its sole option, to terminate this Lease.
Landlord may proceed to recover possession of the Premises under applicable
Laws, or by such other proceedings, including re-entry and possession, as may be
applicable. Whether or not this Lease and/or Tenant’s right of possession is
terminated, Landlord shall have the right, at its sole option, to terminate any
renewal or expansion right contained in this Lease and to grant or withhold any
consent or approval pursuant to this Lease in its sole and absolute discretion.
If Tenant is in default under this Lease and has vacated the Premises, and if
Landlord has terminated this Lease as a result of such default, then Landlord
shall thereafter use reasonable efforts to relet the Premises. Tenant hereby
expressly waives, for itself and all persons claiming by, through or under it,
any right of redemption, re-entry or restoration of the operation of this Lease
under any present or future Law, including any such right which Tenant would
otherwise have in case Tenant shall be dispossessed for any cause, or in case
Landlord shall obtain possession of the Premises as herein provided. Landlord
shall use commercially reasonable efforts to relet the Premises or any part
thereof, alone or together with other premises, for such term(s) (which may
extend beyond the date on which the Lease Term would have expired but for
Tenant’s default) and on such terms and conditions (which may include any
concessions or allowances granted by Landlord) as Landlord, in its reasonable
discretion, may determine, but Landlord shall not be liable for, nor shall
Tenant’s obligations hereunder be diminished by reason of, any failure by
Landlord to relet all or any portion of the Premises or to collect any rent due
upon such reletting. Whether or not this Lease and/or Tenant’s right of
possession is terminated or any suit is instituted, Tenant shall be liable for
any Base Rent, additional rent, damages or other sum which may be due or
sustained prior to such default, and for all costs, fees and expenses (including
reasonable attorneys’ fees and actual, out-of-pocket costs, brokerage fees,
expenses incurred in placing the Premises in first-class rentable condition,
advertising expenses, and any concessions or allowances granted by Landlord)
incurred by Landlord in pursuit of its remedies hereunder and/or in recovering
possession of the Premises and renting the Premises to others from time to time.
Tenant also shall be liable for additional damages in an amount equal to the
Base Rent and additional rent due or which would have become due from the date
of Tenant’s default through the remainder of the Lease Term, less the amount of
rental, if any, which Landlord receives during such period from others to whom
the Premises may be rented (other than any additional rent received by Landlord
as a result of any failure of such other person to perform any of its
obligations to Landlord), which amount shall be computed and payable in monthly
installments, in advance, on the first day of each calendar month following
Tenant’s default and continuing until the date on which the Lease Term would
have expired but for Tenant’s default, it being understood that separate suits
may be brought from time to time to collect

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any such damages for any month(s) (and any such separate suit shall not in any
manner prejudice the right of Landlord to collect any damages for any subsequent
month(s)), or Landlord may defer initiating any such suit until after the
expiration of the Lease Term (in which event such deferral shall not be
construed as a waiver of Landlord’s rights as set forth herein and Landlord’s
cause of action shall be deemed not to have accrued until the expiration of the
Lease Term) and it being further understood that if Landlord elects to bring
suits from time to time prior to reletting the Premises, Landlord shall be
entitled to its full damages through the date of the award of damages without
regard to any Base Rent, additional rent or other sums that are or may be
projected to be received by Landlord upon reletting of the Premises. Tenant
shall pay all expenses (including attorneys’ fees) incurred by Landlord in
connection with or as a result of any Event of Default whether or not a suit is
instituted. The provisions contained in this Section 19.2 shall be in addition
to, and shall not prevent the enforcement of, any claim Landlord may have
against Tenant for anticipatory breach of this Lease (including, the right of
injunction and the right to invoke any remedy allowed at law or in equity as if
reentry, summary proceedings and other remedies were not provided for herein).
Nothing herein shall be construed to affect or prejudice Landlord’s right to
prove, and claim in full, unpaid rent accrued prior to termination of this
Lease. If Landlord is entitled, or Tenant is required, pursuant to any provision
hereof to take any action upon the termination of the Lease Term, then Landlord
shall be entitled, and Tenant shall be required, to take such action also upon
the termination of Tenant’s right of possession.

19.3 All rights and remedies of Landlord set forth in this Lease are cumulative
and in addition to all other rights and remedies available to Landlord at law or
in equity, including those available as a result of any anticipatory breach of
this Lease. The exercise by Landlord of any such right or remedy shall not
prevent the concurrent or subsequent exercise of any other right or remedy. No
delay or failure by Landlord or Tenant to exercise or enforce any of its
respective rights or remedies or the other party’s obligations (except to the
extent a time period is specified in this Lease therefor) shall constitute a
waiver of any such or subsequent rights, remedies or obligations. Neither party
shall be deemed to have waived any default by the other party unless such waiver
expressly is set forth in a written instrument signed by the party against whom
such waiver is asserted. If Landlord waives in writing any default by Tenant,
such waiver shall not be construed as a waiver of any covenant, condition or
agreement set forth in this Lease except as to the specific circumstances
described in such written waiver.

19.4 Neither the payment by Tenant of a lesser amount than the monthly
installment of Base Rent, additional rent or of any sums due hereunder nor any
endorsement or statement on any check or letter accompanying a check for payment
of rent or other sums payable hereunder shall be deemed an accord and
satisfaction. Landlord may accept the same without prejudice to Landlord’s right
to recover the balance of such rent or other sums or to pursue any other remedy.
Notwithstanding any request or designation by Tenant, Landlord may apply any
payment received from Tenant to any payment then due. No re-entry by Landlord,
and no acceptance by Landlord of keys from Tenant, shall be considered an
acceptance of a surrender of this Lease.

19.5 If Tenant fails to make any payment to any third party or to do any act
herein required to be made or done by Tenant, then Landlord may, after written
notice to Tenant, but shall not be required to, make such payment or do such
act. The taking of such action by Landlord shall not be considered a cure of
such default by Tenant or prevent Landlord from pursuing any remedy it is
otherwise entitled to in connection with such default. If Landlord elects to
make such payment or do such act, then all expenses incurred by Landlord, plus
interest thereon at the Default Rate from the date incurred by Landlord to the
date of payment thereof by Tenant, shall constitute additional rent due
hereunder.

19.6 If Tenant fails to make any payment of Base Rent, additional rent or any
other sum on or before the date such payment is due and payable (without regard
to any grace period), then Landlord shall have the right to impose upon Tenant
in writing a late charge of five percent (5%) of the amount of such payment. In
addition, such payment and such late fee shall bear interest at the Default Rate
from the date such payment or late fee, respectively, became due to the date of
payment thereof by Tenant. Such late charge and interest shall constitute
additional rent due hereunder without any notice or demand; provided, that on
one occasion in any 12 month period, no late charge or interest shall accrue
provided that Tenant pays the delinquent sum within five (5) business days after
Landlord’s written demand.

19.7 As security for the performance of Tenant’s obligations, Tenant grants to
Landlord a lien upon and a security interest in Tenant’s existing or hereafter
acquired personal property, inventory, furniture, furnishings, fixtures,
equipment, licenses, permits and all other tangible and intangible property,
assets and accounts, and all additions, modifications, products and proceeds
thereof. Such lien shall be in addition to all rights of distraint available
under applicable law. Within fifteen (15) days after request from time to time,
Tenant shall execute, acknowledge and deliver to Landlord a financing statement
and any other document evidencing or establishing such lien and security
interest which may be requested by Landlord. During the pendency of an Event of
Default, Tenant appoints Landlord as Tenant’s attorney-in-fact to execute any
such document for Tenant. In addition, Landlord shall have the right, at
Landlord’s sole option, to file in any jurisdiction a copy of this Lease (as
executed by Tenant) as a financing

 

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

statement. During any period that Tenant is in default under this Lease, Tenant
shall not sell, transfer or remove from the Premises any of the aforementioned
tangible property without Landlord’s prior written consent, unless the same
shall be promptly replaced with similar items of comparable value.

ARTICLE XX

BANKRUPTCY

20.1 Upon occurrence of an Event of Bankruptcy, Landlord shall have all rights
and remedies available pursuant to the Bankruptcy Code. Any person or entity to
which this Lease is assigned pursuant to the Bankruptcy Code shall be deemed
without further act or deed to have assumed all of the obligations arising under
this Lease on and after the date of assignment, and any such assignee shall upon
request execute and deliver to Landlord an instrument confirming such
assumption. If Trustee desires to assume and assign this Lease to any person who
shall have made a bona fide offer, Tenant agrees to so notify Landlord of such
proposed assignment no later than ten (10) days after Tenant has received notice
thereof. At any time during the Term, upon not less than fifteen (15) days prior
written notice, Tenant shall provide Landlord with the most current financial
statement for Tenant and any such person and financial statements for the two
(2) years prior to the current financial statement year. Such statements are to
be certified by Tenant to be true, correct and complete, prepared in accordance
with generally accepted accounting principles and, if it is the normal practice
of Tenant, audited by any independent certified public accountant.
Notwithstanding the foregoing, for so long as Tenant’s financial statements are
filed with the SEC and are publicly available, Tenant shall not be required to
provide Tenant’s financial statements to Landlord.

ARTICLE XXI

SUBORDINATION

21.1 This Lease is subject and subordinate to the lien, provisions, operation
and effect of all Mortgages, to all funds and indebtedness intended to be
secured thereby, and to all renewals, extensions, modifications, recastings or
refinancings thereof. Said subordination and the provisions of this Section 21.1
shall be self-operative and no further instrument of subordination shall be
required to effectuate such subordination. The holder of any Mortgage to which
this Lease is subordinate shall have the right (subject to any required approval
of the holders of any superior Mortgage) at any time to declare this Lease to be
superior to the lien, provisions, operation and effect of such Mortgage.

21.2 Tenant shall at Landlord’s request promptly execute any requisite document
confirming such subordination. Tenant waives the provisions of any statute or
rule of law now or hereafter in effect which may give or purport to give Tenant
any right to terminate or otherwise adversely affect this Lease and Tenant’s
obligations hereunder in the event any foreclosure proceeding is prosecuted or
completed or in the event the Building, the Land or Landlord’s interest therein
is transferred by foreclosure, by deed in lieu of foreclosure or otherwise. If
this Lease is not extinguished upon any such transfer or by the transferee
following such transfer, then, at the request of such transferee and assumption
of Landlord’s obligations as required hereby, Tenant shall attorn to such
transferee and shall recognize such transferee as the landlord under this Lease.
Within fifteen (15) days after the request of such transferee, Tenant shall
execute, acknowledge and deliver any requisite or appropriate document submitted
to Tenant confirming such attornment.

21.3 Notwithstanding anything to the contrary contained in the foregoing,
Landlord shall obtain for Tenant a non-disturbance agreement (recognizing
Tenant’s rights under this Lease) from all current and future holders of any
Mortgage encumbering the Building and/or the Land on such Mortgagee’s
commercially reasonable standard form of nondisturbance agreement (the current
Mortgagee’s form is attached hereto as Exhibit “G”), with such reasonable
changes as the parties may negotiate in good faith.

ARTICLE XXII

HOLDING OVER

22.1 Tenant acknowledges that it is extremely important that Landlord have
substantial advance notice of the date on which Tenant will vacate the Premises,
and that if Tenant fails to surrender the Premises or any portion thereof at the
expiration or earlier termination of the Lease Term, then it will be
conclusively presumed that the value to Tenant of remaining in possession, and
the loss that will be suffered by Landlord as a result thereof, far exceed the
Base Rent and additional rent that would have been payable had the Lease Term
continued during such holdover period. Therefore, if Tenant (or anyone claiming
through Tenant) does not immediately surrender the Premises or any portion
thereof upon the expiration or earlier termination of the Lease Term, then the
rent payable by Tenant hereunder shall be increased to equal one hundred fifty
percent (150%) of the Base Rent, additional rent and other sums that would have
been payable pursuant to the provisions of this Lease if the Lease Term had
continued during such holdover period. Such rent shall be computed by Landlord
and paid by Tenant on a monthly basis and shall be payable on the first day of
such holdover period and the first day of each calendar month

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

thereafter during such holdover period until the Premises have been vacated.
Notwithstanding any other provision of this Lease, Landlord’s acceptance of such
rent shall not in any manner adversely affect Landlord’s other rights and
remedies, including Landlord’s right to evict Tenant and to recover all damages.
Any such holdover shall be deemed to be a tenancy-at-sufferance and not a
tenancy-at-will or tenancy from month-to-month. In no event shall any holdover
be deemed a permitted extension or renewal of the Lease Term, and nothing
contained herein shall be construed to constitute Landlord’s consent to any
holdover or to give Tenant any right with respect thereto.

ARTICLE XXIII

COVENANTS OF LANDLORD

23.1 Landlord covenants that it has the right to enter into this Lease, and that
Tenant shall during the Lease Term peaceably and quietly occupy and enjoy the
full possession of the Premises (i.e., quiet enjoyment) without hindrance by
Landlord, its employees or agents, subject to the terms, conditions and
provisions of this Lease. No exercise of Landlord’s rights or remedies under
this Lease in accordance with applicable Laws, including, without limitation,
institution of eviction proceeds following an Event of Default, shall be
construed to violate this provision.

23.2 Subject to other applicable terms and provisions expressly provided in this
Lease, Landlord reserves the following rights: (a) to change the street address
and name of the Building provided that Tenant’s access to the Premises is not
permanently, materially and adversely affected; (b) to change the arrangement
and location of entrances, passageways, doors, doorways, corridors, elevators,
stairs, toilets or other public parts of, and make additions to, the Building
provided that Tenant’s access to the Premises is not permanently, materially and
adversely affected; (c) to erect, use and maintain pipes, wires, structural
supports, ducts and conduits in and through the plenum areas of the Premises;
(d) to grant to anyone the exclusive right to conduct any particular business in
the Building not inconsistent with Tenant’s permitted use of the Premises;
(e) to exclusively use and/or lease the roof areas, the sidewalks and other
exterior areas; (f) to resubdivide the Land or to combine the Land with other
lands; (g) to relocate any parking areas designated for Tenant’s use, provided
the same are on the Land; (h) if Tenant vacates the Premises prior to the
expiration of the Lease Term, to make Alterations to or otherwise prepare the
Premises for reoccupancy without relieving Tenant of its obligation to pay all
Base Rent, additional rent and other sums due under this Lease through such
expiration; (i) to construct improvements (including kiosks) on the Land and in
the public and Common Areas of the Building; (j) to prohibit smoking in the
entire Building or portions thereof (including the Premises), so long as such
prohibitions are in accordance with applicable law; and (k) if any excavation or
other substructure work shall be made or authorized to be made upon land
adjacent to the Building or the Land, to enter the Premises for the purpose of
doing such work as is required to preserve the walls of the Building and to
preserve the land from injury or damage and to support such walls and land by
proper foundations. Subject to the other applicable terms and provisions
expressly provided in this Lease, Landlord may exercise any or all of the
foregoing rights without being deemed to be guilty of an eviction, actual or
constructive, or a disturbance of Tenant’s business or use or occupancy of the
Premises and Tenant shall have no claim against Landlord in connection
therewith. With respect to (b), (c), (e), (g), (i) and (k) above, Landlord shall
use reasonable efforts to minimize interference with Tenant’s normal business
operations in the Premises (subject, however, in all cases to governmental
requirements, emergencies and/or temporary maintenance and repair activities,
and in no event shall Landlord have any obligation to employ contractors or
labor at overtime or other premium pay rates or incur any other overtime costs).
Notwithstanding any term, condition, or provision of this Section 23.2 to the
contrary, in the event that the Landlord should elect to change the street
address and name of the Building in accordance with subsection (a) above,
(i) the Landlord will compensate the Tenant for all actual-out-of pocket costs
and expenses incurred by the Tenant resulting from such address change
including, without limitation, the costs of updating letterhead, business cards,
and any advertising necessary to notify the public of the Tenant’s address
change and (ii) the Landlord will not utilize the Tenant’s name in re-naming the
Building.

ARTICLE XXIV

PARKING

24.1 Tenant shall have the right to utilize the Tenant’s Permit Allotment of the
Building’s parking facilities on a non-exclusive and unreserved basis with other
tenants of the Building for the parking of standard-sized passenger automobiles
and upon such terms and conditions as may from time to time be established by
Landlord. Landlord reserves the right in its absolute discretion to determine
whether the parking facilities are becoming crowded and to allocate and assign
parking spaces among Tenant and the other tenants. If Landlord, in its sole and
absolute discretion, grants to any other tenant of the Building the exclusive
right to use any particular parking spaces, then neither Tenant nor its
employees or visitors shall use such spaces, but Tenant shall likewise be
entitled to a number of reserved spaces, calculated at the same ratio of
reserved to unreserved spaces as that granted to such other tenant. Tenant shall
not use parking areas for the servicing or overnight storage of vehicles. Tenant
shall not

 

-26-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

assign, sublet or transfer any rights with respect to the parking facilities. It
is understood and agreed that Landlord assumes no responsibility, and shall not
be held liable, for any damage or loss to any automobiles parked in the parking
facilities or to any personal property located therein, or for any injury
sustained by any person in or about the parking facilities. Landlord reserves
the right to close the parking facilities during periods of unusually inclement
weather or for repairs. Landlord shall not be liable to Tenant and this Lease
shall not be affected if any parking rights hereunder are impaired by any Law
imposed after the Lease Commencement Date.

ARTICLE XXV

GENERAL PROVISIONS

25.1 Tenant acknowledges that neither Landlord nor any broker, agent or employee
of Landlord has made any representation or promise with respect to the Premises
or any portion of the Building except as herein expressly set forth, and no
right, privilege, easement or license is being acquired by Tenant except as
herein expressly set forth.

25.2 Nothing contained in this Lease shall be construed as creating any
relationship between Landlord and Tenant other than that of landlord and tenant,
and no estate shall pass out of Landlord. Tenant shall not use the name of the
Building for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, use the name of the Building as Tenant’s
business address after Tenant vacates the Premises, or do or permit to be done
anything in connection with Tenant’s business or advertising which in the
reasonable judgment of Landlord may reflect unfavorably on Landlord or the
Building or confuse or mislead the public as to any apparent connection or
relationship between Landlord, the Building and Tenant. The Landlord shall not
use the Tenant’s name in any advertisements or marketing materials for the
Building without having first received the Tenant’s prior express written
consent.

25.3 Landlord and Tenant each warrants to the other that in connection with this
Lease it has not employed or dealt with any broker, agent or finder, other than
the Brokers. It is understood that Landlord shall pay the Brokers pursuant to
separate agreements. Tenant shall indemnify and hold Landlord harmless from and
against any claim for brokerage or other commissions, or for a lien under any
applicable broker’s lien law, asserted by any broker, agent or finder employed
by Tenant or with whom Tenant has dealt, other than the Brokers. Landlord shall
indemnify and hold Tenant harmless from and against any claim for brokerage or
other commissions asserted by the Brokers and any other broker, agent or finder
employed by Landlord or with whom Landlord has dealt. Tenant’s and Landlord’s
indemnities set forth in this Section 25.3 shall survive the expiration or
earlier termination of the Lease Term.

25.4 At any time and from time to time, upon not less than ten (10) business
days’ prior written notice, Tenant and each subtenant, assignee, licensee or
concessionaire or occupant of Tenant shall execute, acknowledge and deliver to
Landlord and/or any other person or entity designated by Landlord, a written
statement certifying: (a) that this Lease is unmodified and in full force and
effect (or if there have been modifications, that this Lease is in full force
and effect as modified and stating the modifications); (b) the dates to which
the rent and any other charges have been paid; (c) to Tenant’s knowledge,
whether or not Landlord is in default in the performance of any obligation, and
if so, specifying the nature of such default; (d) the address to which notices
to Tenant are to be sent; (e) that this Lease is subject and subordinate to all
Mortgages encumbering the Building or the Land; (f) that Tenant has accepted the
Premises and that all work thereto has been completed (or if such work has not
been completed, specifying the incomplete work); and (g) such other matters as
Landlord may reasonably request. Any such statement may be relied upon by any
owner of the Building or the Land, any prospective purchaser of the Building or
the Land, any holder or prospective holder of a Mortgage or any other person or
entity. Tenant acknowledges that time is of the essence to the delivery of such
statements and that Tenant’s failure to deliver timely such statements may cause
substantial damages resulting from, for example, delays in obtaining financing.

25.5 LANDLORD, TENANT, AND ALL GENERAL PARTNERS EACH WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT IN CONNECTION WITH ANY MATTER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT HEREUNDER, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR
ANY CLAIM OF INJURY OR DAMAGE. TENANT CONSENTS TO SERVICE OF PROCESS AND ANY
PLEADING RELATING TO ANY SUCH ACTION AT THE PREMISES; PROVIDED, HOWEVER, THAT
NOTHING HEREIN SHALL BE CONSTRUED AS REQUIRING SUCH SERVICE AT THE PREMISES.
TENANT WAIVES ANY RIGHT TO RAISE ANY NON-COMPULSORY COUNTERCLAIM IN ANY SUMMARY
OR EXPEDITED ACTION OR PROCEEDING INSTITUTED BY LANDLORD. LANDLORD, TENANT, AND
ALL GENERAL PARTNERS EACH WAIVES ANY OBJECTION TO THE VENUE OF ANY ACTION FILED
IN ANY COURT SITUATED IN THE JURISDICTION IN WHICH THE BUILDING IS LOCATED, AND
WAIVES ANY RIGHT, CLAIM OR POWER, UNDER THE DOCTRINE OF FORUM NON CONVENIENS OR
OTHERWISE, TO TRANSFER ANY SUCH ACTION TO ANY OTHER COURT.

 

-27-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

25.6 All notices or other communications required under this Lease shall be in
writing and shall be deemed duly given and received when delivered in person
(with receipt therefor), on the next business day after deposit with a
recognized overnight delivery service, or on the second day after being sent by
certified or registered mail, return receipt requested, postage prepaid, to the
following addresses: (a) if to Landlord, at the Landlord Notice Address
specified in Article I hereof; (b) if to Tenant, at the Tenant Notice Address
specified in Article I hereof. Either party may change its address for the
giving of notices by written notice given in accordance with this Section 25.6.
If Landlord or the holder of any Mortgage notifies Tenant in writing that a copy
of any notice to Landlord shall be sent to such holder at a specified address,
then Tenant shall send (in the manner specified in this Section 25.6 and at the
same time such notice is sent to Landlord) a copy of each such notice to such
holder, and no such notice shall be considered duly sent unless such copy is so
sent to such holder. Any such holder shall have thirty (30) days after receipt
of such notice to cure any Landlord default before Tenant may exercise any
remedy (provided that in the case of a Landlord default arising from an act or
omission which cannot be reasonably remedied within said thirty (30) day period,
then the holder of any Mortgage shall have as long as reasonably necessary to
remedy such act or omission provided that (i) such holder commences such remedy
and notifies Tenant within said thirty (30) day period of holder’s desire to
remedy, and (ii) holder pursues completion of such remedy with due diligence
following such giving of notice and following the time when holder should have
become entitled under the Mortgage to remedy the same). Any cure of Landlord’s
default by such holder shall be treated as performance by Landlord.

25.7 Each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, then such provision shall be deemed to be replaced by the valid
and enforceable provision most substantively similar to such invalid or
unenforceable provision, and the remainder of this Lease and the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable shall not be affected thereby. Nothing contained in
this Lease shall be construed as permitting Landlord to charge or receive
interest in excess of the maximum rate allowed by law.

25.8 Feminine, masculine or neuter pronouns shall be substituted for those of
another form, and the plural or singular shall be substituted for the other
number, in any place in which the context may require such substitution.

25.9 The provisions of this Lease shall be binding upon and inure to the benefit
of the parties and each of their respective representatives, successors and
assigns, subject to the provisions herein restricting assignment or subletting.

25.10 This Lease contains and embodies the entire agreement of the parties
hereto and supersedes all prior agreements, negotiations, letters of intent,
proposals, representations, warranties, understandings, suggestions and
discussions, whether written or oral, between the parties hereto. Any
representation, inducement, warranty, understanding or agreement that is not
expressly set forth in this Lease shall be of no force or effect. This Lease may
be modified or changed in any manner only by an instrument signed by both
parties. This Lease includes and incorporates all exhibits, schedules and riders
attached hereto. Tenant shall, at Landlord’s request, promptly execute any
requisite document, certificate or instrument that is reasonably necessary or
desirable to clarify or carry out the force and effect of any terms or
conditions of, or obligation of Tenant under, this Lease.

25.11 This Lease shall be governed by the Laws of the jurisdiction in which the
Building is located, without regard to the application of choice of law
principles. There shall be no presumption that this Lease be construed more
strictly against the party who itself or though its agent prepared it (it being
agreed that all parties hereto have participated in the preparation of this
Lease and that each party had the opportunity to consult legal counsel before
the execution of this Lease). No custom or practice which may evolve between the
parties in the administration of the terms of this Lease shall be construed to
waive Landlord’s right to insist on Tenant’s strict performance of the terms of
this Lease.

25.12 Headings are used for convenience and shall not be considered when
construing this Lease.

25.13 The submission of an unsigned copy of this document to Tenant shall not
constitute an offer or option to lease the Premises. This Lease shall become
effective and binding only upon execution and delivery by both Landlord and
Tenant.

25.14 Time is of the essence with respect to each of Tenant’s and Landlord’s
obligations hereunder.

 

-28-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

25.15 This Lease may be executed in multiple counterparts, each of which shall
be deemed an original and all of which together constitute one and the same
document. Faxed signatures shall have the same binding effect as original
signatures.

25.16 Neither this Lease nor a memorandum thereof shall be recorded.

25.17 Landlord reserves the right to make reasonable changes and modifications
to the plans and specifications for Building without Tenant’s consent, provided
such changes or modifications do not materially and adversely change the
character of same.

25.18 Except as otherwise provided in this Lease, any additional rent or other
sum owed by Tenant to Landlord, and any cost, expense, damage or liability
incurred by Landlord for which Tenant is liable, shall be considered additional
rent payable pursuant to this Lease to be paid by Tenant no later than thirty
(30) days after the date Landlord notifies Tenant of the amount thereof.

25.19 Tenant’s liabilities and obligations with respect to the period prior to
the expiration or earlier termination of the Lease Term shall survive such
expiration or earlier termination. Landlord’s liabilities and obligations with
respect to refund of the security deposit or overpayments by Tenant of Real
Estate Taxes or Operating Charges, if and to the extent required by the
provisions of this Lease, shall survive the expiration or earlier termination of
this Lease.

25.20 If Landlord or Tenant is in any way delayed or prevented from performing
any obligation (except, with respect to Tenant, its obligations to pay rent and
other sums due under this Lease, any obligation set forth in Exhibit “C”
attached hereto and made a part hereof, any obligation with respect to insurance
pursuant to Article XIII hereof, any obligation to give notice with respect to
extensions, expansions or otherwise, and any holdover) due to fire, act of God,
governmental act or failure to act, strike, labor dispute, inability to procure
materials, or any cause beyond Landlord’s or Tenant’s (as applicable) reasonable
control (whether similar or dissimilar to the foregoing events), then the time
for performance of such obligation shall be excused for the period of such delay
or prevention and extended for a period equal to the period of such delay or
prevention. No force majeure event shall excuse the timely payment of all items
of rent by Tenant. Financial disability or hardship shall never constitute a
force majeure event.

25.21 Landlord’s review, approval and consent powers (including the right to
review plans and specifications) are for its benefit only. Such review, approval
or consent (or conditions imposed in connection therewith) shall be deemed not
to constitute a representation concerning legality, safety or any other matter.

25.22 The deletion of any printed, typed or other portion of this Lease shall
not evidence the parties’ intention to contradict such deleted portion. Such
deleted portion shall be deemed not to have been inserted in this Lease.

25.23 At the expiration or earlier termination of the Lease Term, Tenant shall
deliver to Landlord all keys and security cards to the Building and the
Premises, whether such keys were furnished by Landlord or otherwise procured by
Tenant, and shall inform Landlord of the combination of each lock, safe and
vault, if any, in the Premises.

25.24 Tenant and the person executing and delivering this Lease on Tenant’s
behalf each represents and warrants that such person is duly authorized to so
act; that Tenant is duly organized, is qualified to do business in the
jurisdiction in which the Building is located, is in good standing under the
Laws of the state of its organization and the Laws of the jurisdiction in which
the Building is located, and has the power and authority to enter into this
Lease; that Tenant is not, and the entities or individuals constituting Tenant
or which may own or control Tenant or which may be owned or controlled by Tenant
are not, among the individuals or entities identified on any list compiled by
the U.S. Government for the purpose of identifying suspected terrorists, and
Tenant is not engaging in this transaction on behalf of any such individual or
entity; that Tenant is not in violation of any anti-money laundering Law; and
that all action required to authorize Tenant and such person to enter into this
Lease has been duly taken.

25.25 Subject to the provisions of Section 10.1, any elimination or shutting off
of light, air, or view by any structure which may be erected on lands adjacent
to the Building, or any noise in connection with activities permitted by this
Lease, shall in no way effect this Lease or impose any liability on Landlord.

25.26 Intentionally Omitted.

25.27 As an inducement to Landlord to enter into this Lease, Tenant hereby
represents and warrants that: (i) Tenant is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on any list
issued by the Office of Foreign Assets Control of the United States

 

-29-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Department of the Treasury (“OFAC”) pursuant to Executive Order 13224 or any
similar list or any law, order, rule or regulation or any Executive Order of the
President of the United States as a terrorist, “Specially Designated National
and Blocked Person” or other banned or blocked person (any such person, group,
entity or nation being hereinafter referred to as a “Prohibited Person”);
(ii) Tenant is not (nor is it owned or controlled, directly or indirectly, by
any person, group, entity or nation which is) acting directly or indirectly for
or on behalf of any Prohibited Person; and (iii) from and after the effective
date of the above-referenced Executive Order, Tenant (and any person, group, or
entity which Tenant controls, directly or indirectly) has not knowingly
conducted nor will knowingly conduct business nor has knowingly engaged nor will
knowingly engage in any transaction or dealing with any Prohibited Person in
violation of the U.S. Patriot Act or any OFAC rule or regulation, including,
without limitation, any assignment of this Lease or any subletting of all or any
portion of the Premises or the making or receiving of any contribution of funds,
goods or services to or for the benefit of a Prohibited Person in violation of
the U.S. Patriot Act or any OFAC rule or regulation. In connection with the
foregoing, it is expressly understood and agreed that (x) any breach by Tenant
of the foregoing representations and warranties shall be deemed a default by
Tenant under Article XIX of this Lease and shall be covered by the indemnity
provisions of this Lease, (y) Tenant shall be responsible for ensuring that all
assignees of this Lease and all subtenants or other occupants of the Premises
comply with the foregoing representations and warranties, and (z) the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of this Lease.

ARTICLE XXVI

OPTION TO RENEW

26.1 Tenant shall have the right to extend the term of this Lease for one
(1) additional five (5) year lease term (the “Renewal Term”), upon the following
conditions:

a. Tenant has not been in default at any time during the Lease Term;

b. Tenant’s financial net worth is then equal to or greater than such worth as
of the Lease Commencement Date;

c. Tenant has not previously assigned the entire Lease, except to an Affiliate
of Tenant;

d. Tenant has delivered to Landlord written notice of its intention to exercise
this option, not less than twelve (12) months prior to the end of the Lease
Term; and

e. All lease terms for the Renewal Term shall be the same as in the Lease,
except that the annual Base Rent for the Renewal Terms shall be the Fair Market
Rent as of the commencement of the applicable Renewal Term, as determined in
Subsection f below, and there shall be no further option to renew the Lease Term
after the second Renewal Term. “Fair Market Rent”, as used in this Lease, shall
be equal to the amount that a willing, comparable tenant would pay and a
willing, comparable landlord of a comparable office building in the Bridgewater,
New Jersey market (hereinafter referred to as the “Market”) would accept, in an
arms’ length transaction, giving appropriate consideration to new base year,
tenant improvements, brokerage commission and any other relevant terms and
conditions materially affecting the Fair Market Rate.

f. The Fair Market Rate shall be determined as follows:

(i) For a period of thirty (30) days after receipt of Tenant’s notice, Landlord
and Tenant shall negotiate in good faith the Fair Market Rate;

(ii) If the parties are unable to agree on the new Fair Market Rate, then
Landlord and Tenant shall each select an appraiser in the person of an
experienced real estate broker, each of whom must have at least ten (10) years
commercial leasing experience in the New Jersey market (the “Market”), within
forty (45) days after Landlord’s receipt of Tenant’s notice;

(iii) The two appraisers shall confer to see if they can agree on the Fair
Market Rate for space in the Market as of the time the Renewal Term is to begin;
and, if they reach agreement, the rate upon which they agree shall become the
new Base Rent for the first year of the Renewal Term;

(iv) If the two appraisers cannot reach agreement, then each shall designate the
rate which he or she believes is the appropriate new Fair Market Rate. Unless
either Landlord agrees to the rate specified by Tenant’s appraiser or vice
versa, the two appraisers shall agree on a third appraiser, who shall have no
less than the minimum experience required of the initial two appraisers, within
fifteen (15) days after both appraisers have been designated; and

 

-30-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) The third appraiser shall determine which of the two appraisals for the new
Fair Market Rate more accurately represents the new Fair Market Rate which the
third appraiser believes is the appropriate new Fair Market Rate. Upon such
determination, the new Fair Market Rate selected by the third appraiser shall be
used.

(vi) If Landlord or Tenant fails to comply with the time guidelines in this
Section 26.1, then the Fair Market Rate submitted by the other shall
automatically apply.

(vii) Each party shall bear the expense of its own appraiser and shall divide
equally the expense of the third appraiser.

26.2 After the Appraisers establish the Fair Market Rent, the parties shall
immediately execute an amendment to this Lease stating the new Base Rent for the
Renewal Term. The renewal options are personal to Tenant and are
non-transferable.

ARTICLE XXVII

RIGHT OF FIRST OFFER

27.1 Tenant shall have a one-time first right of offer to lease additional
contiguous space on the fourth (4th) floor of the Building (hereinafter referred
to as the “Additional Space”), provided:

a. This right of first offer is subordinate to the rights of (i) the current
tenant in the Additional Space to renew, extend or otherwise negotiate a new
lease or extension for the Additional Space; (ii) all future tenants which enter
into a new lease for such space, to renew or extend their leases; and (iii) the
rights of other tenants in the Building which exist prior to the date of this
Lease;

b. Tenant has not been in default at any time during the Lease Term;

c. Tenant has not previously assigned the Lease or sublet more than twenty-five
percent (25%) of the Premises;

d. Tenant’s financial net worth is then equal to or greater than such worth as
of the Lease Commencement Date;

e. Tenant must lease all of the Additional Space offered; and

f. Tenant exercises its option as provided in this Section 27.1 by delivering to
Landlord written notice of its intention within ten (10) business days after
Landlord has notified Tenant that the Additional Space is available;

g. All terms of the lease of the Additional Space shall be upon those terms and
conditions as are negotiated in good faith between the parties; provided,
however, if Tenant expands the leased premises pursuant to this Article XXVII
within twelve (12) months of the Lease Commencement Date, the terms of the lease
of the Additional Space shall be upon the same per square foot terms as are
contained in this Lease, except that Tenant shall receive a pro-rated Tenant
Allowance and pro-rated Base Rent abatement;

g. Tenant executes an addendum or a new lease for the Additional Space within
twenty (20) days after Landlord’s receipt of Tenant’s notice to lease the
Additional Space; and

h. This right of first offer must be exercised prior to the eighth
(8th) anniversary of the Lease Commencement Date.

27.2 If Tenant fails to comply with each of the above conditions within the time
specified, all time periods herein for Tenant being of the essence, then this
right of first offer will lapse and be of no further force and effect, and
Landlord shall have the right to lease all or any part of the Additional Space
to a third party under the same or any other terms and conditions, whether or
not such terms and conditions are more or less favorable than those offered to
Tenant. This right of first offer to lease the Additional Space is personal to
Tenant and is non-transferable.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-31-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

WITNESS:       LANDLORD:     WELLS REIT – BRIDGEWATER NJ, LLC, a Delaware
limited liability company

/s/ Trish Tooley

    By:  

/s/ Carroll A. Reddic, IV

Name: Trish Tooley     Name:  

Carroll A. Reddic, IV

    Title:  

Executive VP

ATTEST:     TENANT:     DENDREON CORPORATION, a Delaware corporation By:  

/s/ Robert Crotty

    By:  

/s/ John H. Johnson

Name:   Robert Crotty     Name:  

John H. Johnson

Title:   VP, Legal     Title:  

CEO

 

-32-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT “A”

ATTACHED TO AND MADE A PART OF THAT CERTAIN OFFICE LEASE AGREEMENT

EXECUTED BY AND BETWEEN WELLS REIT – BRIDGEWATER NJ, LLC, AS LANDLORD,

AND DENDREON CORPORATION, AS TENANT,

DATED JUNE     , 2012

METES AND BOUNDS DESCRIPTION OF THE LAND

Legal Description of 200 Parcel

Lot 4.01, Block 552

Township of Bridgewater

County of Somerset

State of New Jersey

Beginning at a point, said point being 67.64 feet from the most northwesterly
corner of Lot 4.02, Block 552 in common with Lot 1, Block 552 on the easterly
sideline of Commons Way; thence

 

  1. Leaving said easterly sideline of Commons Way and running easterly along an
existing curb line on a curve to the right with a radius of 30.00 feet, a
central angle of 44° 34’ 22” and an arc length of 23.34 feet (chord North 53°
05’ 43” East – 22.75 feet) to a point of tangency; thence

 

  2. Still running with said curb line North 75° 22’ 54” East, a distance of
51.77 feet to a point of curvature; thence

 

  3. Still running across with said curb line on a curve to the right with a
radius of 320.00 feet, a central angle of 20° 05’ 59” and an arc length of
112.26 feet (chord North 85° 25’ 54” East – 111.68’) to a point of tangency;
thence

 

  4. Leaving said curb line and still running easterly, South 84° 31’ 07’ East,
a distance of 127.72 feet to a PK nail set; thence

 

  5. Running southerly, South 03° 24’ 36” East, a distance of 14.46 feet to a
point of curvature on an existing curb line; thence

 

  6. Still running southerly along said curb line on a curve to the right with a
radius of 300.00 feet, a central angle of 07° 05’ 35” and an arc length of 37.14
feet (chord South 00° 08’ 12” West – 37.12 feet); thence

 

  7. Running easterly and partly with an existing curb line, South 80° 32’ 43”
East, a distance of 75.99 feet to a point of curvature; thence

 

  8. Still running easterly and with said curb line on a curve to the left with
a radius of 87.00 feet, a central angle of 47° 25’ 02” and an arc length of
72.00 feet (chord North 75° 44’ 47” East – 69.96’); thence

 

  9. Leaving said curb line and running southerly following an existing parking
stall painted line, South 37° 57’ 44” East, a distance of 18.00 feet; thence

 

A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  10. Still running southerly across the parking area, South 19° 53’ 36” East, a
distance of 25.00 feet to a parking stall painted line; thence

 

  11. Along said painted line, South 34° 30’ 59” East, a distance of 18.00 feet;
thence

 

  12. Still running southerly across a curbed island, South 65° 47’ 35” East, a
distance of 10.55 feet; thence

 

  13. Still running southerly along an existing parking stall painted line and
across the parking area, South 36° 31’ 40” East, a distance of 52.88 feet to an
existing curb line; thence

 

  14. Along said curb line on a curve to the left with a radius of 209.00 feet,
a central angle of 13° 06’ 09” and an arc length of 47.79 feet (chord North 46°
55’ 16” East – 47.69 feet); thence

 

  15. Leaving said curb line and running southeasterly between the existing
buildings and across the courtyard, South 50° 10’ 44” East, a distance of 212.27
feet; thence

 

  16. Still running southeasterly and partly along an existing parking stall
painted line and across the parking area, South 37° 00’ 53” East, a distance of
108.46 feet; thence

 

  17. Running easterly, South 86° 53’ 50” East, a distance of 114.97 feet to the
northwesterly corner of the sideline of Pannone Drive, marked by a capped iron
pin to be reset; thence

 

  18. Along the westerly sideline of Pannone Drive, South 03° 06’ 10” West, a
distance of 50.00 feet to a concrete monument to be reset; thence

 

  19. Along Lot 3, Block 552 (lands n/f PSE&G), South 12° 18’ 10” West, a
distance of 338.25 feet to the northerly sideline of US Highway Route 22; thence

 

  20. Along said Route 22 sideline running westerly, North 89° 35’ 50” West, a
distance of 405.61 feet; thence

 

  21. Still with said sideline, South 84° 09’ 01” West, a distance of 53.48
feet; thence

 

  22. Still with said sideline, North 76° 43’ 09” West, a distance of 22.51
feet; thence

 

  23. Still with said sideline, North 89° 36’ 09” West, a distance of 64.05 feet
to its intersection with the easterly sideline of Commons Way; thence

 

  24. Along the easterly sideline of Commons Way on a curve to the right with a
radius of 260.00 feet, a central angle of 27° 47’ 03” and an arc length of
126.08 feet (chord North 41° 15’ 11” West – 124.85 feet) to a point of compound
curvature; thence

 

A-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  25. Still along said sideline on a curve to the right with a radius of
1,640.00 feet, a central angle of 13° 04’ 43” and an arc length of 374.35 feet
(chord North 20° - 49’ 19” West – 373.54 feet) to a point of tangency; thence.

 

  26. Still with said sideline, North 14° 16’ 57” West, a distance of 261.39
feet to the point and place of beginning.

Containing 456,280 square feet or 10.47 acres of land, more or less

 

A-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT “B”

ATTACHED TO AND MADE A PART OF THAT CERTAIN OFFICE LEASE AGREEMENT

EXECUTED BY AND BETWEEN WELLS REIT – BRIDGEWATER NJ, LLC, AS LANDLORD,

AND DENDREON CORPORATION, AS TENANT,

DATED JUNE     , 2012

PLAN SHOWING PREMISES

 

LOGO [g377194g77k69.jpg]

 

C-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT “C”

ATTACHED TO AND MADE A PART OF THAT CERTAIN OFFICE LEASE AGREEMENT

EXECUTED BY AND BETWEEN WELLS REIT – BRIDGEWATER NJ, LLC, AS LANDLORD,

AND DENDREON CORPORATION, AS TENANT,

DATED JUNE     , 2012

WORK AGREEMENT

Terms used but not defined in this Exhibit shall have the meaning ascribed to
them in the Lease.

1. Tenant’s Authorized Representative. Tenant designates Jones Lang LaSalle
Project & Development Services (Jerry Sullivan and Heather Kellogg) (hereinafter
referred to as the “Tenant’s Authorized Representative”) as the person
authorized to approve all budgets, plans, drawings and change orders pursuant to
this Exhibit “C”. Landlord shall not be obligated to respond to or act upon any
such item until such item has been approved in writing by Tenant’s Authorized
Representative.

2. Landlord’s Work.

(a) Landlord, through its independent designated contractor, shall install in
the Premises those improvements specified in the Approved Tenant Space Plan and
Final Construction Drawings (collectively with any subsequent modifications or
additions, hereinafter referred to as the “Landlord’s Work”). All Landlord’s
Work shall be subject to a competitive bid process and fully transparent to
Tenant and Tenant’s Representative. Prior to Landlord’s engagement of a General
Contractor, Landlord and Tenant shall mutually agree on a final approved
construction budget and key delivery dates. Except as set forth in this Exhibit
“C”, Landlord shall not have any obligation whatsoever with respect to the
finishing of the Premises for Tenant’s use and occupancy, and the Premises shall
be delivered containing no improvements or property of any kind; provided,
however, Landlord shall deliver possession of the Premises to Tenant on the
Lease Commencement Date with all mechanical, electrical and plumbing systems
serving the Premises in good working order and condition. Tenant shall pay all
costs and expenses (including a construction management fee in the amount of two
percent (2%) of the total cost of the initial buildout less any costs that
Tenant has contracted directly for such as project management, design,
furniture, wiring and cabling, etc.), incurred in connection with the Leasehold
Improvements to the extent such costs and expenses (including, without
limitation, all soft costs of the improvements, such as architects’ and
consultants’ fees, voice and cabling costs) exceed an allowance (the
“Allowance”) equal to the product of (a) Forty and 00/100 Dollars ($40.00),
multiplied by (b) the number of square feet of rentable area in the Premises.
After the Allowance has been expended towards the Landlord’s Work, Tenant shall
reimburse Landlord on a monthly basis, as work is completed in conformity with
Landlord’s contract with the general contractor. Landlord agrees to provide
Tenant with monthly anticipated cost reports which shall include trade
schedules. Tenant shall pay all such costs and expenses within ten (10) days
after receipt of Landlord’s invoice therefore. All amounts payable pursuant to
this Exhibit by Tenant shall be considered additional rent and are subject to
the provisions of the Lease. Tenant shall not receive any credit, cash or
otherwise, for any portion of the Allowance that is not used by the Lease
Commencement Date.

(b) In addition to the Allowance, Landlord shall provide Tenant with a “Test-Fit
Allowance” of up to Three Thousand Nine Hundred Ninety-Three and 70/100 Dollars
($3,993.70), to be applied toward the cost of the initial test-fitting of the
Premises.

3. Schedule.

(a) If any plans and drawings are prepared by Landlord’s architect or engineer,
such plans and drawings will be prepared on Tenant’s behalf and Tenant shall be
solely responsible for the timely completion of all plans and drawings and for
their compliance with all Laws. All of Tenant’s plans shall be prepared by a
licensed architect and engineer approved by Landlord, shall be in a form
sufficient to secure the approval of government authorities with jurisdiction
over the approval thereof, and shall be otherwise satisfactory to Landlord.

(b) Tenant shall submit to Landlord a final space plan and all specifications,
details, finishes (including paint and carpet selections), elevations and
sections, all as approved by Tenant and Landlord (“Tenant’s Space Plan”), on or
before July 31, 2012. Tenant’s Space Plan shall indicate partition layout, door
location, special equipment types, floor load requirements exceeding eighty
(80) pounds per square foot live load and twenty (20) pounds per square foot
dead load, telephone and electrical outlet locations, and the seating capacity
of all conference rooms.

(c) If required by Landlord in order to construct the work contemplated by this
Exhibit, Tenant shall submit to Landlord final architectural, mechanical and
engineering working drawings approved by Tenant and Landlord on or before
September 7, 2012. Such architectural working drawings shall include: master
legend, construction plan, reflected ceiling plan, telephone and electrical
outlet

 

C-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

layout, finish plan and all architectural details, elevations and specifications
necessary to construct the Premises. Promptly after submission of the final
architectural drawings, Landlord shall prepare, to the extent Landlord deems
necessary, final engineering drawings and an estimation of the cost of providing
the Leasehold Improvements.

(d) The deadlines specified in this Paragraph shall apply whether plans and
drawings are prepared by Landlord’s architect or engineer or an architect or
engineer selected by Tenant. All deadlines must be met in order to allow
Landlord sufficient time to review plans and drawings, discuss with Tenant any
changes thereto which Landlord believes to be necessary or desirable, and
complete substantially the Premises within the time frame provided in
Article III of the Lease. The parties intend for each such deadline to be the
applicable deadline, even if any such deadline is before the date the Lease is
executed.

4. Approval. All plans and drawings (and changes thereto) shall be subject to
Landlord’s written approval. The Landlord shall review all such plans and
drawings and shall provide the Tenant with either (a) its approval of such plans
and drawings or (b) its comments to such plans and drawings within ten (10) days
of submission of such plans and drawings to the Landlord (any subsequent
approval or comments shall be provided within five (5) days of submission of
revised plans). Such approval shall not constitute either (i) approval of any
delay caused by Tenant or a waiver of any right or remedy that may arise as a
result of such delay, or (ii) Landlord’s representation that such approved
plans, drawings or changes comply with all Laws. Any deficiency in design or
construction, although same had prior approval of Landlord, shall be solely the
responsibility of Tenant.

5. Change Orders. If Tenant requests any change or addition to the work or
materials to be provided by Landlord pursuant to this Exhibit after Tenant’s
approval of the Approved Tenant Space Plan or the Final Construction Drawings,
regardless of whether they are Tenant or field condition change orders, the
parties shall review and approve all pricing before executing the work. Tenant
agrees to advise Landlord within two (2) days of receipt of the pricing whether
to proceed with the change order work or Landlord shall not be obligated to
perform such change or addition. All associated general conditions and fees
shall be equivalent to the rates and fees for the base scope of the project
(2%). All additional expenses attributable to any change order requested by
Tenant and approved by Landlord shall be payable by Tenant in accordance with
paragraph 2(a) above. .

6. Substantial Completion.

(a) Except as provided in Paragraph 6(b) hereof, the Premises shall be deemed to
be ready for occupancy when all work and materials to be provided by Landlord
pursuant to this Exhibit, have been substantially completed (except for items of
work and adjustment of equipment and fixtures that can be completed after the
Premises are occupied without causing substantial interference with Tenant’s use
of the Premises (i.e., the “punch list” items)), and a final, unconditional and
irrevocable certificate of occupancy shall have been issued for the Premises by
the Township of Bridgewater, New Jersey (provided that such certificate of
occupancy shall not be a condition if any act or omission of Tenant has caused
the County to withhold or delay its issuance).

(b) If Landlord shall be delayed in completing the work and materials to be
provided pursuant to this Exhibit as a result of (1) Tenant’s failure to comply
with any of the approval requirements and deadlines specified in this Exhibit or
with any of the other requirements of this Exhibit or the Lease, (2) Tenant’s
request for modifications to the Approved Tenant Space Plans or the Final
Construction Drawings, (3) Tenant’s failure to pay when due any amount required
pursuant to this Exhibit, (4) Tenant’s request for long lead time materials,
finishes or installations, or (5) the performance or timing of any work, or the
entry into the Premises, by Tenant or any person or firm employed or retained by
Tenant, then for purposes of determining the Lease Commencement Date, the work
and materials to be provided pursuant to this Exhibit shall be deemed to have
been substantially complete on the date that Landlord determines in its
reasonable judgment that such work and materials would have been substantially
complete if such delay(s) had not occurred.

7. Possession. Tenant’s taking of possession of the Premises shall constitute
Tenant’s acknowledgment that the Premises are in good condition and that all
work and materials are satisfactory, except as to any defect or incomplete work
that is described in a written notice given by Tenant to Landlord not later than
the day Tenant takes possession of the Premises. Tenant and its agents shall
have no right to make any alteration in the Premises until Tenant submits such
written notice. At Landlord’s request, Tenant shall accompany Landlord to
prepare the punch list on or before the date Tenant takes possession of the
Premises. Landlord will correct and complete those defects and incomplete items
described in such notice which Landlord confirms are in fact defects or
incomplete items within twenty (20) business days after compilation of such
punch list. Landlord shall use commercially reasonable efforts to minimize
disruption to Tenant’s business operations within the Premises.

 

C-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Initials of:   Landlord:  

 

Tenant:  

 

 

C-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT “D”

ATTACHED TO AND MADE A PART OF THAT CERTAIN OFFICE LEASE AGREEMENT

EXECUTED BY AND BETWEEN WELLS REIT – BRIDGEWATER NJ, LLC, AS LANDLORD,

AND DENDREON CORPORATION, AS TENANT,

DATED JUNE     , 2012

RULES AND REGULATIONS

The following rules and regulations have been formulated for the safety and
well-being of all tenants of the Building. Strict adherence to these rules and
regulations is necessary to guarantee that every tenant will enjoy a safe and
undisturbed occupancy of its premises. Any violation of these rules and
regulations by Tenant shall constitute a default by Tenant under the Lease.

A. ALL TENANTS.

The following rules shall be applicable to all tenants of the Building:

1. Tenant shall not obstruct or encumber or use for any purpose other than
ingress and egress to and from the Premises any sidewalk, entrance, passage,
court, elevator, vestibule, stairway, corridor, hall or other part of the
Building not exclusively occupied by Tenant. No bottles, parcels or other
articles shall be placed, kept or displayed on window ledges, in windows or in
corridors, stairways or other public parts of the Building. Tenant shall not
place any showcase, mat or other article outside the Premises. Nothing may be
placed on or about balcony areas, if any, of the Building without Landlord’s
prior written approval. Tenant shall keep all portions of the Premises which are
visible from the Building’s central atrium (if any) in a tasteful, neat and
orderly condition characteristic of first-class professional offices, so as not
to be offensive to other tenants of the Building. No desks, bookcases, file
cabinets and other furniture shall be placed against the glass surrounding the
Building’s central atrium (if any).

2. Landlord shall have the right to control and operate the public portions of
the Building and the facilities furnished for common use of the tenants, in such
manner as Landlord deems best for the benefit of the tenants generally. Tenant
shall not permit the visit to the Premises of persons in such numbers or under
such conditions as to interfere with the use and enjoyment of the entrances,
corridors, elevators and other public portions or facilities of the Building by
other tenants. Tenant shall coordinate in advance with Landlord’s property
management department all deliveries to the Building so that arrangements can be
made to minimize such interference. Tenant shall not permit its employees and
invitees to congregate in the elevator lobbies or corridors of the Building.
Canvassing, soliciting and peddling in the Building are prohibited, and Tenant
shall cooperate to prevent the same. Public corridor doors, when not in use,
shall be kept closed. Nothing, including mats and trash, shall be placed, swept
or thrown into the corridors, halls, elevator shafts, stairways or other public
or Common Areas.

3. Tenant shall not attach, hang or use in connection with any window or door of
the Premises any drape, blind, shade or screen, without Landlord’s prior written
consent. All awnings, drapes projections, curtains, blinds, shades, screens and
other fixtures shall be of a quality, type, design and color, and shall be
attached in a manner, approved in writing by Landlord. Any Tenant-supplied
window treatments shall be installed behind Landlord’s standard window
treatments so that Landlord’s standard window treatments will be what is visible
to persons outside the Building. Drapes (whether installed by Landlord or
Tenant) which are visible from the exterior of the Building shall be cleaned by
Tenant at least once a year, without notice from Landlord, at Tenant’s own
expense.

4. Tenant shall not use the water fountains, water and wash closets, and
plumbing and other fixtures for any purpose other than those for which they were
constructed, and Tenant shall not place any debris, rubbish, rag or other
substance therein (including coffee grounds). All damages from misuse of
fixtures shall be borne by the tenant causing same.

5. Tenant shall not construct, maintain, use or operate within the Premises any
electrical device, wiring or apparatus in connection with a loudspeaker system
(other than an ordinary telephone and paging system) or other sound system, in
connection with any excessively bright, changing, flashing, flickering or moving
light or lighting device, or in connection with any similar device or system,
without Landlord’s prior written consent. Tenant shall not construct, maintain,
use or operate any such device or system outside of its Premises or within such
Premises so that the same can be heard or seen from outside the Premises. No
flashing, neon or search lights shall be used which can be seen outside the
Premises. Only warm white lamps may be used in any fixture that may be visible
from outside the Building or Premises. Tenant shall not maintain, use or operate
within the Premises any space heater.

6. Tenant shall not bring any bicycle, vehicle, animal, bird or pet of any kind
into the Building, except seeing-eye or hearing-ear dogs for handicapped persons
visiting the Premises. Except while loading and unloading vehicles, there shall
be no parking of vehicles or other obstructions placed in the loading dock area.

 

D-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7. Except as specifically provided to the contrary in the Lease, Tenant shall
not cook or permit any cooking on the Premises, except for microwave cooking and
use of coffee machines by Tenant’s employees for their own consumption. Tenant
shall not cause or permit any unusual or objectionable odor to be produced upon
or emanate from the Premises.

8. Tenant shall not make any unseemly or disturbing noise or disturb or
interfere with occupants of the Building, whether by the use of any musical
instrument, radio, talking machine or in any other way.

9. Tenant shall not place on any floor a load exceeding the floor load per
square foot which such floor was designed to carry. Landlord shall have the
right to prescribe the weight, position and manner of installation of safes and
other heavy equipment and fixtures. Landlord shall have the right to repair at
Tenant’s expense any damage to the Premises or the Building caused by Tenant’s
moving property into or out of the Premises or due to the same being in or upon
the Premises or to require Tenant to do the same. Tenant shall not receive into
the Building or carry in the elevators any safes, freight, furniture, equipment
or bulky item except as approved by Landlord, and any such furniture, equipment
and bulky item shall be delivered only through the designated delivery entrance
of the Building and the designated freight elevator at designated times. Tenant
shall remove promptly from any sidewalk adjacent to the Building any furniture,
furnishing, equipment or other material there delivered or deposited for Tenant.
Landlord reserves the right to inspect all freight to be brought into the
Building, except for government classified and confidential client materials,
and to exclude from the Building all freight which violates any of these rules
or the Lease.

10. Tenant shall not place additional locks or bolts of any kind on any of the
doors or windows, and shall not make any change in any existing lock or locking
mechanism therein, without Landlord’s prior written approval. At all times
Tenant shall provide Landlord with a “master” key for all locks on all doors and
windows. Tenant shall keep doors leading to a corridor or main hall closed at
all times except as such doors may be used for ingress or egress and shall lock
such doors during all times the Premises are unattended. Tenant shall, upon the
termination of its tenancy: (a) restore to Landlord all keys and security cards
to stores, offices, storage rooms, toilet rooms, the Building and the Premises
which were either furnished to, or otherwise procured by, Tenant, and in the
event of the loss of any keys so furnished, Tenant shall pay the replacement
cost thereof; and (b) inform Landlord of the combination of any lock, safe and
vault in the Premises. At Landlord’s request, Landlord’s then customary charge
per key shall be paid for all keys in excess of two (2) of each type. Tenant’s
key system shall be consistent with that for the rest of the Building.

11. Except as shown in the Final Construction Drawings, Tenant shall not install
or operate in the Premises any electrically operated equipment or machinery
(other than standard servers, desk-top office equipment, including desk-top
computers and copiers, typewriters, facsimile machines, printers or other
similar equipment used in connection with standard office operations) without
obtaining the prior written consent of Landlord. Landlord may condition such
consent upon Tenant’s payment of additional rent in compensation for the excess
consumption of electricity or other utilities and for the cost of any additional
wiring or apparatus that may be occasioned by the operation of such equipment or
machinery. Landlord shall have the right at any time and from time to time to
designate the electric service providers for the Building. Tenant shall
cooperate with Landlord and such service providers and shall allow, as
reasonably necessary, access to the Building’s electric lines, feeders, risers,
wiring and any other Building machinery. Tenant shall not install any equipment
of any type or nature that will or may necessitate any changes, replacements or
additions to, or changes in the use of, the water system, heating system,
plumbing system, air-conditioning system or electrical system of the Premises or
the Building, without obtaining Landlord’s prior written consent, which consent
may be granted or withheld in Landlord’s sole and absolute discretion. If any
machine or equipment of Tenant causes noise or vibration that may be transmitted
to such a degree as to be objectionable to Landlord or any tenant in the
Building, then Landlord shall have the right to install at Tenant’s expense
vibration eliminators or other devices sufficient to reduce such noise and
vibration to a level satisfactory to Landlord or to require Tenant to do the
same.

12. All telephone and telecommunications services desired by Tenant shall be
ordered by and utilized at the sole expense of Tenant. Unless Landlord otherwise
requests or consents in writing, all of Tenant’s telecommunications equipment
shall be and remain solely in the Premises and the telephone closet(s)
designated by Landlord. Landlord shall have no responsibility for the
maintenance of Tenant’s telecommunications equipment (including wiring) nor for
any wiring or other infrastructure to which Tenant’s telecommunications
equipment may be connected. Landlord shall have the right, upon reasonable prior
notice to Tenant (except in the event of an emergency), to interrupt
telecommunications facilities as necessary in connection with any repairs or
with installation of other telecommunications equipment. Subject to the
provisions of the Lease, Tenant shall not utilize any wireless communications
equipment (other than usual and customary cellular telephones), including
antennae and satellite receiver dishes, at the Premises or the Building, without
Landlord’s prior written consent, which may be granted or withheld in Landlord’s
sole and absolute discretion.

 

D-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13. No telephone, telecommunications or other similar provider whose equipment
is not then servicing the Building shall be permitted to install its lines or
other equipment within or about the Building without first securing the prior
written approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord’s approval shall not be deemed any kind of
warranty or representation by Landlord, including any warranty or representation
as to the suitability, competence, or financial strength of the provider.
Without limitation of the foregoing standards, as specific conditions of any
consent: (i) Landlord shall incur no expense whatsoever with respect to any
aspect of the provider’s provision of its services (including the costs of
installation, materials and services); (ii) prior to commencement of any work in
or about the Building by the provider, the provider shall supply Landlord with
such written indemnities, insurance, financial statements, and such other items
as Landlord reasonably determines and Landlord shall have reasonably determined
that there is sufficient space in the Building for the placement of the
necessary equipment and materials; (iii) the provider agrees to abide by such
rules and regulations, building and other codes, job site rules and such other
requirements as are reasonably determined by Landlord to be necessary; (iv) the
provider shall agree to use existing building conduits and pipes or use building
contractors (or other contractors approved by Landlord); (v) the provider shall
pay Landlord such compensation as is reasonably determined by Landlord to
compensate it for space used in the building for the storage and maintenance of
the provider’s equipment, the fair market value of a provider’s access to the
Building, and the costs which may reasonably be expected to be incurred by
Landlord; (vi) the provider shall agree to deliver to Landlord detailed “as
built” plans immediately after the installation of the provider’s equipment is
complete; and (vii) all of the foregoing matters shall be documented in a
written agreement between Landlord and the provider on Landlord’s standard form
and otherwise reasonably satisfactory to Landlord.

14. Landlord reserves the right to exclude from the Building at all times any
person who does not properly identify himself to the Building management or
attendant on duty. Landlord shall have the right to exclude any undesirable or
disorderly persons from the Building at any time. Landlord may require all
persons admitted to or leaving the Building to show satisfactory identification
and to sign a register. Tenant shall be responsible for all persons for whom it
authorizes entry into the Building and shall be liable to Landlord for all acts
of such persons. Landlord has the right to evacuate the Building in the event of
emergency or catastrophe or for the purpose of holding a reasonable number of
fire drills.

15. Tenant shall not permit or encourage any loitering in or about the Premises
and shall not use or permit the use of the Premises for lodging, dwelling or
sleeping.

16. Tenant, before closing and leaving the Premises at the end of each business
day, shall see that all lights and equipment are turned off, including coffee
machines.

17. Tenant shall not request Landlord’s employees to perform any work or do
anything outside of such employees’ regular duties without Landlord’s prior
written consent. Tenant’s special requirements will be attended to only upon
application to Landlord, and any such special requirements shall be billed to
Tenant in accordance with the schedule of charges maintained by Landlord from
time to time or as is agreed upon in writing in advance by Landlord and Tenant.
Tenant shall not employ any of Landlord’s employees for any purpose whatsoever
without Landlord’s prior written consent. Tenant shall notify Landlord or the
Building manager of any person employed by it to do janitorial work within the
Premises, except for full-time employees of Tenant, prior to such person’s
commencing work, and such person shall, while in the Building and outside of the
Premises, comply with all instructions issued by Landlord or its
representatives.

18. There shall not be used in any space, or in the public halls of the
Building, either by any tenant or by jobbers or others in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards. Tenant shall be responsible for any loss or damage resulting
from any deliveries made by or for Tenant.

19. Tenant shall not install or permit the installation of any wiring for any
purpose on the exterior of the Premises. Landlord will direct electricians as to
where and how telephone and telegraph wires are to be introduced. No boring or
cutting for wires or stringing of wires will be allowed without written consent
of Landlord. The location of telephones, call boxes and other office equipment
affixed to the Premises shall be subject to the approval of Landlord. All such
work shall be effected pursuant to permits issued by all applicable governmental
authorities having jurisdiction. Tenant shall not do anything, or permit
anything to be done, in or about the Building, or bring or keep anything
therein, that will in any way increase the possibility of fire or other casualty
or obstruct or interfere with the rights of, or otherwise injure or annoy, other
tenants, or do anything in conflict with the valid pertinent laws, rules, or
regulations of any governmental authority.

20. Tenant acknowledges that it is Landlord’s intention that the Building be
operated in a manner which is consistent with the highest standards of
cleanliness, decency and morals in the community which it serves. Toward that
end, Tenant shall not sell, distribute, display or offer for sale any

 

D-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

item which, in Landlord’s judgment, is inconsistent with the quality of
operation of the Building or may tend to impose or detract from the moral
character or image of the Building. Tenant shall not use the Premises for any
immoral or illegal purpose. Tenant shall cooperate with Building employees in
keeping the Premises neat and clean.

21. Unless otherwise expressly provided in the Lease, Tenant shall not use,
occupy or permit any portion of the Premises to be used or occupied for the
storage, manufacture, or sale of liquor.

22. Tenant shall purchase or contract for waxing, rug shampooing, venetian blind
washing, interior glass washing, furniture polishing, janitorial work, removal
of any garbage from any dining or eating facility or for towel service in the
Premises, only from contractors, companies or persons approved by Landlord.

23. Tenant shall not remove, alter or replace the ceiling light diffusers,
ceiling tiles or air diffusers in any portion of the Premises without the prior
written consent of Landlord

24. Tenant shall not purchase water, ice, coffee, soft drinks, towels, or other
merchandise or services from any company or person whose repeated violation of
Building regulations has caused, in Landlord’s opinion, a hazard or nuisance to
the Building and/or its occupants.

25. Tenant shall not pay any employee on the Premises except those actually
employed therein; nor shall Tenant use the Premises as headquarters for large
scale employment of workers for other locations.

26. Landlord shall have the right, upon written notice to Tenant, to require
Tenant to refrain from or discontinue any advertising by Tenant which, in
Landlord’s opinion, tends to impair the reputation of the Building or its
desirability for offices.

27. Tenant shall not in any manner deface any part of the Premises or the
Building. Other than ordinary office decorations, no stringing of wires, boring
or cutting shall be permitted except with Landlord’s prior written consent. Any
floor covering installed by Tenant shall have an under layer of felt rubber, or
similar sounddeadening substance, which shall not be affixed to the floor by
cement or any other non-soluble adhesive materials.

28. Should Tenant’s use and occupancy of the Premises require the installation
of supplemental cooling, and should the Building contain a closed loop, Tenant
agrees that its supplemental cooling requirements will be serviced by tapping
into the Building’s closed loop. Tenant shall be responsible for the cost of
connecting into the loop and agrees to pay to Landlord as additional rent the
monthly tap fee in accordance with Landlord’s then-current rate schedule. Should
the Building not contain a closed loop, Tenant agrees to be responsible for fees
associated with placing equipment on the roof of the Building.

29. Tenant shall handle its newspapers, “office paper,” garbage, trash and other
waste products in the manner required by applicable law (as the same may be
amended from time to time) whether required of Landlord or otherwise and shall
conform with any recycling plan instituted by Landlord. Landlord shall have no
obligation to accept any waste that is not prepared for collection in accordance
with any such requirements. Landlord reserves the right to require Tenant to
arrange for waste collection, at Tenant’s sole cost and expense, utilizing a
contractor reasonably satisfactory to Landlord, and to require Tenant to pay all
costs, expenses, fines, penalties, or damages that may be imposed on Landlord or
Tenant by reason of Tenant’s failure to comply with any such requirements. If
Tenant is unable to comply with Landlord’s standard procedures regarding the
internal collection, sorting, separation and recycling of waste, then, upon
reasonable advance notice to Landlord, Landlord shall use reasonable efforts to
arrange for alternative procedures for Tenant, provided Tenant shall pay
Landlord all additional costs incurred by Landlord with respect thereto.

30. Tenant shall not bring or keep, or permit to be brought or kept, in the
Building any weapon or flammable, combustible or explosive fluid, chemical or
substance, except as otherwise expressly permitted in the Lease.

31. Tenant shall comply with all workplace smoking Laws. There shall be no
smoking in bathrooms, elevator lobbies, elevators, terraces, loading docks,
plaza areas, and other Common Areas.

32. All wiring and cabling installed by Tenant shall be marked and coded, in a
manner reasonably acceptable to Landlord, to identify such facilities as
belonging to Tenant and the point of commencement and termination of such
facilities. All such cabling and wiring shall, at Landlord’s request, be removed
by Tenant upon the expiration or termination of the Lease if required by the
terms of the Lease or if applicable governmental agencies require removal of
such facilities upon the termination of their use or abandonment.

 

D-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

33. Landlord may, upon request of Tenant, waive Tenant’s compliance with any of
the rules, provided that (a) no waiver shall be effective unless signed by
Landlord, (b) no waiver shall relieve Tenant from the obligation to comply with
such rule in the future unless otherwise agreed in writing by Landlord, (c) no
waiver granted to any tenant shall relieve any other tenant from the obligation
of complying with these rules and regulations, and (d) no waiver shall relieve
Tenant from any liability for any loss or damage resulting from Tenant’s failure
to comply with any rule. Landlord reserves the right to rescind any of these
rules and make such other and further rules as in the judgment of Landlord shall
from time to time be needed for the safety, protection, care, and cleanliness of
the Building, the operation thereof, the preservation of good order therein, and
the protection and comfort of its tenants, their agents, employees, and
invitees, which rules when made and notice thereof given to a tenant shall be
binding upon it in like manner as if originally herein prescribed. In the event
of any conflict or inconsistency between the terms and provisions of these
rules, as now or hereafter in effect, and the terms and provision of the Lease,
the terms and provision of the Lease shall prevail.

B. RETAIL TENANTS ONLY.

The following rules shall be applicable to retail tenants only:

1. Tenant shall replace promptly any cracked or broken glass in the Premises
(including all windows, display cases, countertops and doors) with glass of like
color, kind and quality.

2. Tenant shall not operate its business in a manner which is commonly known as
a “discount house”, “wholesale house”, “cut-rate store”, or “outlet store”. The
Premises shall not be used for conducting any barter, trade, or exchange of
goods, or sale through promotional give-away gimmicks, or any business involving
the sale of second-hand goods, insurance salvage stock or fire sale stock, and
shall not be used for any auction or pawnshop business, any fire sale,
bankruptcy sale, going-out-of-business sale, moving sale, bulk sale or any other
business which, because of merchandising methods or otherwise, would tend to
lower the first-class character of the Building.

3. Tenant shall not receive or ship articles of any kind outside the designated
loading area for the Premises or other than during the designated loading times.

4. Tenant shall keep any garbage, trash, rubbish or other refuse in rat-proof
containers within the interior of the Premises; deposit daily such garbage,
trash, rubbish and refuse in receptacles designated by Landlord; and enclose
and/or shield such receptacles in a manner approved by Landlord.

5. Tenant shall not sell, display or offer for sale any roach clip, water pipe,
bong, coke spoon, cigarette papers, hypodermic syringe or other paraphernalia
which in Landlord’s opinion are commonly used in connection with illegal drugs,
or any pornographic, lewd, suggestive or “adult” newspaper, book, magazine,
film, picture or merchandise of any kind.

6. Tenant shall not install burglar bars in or to the Premises without
Landlord’s prior approval and if requested to do so by Landlord, install a
locking system compatible with the locking system being used by Landlord at the
Building.

 

D-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT “E”

ATTACHED TO AND MADE A PART OF THAT CERTAIN OFFICE LEASE AGREEMENT

EXECUTED BY AND BETWEEN WELLS REIT – BRIDGEWATER NJ, LLC, AS LANDLORD,

AND DENDREON CORPORATION, AS TENANT,

DATED JUNE     , 2012

CERTIFICATE AFFIRMING THE LEASE COMMENCEMENT DATE

This Certificate is being provided pursuant to that certain Lease Agreement
dated as of June     , 2012 (hereinafter referred to as the “Lease”), by and
between WELLS REIT – BRIDGEWATER NJ, LLC, a Delaware limited liability company,
as landlord (hereinafter referred to as the “Landlord”), and DENDREON
CORPORATION, a Delaware corporation, as tenant (hereinafter referred to as the
“Tenant”). The parties to the Lease desire to confirm the following:

1. The Lease Commencement Date is             , 20    .

2. The initial Lease Term shall expire on             ,         .

Attached to this Certificate is evidence of payment of premiums for all
insurance required pursuant to the Lease.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Certificate on
            , 2012.

 

WITNESS:     LANDLORD:       WELLS REIT – BRIDGEWATER NJ, LLC, a Delaware
limited liability company

 

    By:  

 

Name:     Name:  

 

      Title:  

 

ATTEST:     TENANT:       DENDREON CORPORATION, a Delaware corporation By:  

 

    By:  

 

Name:       Name:  

 

Title:       Title:  

 

 

E-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT “F”

ATTACHED TO AND MADE A PART OF THAT CERTAIN OFFICE LEASE AGREEMENT

EXECUTED BY AND BETWEEN WELLS REIT – BRIDGEWATER NJ, LLC, AS LANDLORD, AND
DENDREON CORPORATION, AS TENANT,

DATED JUNE     , 2012

EXERCISE FACILITY CONSENT AND WAIVER OF LIABILITY

In order to use the fitness facilities and equipment located (in the building
located at 400 Crossing Boulevard in the Township of Bridgewater, County of
Somerset, and State of New Jersey (hereinafter referred to as the “Building”), I
hereby certify, covenant, and agree:

1. I am in good physical condition and able to use the facilities and equipment
and to participate in any and all exercise and fitness activities available or
to be available. I have a reasonable basis for this opinion due to examination
and/or consultation with my physician. I fully recognize that I am responsible
for knowledge of my own state of health at all times.

2. I will do all exercise and participate in all activities at my own pace and
at my own risk. I will use good judgment while exercising, will not overexert,
and will follow any instructions concerning exercise procedures. If I have any
questions regarding my workout, I will consult a trained professional.

3. I acknowledge that the fitness facility is unstaffed. I understand and
acknowledge that neither the owner of the Building (hereinafter referred to as
the “Owner”), nor the property management company (hereinafter referred to as
the “Manager”), nor any of their agents, advisors or employees, represents that
its employees, personnel or agents have expertise in diagnosing, examining or
treating medical conditions of any kind of in determining the effect of any
specific exercise on such medical condition.

4. I understand that in participating in one or more exercises or fitness
activities at the facility, or in use of the equipment or the facility in any
way, there is a possibility of accidental or other physical injury or loss of my
personal property. I agree to assume that risk of any such accident or injury or
loss of property. I hereby release and discharge Owner and Manager, their
respective officers, agents, employees, personnel, partners, directors,
shareholders, affiliates and other representatives, and their successors and
assigns (hereinafter collectively referred to as the “Released Parties”), from
any and all liability, harm and damage, and waive any and all claims whatsoever,
for any injury, accident or loss in connection with my use of or entry into the
facility. In addition, I hereby agree to defend, indemnify and hold harmless the
Released Parties from any and all costs, claims, liability, harm, damage or
expenses resulting from my use of or entry into the facility or the equipment.

5. I acknowledge that I have received and read a copy of the current Rules and
Regulations governing the use of the fitness center (a copy of which is attached
hereto). I agree that I will fully comply with all rules and regulations as they
are amended from time to time.

 

   USER:

 

  

 

Employer Name:    Employee Name (Please Print):

 

  

 

Suite Number    Signature

 

  

 

Telephone    Date Access Key Number:                       

 

F-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FITNESS FACILITY RULES AND REGULATIONS

The following Rules and Regulations are intended to make the Fitness Facility
(hereinafter referred to as the “Facility”) at 400 Crossing Boulevard in the
Township of Bridgewater, County of Somerset, and State of New Jersey, as safe,
enjoyable and pleasant as possible for all users of the Facility (hereinafter
collectively referred to as the “Users”). These Rules are applicable to all
Users and may be changed from time to time by Landlord or Building Manager, in
order to provide for the safe, orderly and enjoyable use of the Facility’s
facilities and equipment.

1. Use. Users shall use the Fitness Facility and related equipment solely for
weight and cardiovascular training on the equipment provided. Users shall not
misuse or use the facilities and related equipment in any manner which will
damage the same. Users shall not install, nor tamper with or remove, any
equipment in the Facility. No person may use the Facility unless they have
signed a Waiver of Liability. This Facility is open to tenants only. Guests are
not authorized to use the Facility and users shall not grant access to the
Facility, nor permit the Facility to be used, by any unauthorized persons. Any
User that provides an unauthorized person with access to the Facility will be
prohibited from using the Facility. Each User acknowledges that he or she shall
exercise caution when using the Facility, that the Facility is unstaffed, and
that no security is provided by Landlord. Any suspicious activity should be
reported to the Building Manager.

2. Hours of Operation. The Facility is open twenty-four hours per day, seven
days per week. However, in order to accommodate thorough cleaning of the
facility, access to certain areas of the Facility may be limited during cleaning
hours, which are currently from 6 p.m. to 9 p.m., Monday through Friday. The
Facility will not be open for use on legal public holidays. The Facility may be
closed, and its hours of operation modified from time-to-time, at Landlord’s
sole discretion. Tenants will be notified at least 24 hours in advance of any
closing, unless such closing is due to emergency.

3. Clothing. The minimum attire at the facility shall be gym shorts, tee shirts,
socks and tennis shoes. Any conventional exercise attire is permissible,
including leotards and tights, warm-up suits, etc. Sneakers, tennis shoes, or
similar footwear must be worn at all times. Users of the Facility must wear
clean and appropriate attire when in transit to and from the Facility, which may
include, but not be limited to, warm-up suits and sweatsuits.

4. Conduct. Any conduct which unreasonably interferes with the use or enjoyment
of Facility or the equipment by others, or disrupts or interferes with the
normal, safe, orderly and efficient operation of the Facility or the equipment,
is strictly prohibited. Radios, tape recorders or other similar personal audio
equipment may not be used without headphones. No Tenant shall make, or permit to
be made, any disturbing noises or disturb or interfere with the occupants of the
Building or neighboring buildings or premises or those having business with
them, whether by the use of any musical instrument, radio, tape recorder, loud
speaker or other sound system. After a User completes its use of a piece of
equipment within the Facility, such User shall wipe that piece of equipment with
disinfectant solution provided by the Building Manager. Those in violation of
these rules will be subject to immediate expulsion.

5. Smoking. Smoking of any kind or any other consumption of tobacco products is
strictly prohibited in the Facility.

6. Solicitations and Petitions. Solicitation for the sale of any product or
service, or for charitable contributions, and petitions of any kind, are
strictly prohibited.

7. Identification. Upon request by Landlord’s employee or personnel, users must
present their key for identification purposes. Neither Landlord or the Building
Manager assumes responsibility for lost or stolen keys.

8. Food and Beverages Prohibited. No food or beverages (other than water) shall
be brought to the Facility. All food and beverages (other than water) are
strictly prohibited.

9. Notices, Complaints or Suggestions. Users must immediately notify Landlord or
Building Manager in the event that they discover any unsafe or hazardous defect
or condition relating to the Facility or the equipment, or any more than de
minimis breakage, fire, or disorder at the Facility. Complaints or suggestions
as to the operation, maintenance, services, or equipment at the Facility should
be directed to Building Manager.

10. Other Facilities. Landlord or Building Manager may prohibit the use of or
close the Facility if misused in any way. Landlord and Building Manager take no
responsibility for personal possessions left in the facility. Locks or lockers
are permissible, but all articles and locks must be removed when the user leaves
the Facility. Landlord and Building Manager reserve the right to remove

 

F-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and dispose of any locks and personal possessions remaining in the Facility when
it closes each day. Landlord and Building Manager make no representation or
warranty that the use of any locker will protect User’s personal property from
damage, loss or theft.

11. Violation of Rules. Repeated failure or refusal to comply with these Rules
and Regulations may result in the loss of privileges.

12. Maintenance. No member shall leave any litter, trash, debris, or articles of
clothing at the Facility. The entry door(s) to the Facility shall be kept closed
and locked at all times.

13. No Representations. User hereby acknowledges that the installation of
equipment, devices and/or facilities in or serving the Facility shall in no way
be deemed a representation or warranty by Operator regarding the efficacy or
safety of the same, nor as an agreement or undertaking by, or obligation of,
Operator to protect, indemnify or hold User harmless from any harm of any type
or to ensure User’s safety. It is expressly understood and agreed that use of
the Facility by User shall be at User’s sole risk.

14. Card Keys. User hereby agrees to keep any card key and/or locker key
provided to User in User’s possession and control at all times until required or
requested to surrender the same, and in no event shall User lend or otherwise
transfer its card key or locker key to any other person. In the event User shall
lose or misplace its card key or locker key, or in the event User’s card key or
locker key shall be stolen, User shall immediately notify Landlord and Operator
in writing. User further agrees that, in the event either (i) User’s employment
with Tenant is terminated for any reason, or (ii) Tenant shall be in default
under its lease with Landlord, Operator may immediately de-activate User’s key
card and User shall immediately surrender its card key and locker key to
Operator. User hereby acknowledges that the card key and locker key are and
shall remain the property of Operator, and User agrees to return the same to
Operator upon the expiration (or sooner termination) of Tenant’s lease or any
earlier date on which Operator is entitled to de-activate said card key.
Inoperative (but not de-activated) cards keys will be replaced at no charge, but
lost and de-activated card keys will be replaced (or reactivated, as the case
may be) at a cost established by the Operator from time to time. Lost locker
keys shall be replaced, and the appropriate locker re-keyed, at a cost
established by the Operator from time to time.

15. Consent. As a condition to the use of the Facility, all Users must sign a
Consent and Waiver on Landlord’s current form.

 

F-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT “G”

ATTACHED TO AND MADE A PART OF THAT CERTAIN OFFICE LEASE

AGREEMENT EXECUTED BY AND BETWEEN WELLS REIT – BRIDGEWATER NJ,

LLC, AS LANDLORD, AND DENDREON CORPORATION, AS TENANT,

DATED JUNE     , 2012

FORM SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

Tenant’s Trade Name:                                          
                                                                

NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASEHOLD ESTATE IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF THE SECURITY
DOCUMENTS (DEFINED BELOW).

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made as of             , 2      , by and between                     
(“Tenant”), and U.S. BANK NATIONAL ASSOCIATION, successor to Bank of America,
N.A. (successor by merger to LaSalle Bank National Association), as Trustee for
Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates
Series 2004 – HQ4 (“Lender”).

R E C I T A L S

 

A.                     (“Owner”) is the owner of the land and improvements
commonly known as and more specifically described in Exhibit A attached hereto
(“Property”).

 

B. Tenant is the lessee under a lease dated             , 2      , executed by
Owner (or its predecessor in interest), as landlord, and Tenant, as tenant (as
the same may have been amended, the “Lease”), covering certain premises (the
“Premises”) compromising all or a part of the Property.

 

C. Lender is the current holder of a mortgage loan (the “Loan”) previously made
to Owner, evidenced by a note (the “Note”) and secured by, among other things:
(a) a first mortgage, deed of trust or deed to secure debt encumbering the
Property (the “Mortgage”); and (b) a first priority assignment of leases and
rents on the Property (the “Assignment of Leases and Rents”) contained in the
Mortgage or in a separate document. The Mortgage and the Assignment of Leases
and Rents are collectively referred to as the “Security Documents.” The Note,
the Security Documents and all other documents executed in connection with the
Loan are collectively referred to as the “Loan Documents.”

 

D. Tenant has requested Lender’s agreement that if Lender forecloses the
Mortgage or otherwise exercises Lender’s remedies under the Security Documents,
Lender will not disturb Tenant’s right to quiet possession of the Premises under
the terms of the Lease.

 

E. Lender is willing to so agree on the terms and conditions provided in this
Agreement, including, without limitation, Tenant’s agreement to subordinate the
Lease and attorn to Lender as provided herein.

NOW, THEREFORE, for mutual consideration, including the mutual covenants and
agreements set forth below, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.

SUBORDINATION. The Lease is and shall remain unconditionally subject and
subordinate to (a) the liens or charges imposed by the Security Documents,
(b) all currently outstanding or future advances secured by the Security
Documents, and (c) all renewals, amendments, modifications, consolidations,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  replacements and extensions of the Security Documents. The subordination
described herein is intended by the parties to have the same force and effect as
if the Security Documents and such renewals, modifications, consolidations,
replacements and extensions of the Security Documents had been executed,
acknowledged, delivered and recorded prior to the Lease and any amendments or
modifications thereof.

 

2. NON-DISTURBANCE. If Lender exercises any of its rights under the Security
Documents, including any right of entry on the Property pursuant to the Mortgage
or upon a foreclosure of or deed in lieu of foreclosure of the Mortgage, Lender
shall not disturb Tenant’s right of quiet possession of the Premises under the
terms of the Lease, so long as Tenant is not in default under this Agreement or
in default beyond any applicable grace period under the Lease.

 

3. ATTORNMENT. Notwithstanding anything to the contrary contained in the Lease,
should title to the Premises and the landlord’s interest in the Lease be
transferred to Lender or any other person or entity by foreclosure of or deed
in-lieu of foreclosure of the Mortgage, Tenant shall, for the benefit of Lender
or such other person or entity, effective immediately and automatically upon the
occurrence of any such transfer, attorn to Lender or such other person or entity
as landlord under the Lease and shall be bound under all provisions of the Lease
including, but not limited to, the obligation to pay all rent required to be
paid by Tenant pursuant to the terms of the Lease, for the remainder of the
Lease term.

 

4. PROTECTION OF LENDER. If Lender succeeds to the interest of landlord under
the Lease, Lender shall not be: (a) liable for any act or omission of any
previous landlord under the Lease; (b) subject to any offsets or defenses which
Tenant may have against any previous landlord under the Lease; (c) bound by any
payment of rent or additional rent which Tenant might have paid for more than
one month in advance of the due date under the Lease to any previous landlord;
(d) obligated to make any payment to Tenant which any previous landlord was
required to make before Lender succeeded to the landlord’s interest;
(e) accountable for any monies deposited with any previous landlord (including
security deposits), except to the extent such monies are actually received by
Lender; (f) bound by any amendment or modification of the Lease or any waiver of
any term of the Lease made without Lender’s written consent; (g) bound by any
surrender or termination of the Lease made without Lender’s written consent
(unless effected unilaterally by Tenant pursuant to the express terms of the
Lease); (h) obligated to complete any improvement or construction on the
Property or to pay or reimburse Tenant for any tenant improvement allowance,
construction allowance or leasing commissions; (i) liable for any default of any
previous landlord under the Lease; (j) bound by any provision in the Lease
granting Tenant a purchase option or first right of refusal or offer with regard
to the Property. Furthermore, notwithstanding anything to the contrary contained
in this Agreement or the Lease, upon any such succession, the Lease shall be
deemed to have been automatically amended to provide that Lender’s obligations
and liabilities under the Lease shall be limited solely to Lender’s interest, if
any, in the Property, and the proceeds from any sale or disposition of the
Property by Lender (collectively, “Lender’s Interest”) and, following such
succession, Tenant shall look exclusively to Lender’s Interest for the payment
or discharge of any obligations of Lender under the Lease.

 

5. LENDER’S RIGHT TO CURE. Tenant shall deliver to Lender a copy of any notice
of any default(s) by landlord under the Lease in the same manner as, and
whenever, Tenant shall give any such notice to Owner, and no such notice shall
be deemed given to Owner unless and until a copy of such notice shall have been
so delivered to Lender. Lender shall have the right to remedy, or cause to be
remedied, any default by Owner under the Lease, and, for such purpose Tenant
grants Lender such additional period of time as may be reasonable to enable
Lender to remedy, or cause to be remedied, any such default in addition to the
period given to Owner for remedying, or causing to be remedied, any such
default. Tenant shall accept performance by Lender of any covenant or condition
to be performed by Owner under the Lease with the same force and effect as
though performed by Owner. No default by Landlord under the Lease shall exist or
shall be deemed to exist (a) so long as Lender, in good faith, shall have
commenced to cure such default within the above-referenced time period and shall
be prosecuting the same to completion with reasonable diligence, subject to
force majeure, or (b) if possession of the Premises is required in order to cure
such default, or if such default is not susceptible of being cured by Lender, so
long as Lender, in good faith, shall have notified Tenant that Lender intends to
institute enforcement proceedings under the Security Documents, and, thereafter,
so long as such proceedings shall have been instituted and shall be prosecuted
with reasonable diligence. Lender shall have the right, without notice to Tenant
or Tenant’s consent, to foreclose the Mortgage or to accept a deed in lieu of
foreclosure of the Mortgage or otherwise realize upon the Mortgage or to
exercise any other remedies under the Security Documents or state law.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6. ASSIGNMENT OF LEASES AND RENTS. Tenant consents to the Assignment of Leases
and Rents and acknowledges Lender shall have no duty, liability or obligation
whatsoever under the Lease or any extension or renewal thereof, either by virtue
of said assignment or by any subsequent receipt or collection of rents
thereunder, unless Lender shall specifically undertake such liability in writing
or unless Lender or its designee or nominee becomes, and then only with respect
to periods in which Lender or its designee or nominee becomes, the fee owner of
the Premises. Upon Tenant’s receipt of a written notice from Lender of a default
by Owner under the Loan, Tenant shall thereafter, if requested by Lender, pay
rent to Lender in accordance with the terms of the Lease. Lender’s delivery of
such notice to Tenant, or Tenant’s compliance therewith, shall not be deemed to
(a) cause Lender to succeed to or assume any obligations or responsibilities of
Owner under the Lease or (b) relieve Owner of any of its obligations under the
Lease.

 

7. INSURANCE PROCEEDS AND CONDEMNATION AWARDS. Notwithstanding anything to the
contrary contained in this Agreement or the Lease, the terms of the Loan
Documents shall continue to govern with respect to the disposition of any
insurance proceeds or condemnation awards, and any obligations of Owner to
restore the Property following a casualty or condemnation shall, insofar as they
apply to Lender, be limited to the amount of any insurance proceeds or
condemnation awards received by Lender after the deduction of all costs and
expenses incurred in obtaining such proceeds or awards. Following the
foreclosure or deed in lieu of foreclosure of the Mortgage, the provisions of
this section shall remain in full force and effect unless and until fee title to
the Premises becomes vested in a person or entity other than (a) the holder of
the Loan at the time of such foreclosure or deed in lieu of foreclosure or (b) a
parent, subsidiary or affiliate of such holder.

 

8. ASSIGNMENT OF LEASE BY TENANT. Tenant shall not assign any right or interest
of Tenant under the Lease (except for an assignment that is permitted under the
Lease without Owner’s consent), without Lender’s prior written consent.

 

9. MISCELLANEOUS.

 

  9.1 Heirs, Successors and Assigns. The covenants herein shall be binding upon,
and inure to the benefit of, the heirs, successors and assigns of the parties
hereto. The term “Lender” as used herein includes any successor or assign of the
named Lender herein, including without limitation, any co-lender at the time of
making the Loan, any purchaser at a foreclosure sale and any transferee pursuant
to a deed in lieu of foreclosure, and their successors and assigns, trustees and
agents, as well as any single purpose entity established by Lender to take title
to the Property by reason of such foreclosure or deed in lieu of foreclosure.
The terms “Tenant” and “Owner” as used herein include any successor or assign of
the named Tenant and Owner herein, respectively; provided, however, that such
reference to Tenant’s or Owner’s successors and assigns shall not be construed
as Lender’s consent to any assignment or other transfer by Tenant or Owner.

 

  9.2 Addresses; Request for Notice. All notices and other communications that
are required or permitted to be given to a party under this Agreement shall be
in writing and shall be sent to such party, either by personal delivery, by
overnight delivery service, by certified first class mail, return receipt
requested, or by facsimile transmission, to the address or facsimile number
below. All such notices and communications shall be effective upon receipt of
such delivery or facsimile transmission. The addresses and facsimile numbers of
the parties shall be:

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Tenant:   Lender:

 

  Wells Fargo Bank, N.A., as Master Servicer

 

  Attn: Lease Reviews

 

  1901 Harrison Street, 2nd Floor

 

  Oakland, California 94612

 

  FAX No.: 510-446-4468 FAX No.:  

provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement.

 

  9.3 Entire Agreement. This Agreement constitutes the entire agreement between
Lender and Tenant with regard to the subordination of the Lease to the Security
Documents and the rights and obligations of Tenant and Lender as to the subject
matter of this Agreement, and shall supersede and cancel, but only insofar as
would affect the priority between the Security Documents and the Lease, any
prior agreements as to such subordination, including, without limitation, those
provisions, if any, contained in the Lease which provide for the subordination
of the Lease to a deed or deeds of trust, a mortgage or mortgages, a deed or
deeds to secure debt or a trust indenture or trust indentures.

 

  9.4 Disbursements. Lender, in making disbursements of any funds pursuant to
the Loan Documents, is under no obligation to, nor has Lender represented that
it will, monitor or control the application of such funds by the recipient and
any application of such funds, including, without limitation, any application of
such funds for purposes other than those provided for in the Loan Documents,
shall not defeat this agreement to subordinate in whole or in part.

 

  9.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute and be construed as one and the same instrument.

 

  9.6 Section Headings. Section headings in this Agreement are for convenience
only and are not to be construed as part of this Agreement or in any way
limiting or applying the provisions hereof.

 

  9.7 Attorneys’ Fees. If any legal action, suit or proceeding is commenced
between Tenant and Lender regarding their respective rights and obligations
under this Agreement, the prevailing party shall be entitled to recover, in
addition to damages or other relief, costs and expenses, attorneys’ fees and
court costs (including, without limitation, expert witness fees). As used
herein, the term “prevailing party” shall mean the party which obtains the
principal relief it has sought, whether by compromise settlement or judgment. If
the party which commenced or instituted the action, suit or proceeding shall
dismiss or discontinue it without the concurrence of the other party, such other
party shall be deemed the prevailing party.

 

  9.8 Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect, and shall be liberally construed in favor of Lender.

 

  9.9 Termination; Amendment. Neither this Agreement nor any of the terms hereof
may be terminated, amended, supplemented, waived or modified orally, but only by
an instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  9.10 Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to or in connection with this Agreement, the
relationship of the parties or the interpretation and enforcement of the rights
and duties of the parties shall be governed by the law of the state where the
Property is located, without regard to any conflicts of law principles.

 

  9.11 Authority. Tenant and all persons executing this Agreement on behalf of
Tenant jointly and severally represent and warrant to Lender that such persons
are authorized by Tenant to do so and that such execution hereof is the binding
act of Tenant enforceable against Tenant.

 

  9.12 Form of Agreement. Owner and Tenant acknowledge that Wells Fargo Bank,
N.A. enters into numerous agreements of this type on a regular basis, both in
its own capacity and as a commercial mortgage servicer on behalf of other
lenders, and that the specific provisions contained in any agreement of this
type entered into by Wells Fargo Bank, N.A. will vary depending on numerous
transaction-specific factors, including, without limitation, the borrowers, loan
documents, tenants, leases, servicers, servicing agreements and property and
market conditions involved in the transaction. Accordingly, Owner and Tenant
further acknowledge that the specific provisions contained in this Agreement
will not necessarily be acceptable to Wells Fargo Bank, N.A. in connection with
any other transaction.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

LENDER:

U.S. BANK NATIONAL ASSOCIATION, successor to Bank of America, N.A. (successor by
merger to LaSalle Bank National Association), as Trustee for Morgan Stanley
Capital I Inc., Commercial Mortgage Pass-Through Certificates Series 2004 – HQ4

 

By:   Wells Fargo Bank, National Association, as Master Servicer   By:  

 

  Name:  

 

  Title:  

 

TENANT:

 

 

By:

 

 

Its:

 

 

The undersigned Owner hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement and the acknowledgement contained in
Section 9.12 of the foregoing Agreement.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

OWNER:

 

 

By:  

 

Its:  

 

IT IS RECOMMENDED THAT, PRIOR TO EXECUTING THIS AGREEMENT, THE PARTIES CONSULT
WITH THEIR ATTORNEYS WITH RESPECT HERETO.

ALL SIGNATURES MUST BE ACKNOWLEDGED.

STATE OF                             )

                                                  ) SS.

COUNTY OF                          )

On             , 20    , personally appeared the above named
                            , a                     of WELLS FARGO BANK,
NATIONAL ASSOCIATION, acting in its authorized capacity as Master Servicer for
and on behalf of                             , AS TRUSTEE FOR THE REGISTERED
HOLDERS OF                              COMMERCIAL MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES             , and acknowledged the
foregoing to be the free act and deed of said association, before me.

 

 

Notary                                                                       
    Public My commission expires:                            

            , ss.

On             , 20    , personally appeared the above named
                            , the                             , of
                             and acknowledged the foregoing to be the free act
and deed of said                             , before me.

 

 

Notary                                                                       
    Public My commission expires:                            

            , ss.

On             , 20    , personally appeared the above named
                            , the                             , of
                             and acknowledged the foregoing to be the free act
and deed of said                             , before me.

 

 

Notary                                                                       
    Public My commission expires:                            

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

(Description of Property)

EXHIBIT A to SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT dated as of
                    , executed by                     , as “Tenant”, and
                    “Lender.”

All that certain land located in the County of                             ,
State of                             , described as follows:

Loan No.                             

 

G-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT “H”

ATTACHED TO AND MADE A PART OF THAT CERTAIN OFFICE LEASE AGREEMENT EXECUTED BY
AND BETWEEN WELLS REIT – BRIDGEWATER NJ, LLC, AS LANDLORD, AND DENDREON
CORPORATION, AS TENANT,

DATED JUNE     , 2012

FORM OF LETTER OF CREDIT

 

Wells Fargo Bank, N.A.  

U. S. Trade Services

 

Standby Letters of Credit

 

MAC A0195-212

 

One Front Street, 21st Floor

 

San Francisco, CA. 94111

 

Phone: 1(800) 798-2815 Option 1

 

E-Mail: sftrade@wellsfargo.com

 

Irrevocable Standby Letter of Credit

Number:                     

Issue Date:              , 2012

 

BENEFICIARY:   APPLICANT: Wells REIT – Bridgewater NJ, LLC   Dendreon
Corporation c/o Piedmont Office Realty Trust, Inc.   200 Crossing Boulevard, 2nd
Floor 11695 Johns Creek Parkway, Suite 350   Bridgewater, New Jersey 08807 Johns
Creek, Georgia 30097   Attention:            
                                         Attention: Asset Manager – East Region
 

 

LETTER OF CREDIT ISSUE AMOUNT: USD $1,500,000.00

  EXPIRY DATE:                         

LADIES AND GENTLEMEN:

At the request and for the account of the above referenced applicant, we hereby
issue our Irrevocable Standby Letter of Credit (hereinafter referred to as the
“Letter of Credit”) in your favor in the amount of USD $1,500,000.00 (One
Million Five Hundred Thousand and 00/100 United States Dollars), as such amount
may be reduced from time to time in accordance with the express terms,
conditions, and provisions of this Letter of Credit.

THIS LETTER OF CREDIT IS AVAILABLE BY YOUR DRAFT DRAWN AT SIGHT ON WELLS FARGO
BANK, N.A. DULY SIGNED, ENDORSED AND MARKED: “DRAWN UNDER WELLS FARGO BANK N.A.
LETTER OF CREDIT NO.              DATED              20     ” ACCOMPANIED BY THE
FOLLOWING DOCUMENTS:

 

1. THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT AND ALL AMENDMENTS ATTACHED
HERETO FOR OUR ENDORSEMENT OF ANY PAYMENTS EFFECTED BY US (HEREINAFTER REFERRED
TO AS “DOCUMENT 1”).

 

2. BENEFICIARY’S MANUALLY SIGNED CERTIFICATE ON ITS LETTERHEAD READING EXACTLY
AS FOLLOWS:

“(I) THE AMOUNT REPRESENTED BY THE DRAFT ACCOMPANYING THIS STATEMENT IS THE
AMOUNT OF THE SECURITY DEPOSIT TO WHICH THE LANDLORD IS ENTITLED IN ACCORDANCE
WITH THE TERMS, CONDITIONS, AND PROVISIONS OF THAT CERTAIN OFFICE LEASE
AGREEMENT DATED                  , 2012 EXECUTED BY AND BETWEEN THE APPLICANT,
AS TENANT, AND THE BENEFICIARY, AS LANDLORD (HEREINAFTER, AS IT MAY BE FROM TIME
TO TIME AMENDED, MODIFIED, EXTENDED, RENEWED, SUBSTITUTED, AND/OR SUPPLEMENTED,
REFERRED TO AS THE “LEASE”) ON ACCOUNT OF THE APPLICANT’S FAILURE TO MAKE WHEN
DUE ANY PAYMENT OF BASE RENT, ADDITIONAL RENT OR OTHER SUM; (II) THE BENEFICIARY
HAS SENT TO THE APPLICANT WRITTEN NOTICE OF SUCH FAILURE TO MAKE WHEN DUE SUCH
PAYMENT; AND (III) THE APPLICANT HAS NOT CURED SUCH FAILURE FOR A PERIOD OF
THIRTY (30) DAYS FOLLOWING THE DATE THAT THE BENEFICIARY SENT TO THE APPLICANT
WRITTEN NOTICE THEREOF” (HEREINAFTER REFERRED TO AS “DOCUMENT 2”).

This Letter of Credit expires at our below offices on                  , 2013.
It is a condition of this Letter of Credit that such expiration date shall be
deemed automatically extended, without written amendment, for one year periods
to                                   in each succeeding calendar year, unless at
least sixty (60) days prior to such expiration date we send written notice to
you at your address above by overnight courier or registered mail that we elect
not to extend the expiration date of this Letter of Credit beyond the date
specified in such notice.

Upon our sending you such notice of the non-extension of the expiration date of
this Letter of Credit, you may also draw under this Letter of Credit, on or
before the expiration date specified in such notice, by presentation of Document
1 and Document 2 above.

 

H-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Multiple and partial drawing(s) are permitted under this Letter of Credit;
provided however, that the total amount of any payment(s) made under this Letter
of Credit will not exceed the total amount available under this Letter of
Credit.

Notwithstanding any term, condition, or provision of this Letter of Credit to
the contrary, except in the event of an election by us not to extend the
expiration date of this Letter of Credit in accordance with the terms,
conditions, and provisions of this Letter of Credit, for so long as the
Beneficiary shall not have presented Document 1 and Document 2 above in
accordance with the terms, conditions, and provisions of this Letter of Credit
on each                              , the stated amount of this Letter of
Credit shall be reduced by $        .

Documents may be presented at either of our following locations:

Wells Fargo Bank, N.A.

Standby L/C Dept

One Front Street, 21st Floor Street

San Francisco, CA 94111

or

Wells Fargo Bank, N.A.

12 East 49 Street, 42nd Fl

Tower 49, New York, NY 10017

Attn: F. Ali, Letter Of Credit Dept

If the documents are presented to the New York address they must also be faxed
by the Beneficiary to (415) 975-6284 the same day in order to be deemed a
presentation.

This Letter of Credit is transferable one or more times, but in each instance
only to a single transferee and only in the full amount available to be drawn
under the Letter of Credit at the time of such transfer. Any such transfer may
be effected only through Wells Fargo Bank, N.A. and only upon presentation to us
at our presentation office specified herein of a duly executed transfer request
in the form attached hereto as Exhibit “A” and made a part hereof, with
instructions therein in brackets complied with, together with the original of
this Letter of Credit and any amendments thereto. Each transfer shall be
evidenced by our endorsement on the reverse of the original of this Letter of
Credit, and we shall deliver such original to the transferee. Any transfer fee
to be paid to us for a transfer will be payable solely by the Applicant, and the
payment of any such transfer fee will not be a condition to the validity or
effectiveness of such transfer or this Letter of Credit.

We are subject to various laws, regulations and executive and judicial orders
(including economic sanctions, embargoes, anti-boycott, anti-money laundering,
anti-terrorism, and anti-drug trafficking laws and regulations) of the U.S. and
other countries that are enforceable under applicable law. We will not be liable
for our failure to make, or our delay in making, payment under this Letter of
Credit or for any other action we take or do not take, or any disclosure we
make, under or in connection with this Letter of Credit (including, without
limitation, any refusal to transfer this Letter of Credit) that is required by
such laws, regulations, or orders.

We hereby engage with you that each demand presented under and in compliance
with the terms and conditions of this Letter of Credit will be duly honored if
presented together with the documents specified in this Letter of Credit at
either of our office specified above on or before the above stated expiry date,
or any extended expiry date if applicable.

This Irrevocable Standby Letter of Credit sets forth in full the terms of our
undertaking. This undertaking is independent of and shall not in any way be
modified, amended, amplified or incorporated by reference to any document,
contract or agreement referenced herein other than the stipulated ICC rules and
governing laws.

CANCELLATION PRIOR TO EXPIRATION: you may return this Letter of Credit to us for
cancellation prior to its expiration provided that this Letter of Credit is
accompanied by your written agreement to its cancellation. Such written
agreement to cancellation should specifically reference this Letter of Credit by
number, clearly indicate that it is being returned for cancellation and be
signed by a person identifying themselves as authorized to sign for you.

Except as otherwise expressly stated herein, this Standby Letter of Credit is
subject to the International Standby Practice 1998, International Chamber of
Commerce Publication No. 590.

Very Truly Yours,

WELLS FARGO BANK, N.A.

 

By:

 

 

  Authorized Signature

The original of the Letter of Credit contains an embossed seal over the
Authorized Signature.

Please direct any written correspondence or inquiries regarding this Letter of
Credit, always quoting our reference number, to Wells Fargo Bank, National
Association, Attn: U.S. Standby Trade Services

 

H-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

at either

One Front Street

MAC A0195-212,

San Francisco, CA 94111

 

or

401 Linden Street

MAC D4004-017,

Winston-Salem, NC 27101

Phone inquiries regarding this credit should be directed to our Standby Customer
Connection Professionals

 

1-800-798-2815 Option 1   1-800-776-3862 Option 2 (Hours of Operation: 8:00 a.m.
PT to 5:30 p.m. PT)   (Hours of Operation: 8:00 a.m. EST to 5:30 p.m. EST)

 

H-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT “A”

ATTACHED TO AND MADE A PART OF THAT CERTAIN LETTER OF CREDIT NO.
                         ISSUED BY WELLS FARGO BANK, N.A., ON THE ACCOUNT OF
DENDREON CORPORATION, AS APPLICANT, FOR THE BENEFIT OF WELLS REIT – BRIDGEWATER
NJ, LLC, AS THE LANDLORD

Date:                     

Wells Fargo Bank, N.A.

One Front Street, 21st Floor

MAC A0195 - 212

San Francisco, CA. 94111

Attention: US Trade Services - Standby Letters of Credit

Subject: Your Letter of Credit No.                     

Ladies and Gentlemen:

For value received, we hereby irrevocably transfer all our rights under the
above-captioned Letter of Credit, as heretofore and hereafter amended, extended
or increased, to:

 

 

[insert name of transferee]

 

 

[insert address]

By this transfer, all of our rights in the Letter of Credit are transferred to
the transferee, and the transferee shall have sole rights as beneficiary under
the Letter of Credit, including sole rights relating to any amendments, whether
increases or extensions or other amendments, and whether now existing or
hereafter made. You are hereby irrevocably instructed to advise future
amendment(s) of the Letter of Credit to the transferee without our consent or
notice to us.

Enclosed are the original Letter of Credit and the original of all amendments to
this date. Please notify the transferee of this transfer and of the terms and
conditions of the Letter of Credit as transferred. this transfer will not become
effective until the transferee is so notified.

Very truly yours,

[insert name of transferor]

 

By:

 

 

Name:

 

 

Title:

 

 

Signature of Transferor Guaranteed

[insert name of bank]

By:

 

 

Name:

 

 

Title:

 

 

[a corporate notary acknowledgement or

a certificate of authority with corporate seal is

             acceptable in lieu of bank guarantee above]

 

H-4